 

Exhibit 10.41

LEASE AGREEMENT

BETWEEN

6262 LUSK INVESTORS LLC,

a California limited liability company

(LANDLORD)

AND

CYTORI THERAPEUTICS, INC.,

a Delaware corporation

(TENANT)

February 27, 2017

6262 LUSK BOULEVARD

SAN DIEGO, CALIFORNIA

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

Article 1

 

TERMS AND DEFINITIONS

 

1

1.1

 

Landlord

 

1

1.2

 

Landlord’s Address

 

1

1.3

 

Tenant

 

1

1.4

 

Tenant’s Address

 

1

1.5

 

Building

 

1

1.6

 

Premises

 

1

1.7

 

Initial Term

 

1

1.8

 

Tenant’s Vehicle Parking Spaces

 

1

1.9

 

Tenant Improvement Allowance

 

2

1.10

 

Scheduled Commencement Date

 

2

1.11

 

Commencement Date

 

2

1.12

 

Basic Rent

 

2

1.13

 

Tenant’s Percentage

 

2

1.14

 

Letter of Credit Amount

 

2

1.15

 

Broker(s)

 

2

1.16

 

Permitted Use

 

2

1.17

 

Building Area

 

2

 

 

 

 

 

Article 2

 

PREMISES AND COMMON AREAS

 

3

2.1

 

Premises

 

3

2.2

 

Rentable Area

 

3

2.3

 

Common Areas

 

3

2.4

 

Landlord’s Reservation of Rights

 

4

 

 

 

 

 

Article 3

 

TERM

 

4

3.1

 

Initial Term

 

4

3.2

 

Reserved

 

5

 

 

 

 

 

Article 4

 

DELIVERY

 

5

 

 

 

 

 

Article 5

 

RENT

 

5

5.1

 

Basic Rent

 

5

5.2

 

Additional Rent

 

5

5.3

 

Late Payment

 

6

5.4

 

Additional Late Payment Remedies

 

6

 

 

 

 

 

Article 6

 

RENT ADJUSTMENT

 

6

6.1

 

Definitions

 

6

6.2

 

Calculation Methods and Adjustments

 

9

6.3

 

Payment of Tenant’s Percentage of Operating Expenses and Real Property Taxes

 

9

6.4

 

Review of Annual Reconciliation

 

10

 

 

 

 

 

Article 7

 

LETTER OF CREDIT

 

11

7.1

 

Letter of Credit

 

11

7.2

 

Reserved

 

11

 

 

 

 

 

Article 8

 

USE

 

11

8.1

 

General

 

11

8.2

 

Laws/CC&&R’s

 

11

-i-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

 

Page

 

 

 

 

 

8.3

 

Hazardous Materials

 

13

8.4

 

Odors and Exhaust

 

15

 

 

 

 

 

Article 9

 

MOLD

 

16

 

 

 

 

 

Article 10

 

NOTICES

 

17

10.1

 

Method of Delivery

 

17

10.2

 

Receipt of Notices

 

17

10.3

 

Statutory Service of Notice

 

17

 

 

 

 

 

Article 11

 

BROKERS

 

17

 

 

 

 

 

Article 12

 

HOLDING OVER

 

17

 

 

 

 

 

Article 13

 

TAXES ON TENANT’S PROPERTY

 

18

13.1

 

Personal Property and Fixtures

 

18

13.2

 

Tenant Improvements

 

18

13.3

 

Additional Taxes

 

18

 

 

 

 

 

Article 14

 

CONDITION OF PREMISES

 

18

14.1

 

As Is

 

18

14.2

 

Limited Warranty

 

19

 

 

 

 

 

Article 15

 

ALTERATIONS

 

19

15.1

 

Alterations and Major Alterations

 

19

15.2

 

Removal of Alterations and Tenant’s Personal Property

 

20

 

 

 

 

 

Article 16

 

REPAIRS

 

20

16.1

 

Tenant Obligations

 

20

16.2

 

Landlord Obligations

 

21

 

 

 

 

 

Article 17

 

LIENS

 

21

 

 

 

 

 

Article 18

 

ENTRY BY LANDLORD

 

22

 

 

 

 

 

Article 19

 

UTILITIES AND SERVICES

 

22

19.1

 

Premises Utilities

 

22

19.2

 

Janitorial Service

 

23

19.3

 

Landlord Exculpation

 

23

19.4

 

Limitations on Tenant’s Utilities

 

23

19.5

 

Common Area Water

 

23

19.6

 

Energy Tracking

 

23

19.7

 

Reservation of Rights

 

24

 

 

 

 

 

Article 20

 

INDEMNIFICATION AND EXCULPATION OF LANDLORD

 

24

 

 

 

 

 

Article 21

 

DAMAGE TO TENANT’S PROPERTY

 

25

 

 

 

 

 

Article 22

 

INSURANCE

 

25

22.1

 

Tenant’s Insurance

 

25

22.2

 

Standard of Insurance

 

27

-ii-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

 

Page

 

 

 

 

 

22.3

 

Landlord Insurance

 

28

22.4

 

Subrogation Waivers

 

28

22.5

 

Exclusions

 

28

 

 

 

 

 

Article 23

 

DAMAGE OR DESTRUCTION

 

29

23.1

 

Damages

 

29

23.2

 

Termination of Lease

 

29

23.3

 

Rent Abatement

 

29

23.4

 

Damage Near End of Term

 

30

23.5

 

Waiver of Statute

 

30

 

 

 

 

 

Article 24

 

EMINENT DOMAIN

 

30

24.1

 

Permanent Taking

 

30

24.2

 

Temporary Taking

 

30

24.3

 

Waiver of Statute

 

30

 

 

 

 

 

Article 25

 

DEFAULTS AND REMEDIES

 

31

25.1

 

Tenant Default

 

31

25.2

 

Landlord Remedies

 

32

25.3

 

Additional Remedies

 

32

25.4

 

Notice of Default

 

33

25.5

 

Landlord’s Right to Cure

 

33

25.6

 

Waiver of Redemption

 

33

25.7

 

Landlord’s Default

 

33

25.8

 

Abatement of Rent

 

33

 

 

 

 

 

Article 26

 

NO WAIVER

 

34

 

 

 

 

 

Article 27

 

ASSIGNMENT AND SUBLETTING

 

34

27.1

 

Transfer

 

34

27.2

 

Transfer Procedure

 

35

27.3

 

Recapture

 

35

27.4

 

Landlord’s Consent; Consent Standards; No Release

 

35

27.5

 

Landlord’s Costs; Transfer Premiums

 

37

27.6

 

Rights Not Transferable

 

37

27.7

 

Permitted Transfers

 

37

 

 

 

 

 

Article 28

 

SUBORDINATION

 

37

 

 

 

 

 

Article 29

 

ESTOPPEL CERTIFICATES

 

38

29.1

 

Tenant Estoppel Certificate

 

38

29.2

 

Landlord Estoppel Certificate

 

38

 

 

 

 

 

Article 30

 

INTENTIONALLY OMITTED

 

39

 

 

 

 

 

Article 31

 

SURRENDER OF PREMISES

 

39

 

 

 

 

 

Article 32

 

INTENTIONALLY OMITTED

 

39

 

 

 

 

 

Article 33

 

PARKING

 

39

 

 

 

 

 

-iii-

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

 

Page

 

 

 

 

 

Article 34

 

LIMITATION ON LIABILITY

 

40

34.1

 

Landlord’s Liability

 

40

 

 

 

 

 

ARTICLE 35

 

CONFIDENTIALITY

 

40

 

 

 

 

 

Article 36

 

MISCELLANEOUS

 

41

36.1

 

Rules and Regulations

 

41

36.2

 

Conflict of Laws

 

41

36.3

 

Successors and Assigns

 

41

36.4

 

Professional Fees

 

41

36.5

 

Mortgagee Protection

 

41

36.6

 

Definition of Landlord

 

41

36.7

 

Identification of Tenant

 

41

36.8

 

Force Majeure

 

42

36.9

 

Terms and Headings

 

42

36.10

 

Examination of Lease

 

42

36.11

 

Time

 

42

36.12

 

Prior Agreement; Amendments

 

42

36.13

 

Severability

 

42

36.14

 

Recording

 

42

36.15

 

Modification for Lenders

 

42

36.16

 

Financial Statements

 

42

36.17

 

Quiet Enjoyment

 

43

36.18

 

Tenant as Corporation, Partnership or Limited Liability Company

 

43

36.19

 

CASp Disclosure

 

43

 

 

 

 

 

Article 37

 

SIGNAGE

 

43

 

 

 

 

 

Article 38

 

EXECUTIVE ORDER 13224

 

44

 

 

 

 

 

Article 39

 

WAIVER OF JURY TRIAL

 

45

 

 

 

 

 

ARTICLE 40

 

TENANT REPRESENTATIONS

 

45

 

 

 

 

 

Article 41

 

ADDITIONAL PROVISIONS

 

45

41.1

 

Environmental Assessments

 

45

41.2

 

Early Access

 

46

 

 

 

-iv-

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

EXHIBIT

 

 

SECTION REFERENCE

 

 

 

 

A-I

-

Outline of Premises

2.1

A-II

-

Project Site Plan

2.1

A-III

-

Legal Description of Project Site

2.1

B

-

Work Letter Agreement

2.1

Sch. B-1

-

Space Plan

Exhibit B

C

-

Form of Memorandum of Lease Terms

3

D

-

Letter of Credit Terms

7.1

E

-

Form of Tenant Estoppel Certificate

29

F

-

Rules and Regulations

31

G

-

Parking Rules and Regulations

40

H

-

Phase I Environmental Site Assessment – Executive Summary

41.1

 

 

 

-v-

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made as of February 27, 2017 (“Effective
Date”), by and between 6262 LUSK INVESTORS LLC, a California limited liability
company (“Landlord”), and CYTORI THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

Article 1

TERMS AND DEFINITIONS

For the purposes of this Lease, the following terms shall have the following
definitions and meanings:

1.1 Landlord: 6262 Lusk Investors LLC, a California limited liability company

1.2 Landlord’s Address:

6262 Lusk Investors LLC

c/o Bollert/LeBeau Inc.

4180 La Jolla Village Drive, Suite 210

San Diego, CA 92037

Attention: Greg Bowman

1.3 Tenant:  Cytori Therapeutics, Inc., a Delaware corporation

1.4 Tenant’s Address:

Prior to the Commencement Date:

Cytori Therapeutics, Inc.

3020 Callan Road

San Diego, CA 92121

Attn: Jeremy Hayden

Email: jhayden@cytori.com

As of the Commencement Date:

Cytori Therapeutics, Inc.

6262 Lusk Boulevard, Suite 200

San Diego, CA 92121

Attn: Jeremy Hayden

Email: jhayden@cytori.com

1.5 Building:  That certain one (1)-story (plus mezzanine) building located at
6262 Lusk Boulevard, San Diego, California 92121.

1.6 Premises:  Approximately 29,499 rentable square feet of area (“Rentable
Square Feet”), subject to final determination in accordance with Section 2.2
below, in Suite number 200 in the Building.

1.7 Initial Term:  Sixty-three (63) months.

1.8 Tenant’s Vehicle Parking Spaces:  Fifty-nine (59) unreserved parking spaces
and thirty (30) reserved parking spaces within the Parking Area (defined in
Article 33 below) at no additional charge during the Term, subject to the terms
and conditions of Article 33 below.

- 1 -

--------------------------------------------------------------------------------

 

1.9 Tenant Improvement Allowance:  (i) Up to Sixty-Eight and 21/100 Dollars
($68.21) per Rentable Square Foot of the Premises (i.e., up to $2,012,126.79)
(“Initial Allowance”), plus (ii) at Tenant’s election and subject to repayment
as provided herein, an additional amount of up to Ten Dollars ($10.00) per
Rentable Square Foot of the Premises (i.e., up to $294,990.00) (“Additional
Allowance”), to be contributed by Landlord toward the cost of constructing the
Tenant Improvements pursuant to the Work Letter Agreement described in Section
2.1 below.  The Initial Allowance and the Additional Allowance shall be
collectively referred to herein as the “Tenant Improvement Allowance.”  If
Tenant elects to use the Additional Allowance or a portion thereof, such amount
shall be amortized over the Initial Term at an annual percentage rate of nine
percent (9%) and payable by Tenant as a component of Basic Rent.  Tenant shall
notify Landlord of its election to use the Additional Allowance prior to
commencement of construction of the Tenant Improvements.  Notwithstanding the
foregoing, as of the Effective Date, a portion of the Initial Allowance equal to
Five and 67/100 Dollars ($5.67) per Rentable Square Foot of the Premises (i.e.,
$167,259.33) has been already been applied toward the cost of the Tenant
Improvements; accordingly, the remaining Initial Allowance is Sixty-Two and
54/100 Dollars ($62.54) per Rentable Square Foot of the Premises (i.e.,
$1,844,867.46).  

1.10 Scheduled Commencement Date:  November 1, 2017.

1.11 Commencement Date:  The earlier to occur of (i) the date upon which Tenant
first commences to conduct business in the Premises, and (ii) the later to occur
of (x) the Scheduled Commencement Date, and (y) the date on which the Tenant
Improvements are Substantially Complete pursuant to the terms and conditions of,
and as that term is defined in, the Work Letter Agreement.  

1.12 Basic Rent:

 

Months of

Initial Term

Basic Rent per Rentable

Square Foot ($/mo)

Monthly Installments of

Basic Rent ($/mo)

Annual

Basic Rent ($/yr)

1-12*

$2.15

$63,422.85

$761,074.20

13-24

$2.21

$65,325.54

$783,906.48

25-36

$2.28

$67,285.31

$807,423.72

37-48

$2.35

$69,303.87

$831,646.44

49-60

$2.42

$71,382.99

$856,595.88

61-63

$2.49

$73,524.48

$882,293.76

 

*Provided that Tenant is not in default under this Lease, monthly installments
of Basic Rent shall be abated by fifty percent (50%) during months two (2)
through seven (7) of the Initial Term pursuant to the terms and conditions of
Section 5.1 below.

1.13 Tenant’s Percentage:  35.99%.

1.14 Letter of Credit Amount:  

 

Period of Time

Letter of Credit Amount

Effective Date – May 31, 2017

$126,845.00

June 1, 2017 – October 31, 2017

(or the date immediately prior to the Commencement Date, if earlier)

$253,690.00

November 1, 2017 (or the Commencement Date, if earlier) – Expiration Date

$500,000.00

 

1.15 Broker(s):  CRESA San Diego (Glenn Friedrich and Rich Porreco),
representing Tenant, and JLL (Chad Urie, Tim Olson and Grant Schoneman),
representing Landlord.

1.16 Permitted Use:  Office, laboratory, research, development and device
manufacturing and any other use permitted by the applicable zoning regulations,
subject to compliance with all applicable Laws (defined below).

1.17 Building Area:  81,976 Rentable Square Feet.

- 2 -

--------------------------------------------------------------------------------

 

Article 2

PREMISES AND COMMON AREAS

2.1 Premises.  Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises outlined on Exhibit “A-I” attached hereto and incorporated
herein by this reference (“Outline of Premises”).  The Premises are located in
the Building, which, together with the Parking Area, is located on the parcel or
parcels of real property (“Project Site”) outlined on the Project Site Plan
attached hereto, marked as Exhibit “A-II”, and incorporated herein by this
reference (“Project Site Plan”) and legally described on Exhibit “A-III”
attached hereto and incorporated herein by this reference (all of which,
together with the Building Common Areas and the Project Common Areas, as
hereinafter defined, are collectively referred to as the “Project”).  The
Premises are leased in their “AS-IS” condition in accordance with Article 14;
provided however, the Premises will be improved by Landlord with the Tenant
Improvements described in the Work Letter Agreement, a copy of which is attached
hereto, marked as Exhibit “B” and incorporated herein by this reference (“Work
Letter Agreement”).  The Premises are agreed, for the purposes of this Lease, to
have approximately the number of Rentable Square Feet designated in Section 1.6,
subject to adjustment as described in Section 2.2 below.  The parties hereto
agree that this Lease is upon and subject to the terms, covenants and conditions
herein set forth.  Each of Landlord and Tenant covenants as a material part of
the consideration for this Lease to keep and perform each and all of said terms,
covenants and conditions by it to be kept and performed.  

2.2 Rentable Area.  

2.2.1. Landlord and Tenant stipulate and agree that:  (a) subject to Section
2.2.2 below, the Rentable Square Feet contained in the Building is as specified
in Section 1.17, and (b) the Rentable Square Feet of the Building shall include
all of, and the Rentable Square Feet of the Premises shall include a portion of
(such portion to be equitably determined by Landlord) the total square feet
contained in any common areas (e.g., electrical rooms) of the Building.  The
initial Monthly Basic Rent and Tenant’s Percentage specified in Section 1.13 of
this Lease are based upon the approximate Rentable Square Feet of the Premises
set forth in Section 1.6 and the Rentable Square Feet of the Building set forth
in Section 1.17.    

2.2.2. Landlord reserves the right, in its reasonable discretion, (a) to modify
the standards utilized hereunder for the measurement of Rentable Square Feet (so
long as any such modification is reasonably consistent with then prevailing
Institutional Owner Practices (defined below) and consistently applied
throughout the Project) and (b) consistent with any such modifications of
measurement standards, to adjust the Rentable Square Feet of the Premises and
the Building and/or portions thereof and any economic terms set forth herein
(such as Tenant’s Percentage) calculated on the basis thereof; provided that
Landlord shall have no right to adjust the Basic Rent then in effect as a result
of any such modification.

2.3 Common Areas.  Tenant and its employees, invitees and agents shall have the
nonexclusive right to use in common with Landlord and other tenants or occupants
of the Project and their respective employees, invitees and agents, subject to
the Rules and Regulations referred to in Section 36.1 below and all covenants,
conditions and restrictions affecting the Project, any of the following areas
which may be appurtenant to the Premises (collectively, “Common Areas”):

2.3.1. any common entrances, lobbies, shared entry lobbies and corridors, shared
restrooms, service areas, elevators, stairways, accessways and/or ramps which
may be located in the Building, and any common pipes, wires and appurtenant
equipment which may be serving the Premises (collectively, “Building Common
Areas”); and

2.3.2. the Parking Area (except that Tenant’s reserved parking spaces set forth
in Section 1.8 above shall be reserved for Tenant’s exclusive use, subject to
the terms and conditions of Article 33 below) and any loading and unloading
areas, trash areas, service areas, parking areas, roadways, sidewalks, walkways,
plazas, parkways, driveways, landscaped areas and similar areas and facilities
from time to time situated within the Project (collectively, “Project Common
Areas”).

- 3 -

--------------------------------------------------------------------------------

 

2.4 Landlord’s Reservation of Rights.  Landlord reserves for itself, and for the
owner(s) and operator(s) of the Project or any portion thereof, the right from
time to time without material interference with Tenant’s Permitted Use or access
to the Premises and without reduction in the number of Tenant’s Vehicle Parking
Spaces (other than temporary reductions if and to the extent reasonably
necessary for Landlord’s maintenance of the Common Areas or in the event of an
emergency), and, except in the event of an emergency, upon reasonable prior
Notice (defined below) to Tenant in the event of any material interference with
Tenant’s Permitted Use or access to the Premises:

2.4.1. to install, use, maintain, repair and replace pipes, ducts, conduits,
wires and appurtenant meters and equipment for service to other parts of the
Building above the ceiling surfaces, below the floor surfaces, within the walls
and in the central core areas of the Premises, and to relocate any pipes, ducts,
conduits, wires and appurtenant meters and equipment which are located in the
Premises or elsewhere, and to expand the Building and/or the Parking Area (after
which expansion there shall be an appropriate adjustment made to Tenant’s
Percentage);

2.4.2. to make changes in its sole and absolute discretion to the Common Areas,
including, without limitation, changes in the location, size, shape and number
of driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways;

2.4.3. to close temporarily any of the Common Areas for maintenance purposes and
to avoid claims of prescriptive rights so long as reasonable access to the
Premises remains available;

2.4.4. to designate other land outside the boundaries of the Building or the
Project to be a part of the Project Common Areas, so long as Operating Expenses
(defined below) for such land are equitably allocated by Landlord (as determined
by Landlord in its reasonable discretion) among those tenants or occupants
having rights to use same;

2.4.5. to add additional buildings and improvements to the Project Common Areas
(after which there shall be an appropriate adjustment made to Tenant’s
Percentage) so long as Operating Expenses for such buildings and improvements
are equitably allocated by Landlord (as determined by Landlord in its reasonable
discretion) among those tenants or occupants having rights to use same;

2.4.6. to use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building, the Parking Area or the Project, or any
portion thereof; and

2.4.7. to do and perform such other acts and make such other changes in, to or
with respect to the Project or any portion thereof (excluding the Premises) as
Landlord and/or the owner(s) and/or operator(s) thereof may deem to be
appropriate.

Article 3

TERM

3.1 Initial Term.  The “Initial Term” of this Lease shall be for the period
designated in Section 1.7, commencing on the Commencement Date and ending on the
last day of the month in which the expiration of such period occurs, unless
sooner terminated as hereinafter provided; provided that if the Commencement
Date occurs on a day other than the first day of any calendar month, for
purposes of calculating the date (“Expiration Date”) on which the Term is
scheduled to expire and the timing of all scheduled increases in Basic Rent
during the Term, the Commencement Date shall be deemed to be the first day of
the calendar month following the Commencement Date.  The Commencement Date, the
date upon which the Initial Term of this Lease shall end unless sooner
terminated pursuant to the provisions hereof, the Rentable Square Feet in the
Premises and Tenant’s Percentage as determined pursuant to Section 2.2 above
shall be specified in a Memorandum of Lease Terms, which shall be in the form of
Exhibit “C”, attached hereto and incorporated herein by this reference
(“Memorandum of Lease Terms”), and shall be executed by Landlord and Tenant as
soon as practicable after the Commencement Date.  As used herein, “Term” shall
refer to the Initial Term as it may be extended by written agreement of Landlord
and Tenant.  

- 4 -

--------------------------------------------------------------------------------

 

3.2 Reserved.  

Article 4

DELIVERY

Landlord will endeavor to tender possession of the Premises to Tenant with the
Tenant Improvements Substantially Complete on or before the Scheduled
Commencement Date; provided, that if the date on which Landlord actually tenders
possession of the Premises to Tenant in such condition does not occur on or
before the Scheduled Commencement Date, this Lease shall not be void or
voidable, the Term of this Lease shall not be extended, and Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom; provided further
that Landlord shall use commercially reasonable efforts to tender to Tenant
delivery of possession of the Premises in such condition as soon as reasonably
possibly after the Scheduled Commencement Date.  Notwithstanding the foregoing,
if Landlord is unable to deliver possession of the Premises to Tenant with the
Tenant Improvements Substantially Complete on or before the date which is sixty
(60) days after the Scheduled Commencement Date (“First Outside Delivery Date”),
which First Outside Delivery Date shall be extended on a day-for-day basis for
any delay caused by an event of Force Majeure (as defined in Section 36.8
below), a Tenant Delay (as that term is defined in the Work Letter Agreement) or
similar matters beyond the reasonable control of Landlord, Tenant shall be
entitled to receive an abatement of Basic Rent on a day-for-day basis for each
day between the First Outside Delivery Date and the actual date on which
possession of the Premises is delivered to Tenant with the Tenant Improvements
Substantially Complete (“Actual Delivery Date”), which abatement shall begin to
apply as of the Actual Delivery Date (for example, if the First Outside Delivery
Date is January 1, 2018, and the Actual Delivery Date is January 5, 2018, then
Basic Rent will be abated for four (4) days, from January 5, 2018, through and
including January 8, 2018).  Notwithstanding the foregoing, if Landlord is
unable to deliver possession of the Premises to Tenant with the Tenant
Improvements Substantially Complete on or before the date which is one hundred
eighty (180) days after the Scheduled Commencement Date (“Second Outside
Delivery Date”), which Second Outside Delivery Date shall be extended on a
day-for-day basis for any delay caused by an event of Force Majeure, a Tenant
Delay or similar matters beyond the reasonable control of Landlord, then Tenant
shall have the right to terminate this Lease by delivering Notice thereof to
Landlord no later than five (5) business days after the Second Outside Delivery
Date, which termination shall be effective as of the date of such Notice;
provided, however, that Tenant shall remain responsible for any and all Excess
Costs (as defined in the Work Letter Agreement) incurred by Landlord through the
date of such termination and arising out of any change requested by Tenant
pursuant to Paragraph 7 of the Work Letter Agreement or any Tenant Delay (as
defined in the Work Letter Agreement).  Tenant’s failure to deliver a Notice of
termination within five (5) business days after the Second Outside Delivery Date
shall be deemed Tenant’s waiver of its right to terminate this Lease due to a
delay in delivery of the Premises. The remedies set forth in this Article 4
shall be Tenant’s sole and exclusive remedies at law or equity for the matters
described herein.

Article 5

RENT

5.1 Basic Rent.  Tenant shall pay Landlord as consideration for the use and
enjoyment of the Premises the Basic Rent designated in Section 1.11 (subject to
proration as hereinafter provided) in equal monthly installments, each in
advance on the first day of each calendar month during the Term commencing on
the Commencement Date, except that the first month’s Rent shall be paid to
Landlord upon delivery to Landlord of a copy of this Lease, executed by
Tenant.  If the Term of this Lease commences on a day other than the first day
of a calendar month or ends on a day other than the last day of a calendar
month, then the Rent for such period shall be prorated on the basis of a thirty
(30) day month.  Notwithstanding the foregoing, and provided that Tenant is not
in default under this Lease beyond any applicable notice and cure period, the
monthly installment of Basic Rent for the Premises shall be abated by fifty
percent (50%) during months two (2) through seven (7) of the Initial Term
(“Abatement Period”).  All other terms and provisions of this Lease shall apply
to the Premises both during the Abatement Period and thereafter.

5.2 Additional Rent.  In addition to the Basic Rent, Tenant agrees to pay as
Additional Rent (defined below) the amount of Rent adjustments and other charges
required by this Lease.  Other charges to be paid by

- 5 -

--------------------------------------------------------------------------------

 

Tenant hereunder, including, without limitation, payments for Operating
Expenses, Real Property Taxes, insurance, insurance deductibles and repairs
shall be considered “Additional Rent” for purposes of this Lease.  The term
“Rent” as used in this Lease shall mean Basic Rent and Additional Rent and all
other amounts payable by Tenant pursuant to this Lease.  When no other time is
stated herein for payment, payment of any amount due from Tenant to Landlord
hereunder shall be made within ten (10) business days after Tenant’s receipt of
Landlord’s invoice or statement therefor.  All Rent shall be paid to Landlord,
without prior demand and without any deduction or offset except as specified
herein, in lawful money of the United States of America, at the address
designated in Section 1.2 hereof or to such other person or at such other place
as Landlord may from time to time designate in writing.

5.3 Late Payment.  If Tenant fails to pay any installment of Rent when due or in
the event Tenant fails to make any other payment for which Tenant is obligated
under this Lease when due, such late amount shall accrue interest and Tenant
shall pay Landlord as Additional Rent interest on such amount at an annual rate
(“Default Rate”) equal to the lesser of:  (a) the then prevailing prime rate of
Bank of America NT & SA (“Prime Rate”) plus six (6) percentage points or (b) the
maximum rate permitted by law from the date such amount became due until such
amount is paid.  If the format or components of the Prime Rate are materially
changed, or if the Prime Rate ceases to exist, Landlord shall substitute a prime
rate or alternative base rate of interest that is maintained by the Bank of
America NT & SA or similar financial institution which Landlord determines in
its reasonable business judgment.  In addition to said interest, Tenant shall
pay to Landlord concurrently with any installment of Rent, or other payment, not
paid within five (5) days of the date upon which it is due, and Landlord may
demand same from Tenant, as Additional Rent, a late charge equal to eight
percent (8%) of the late amount to compensate Landlord for the extra costs
incurred as a result of such late payment.  THE PARTIES AGREE THAT ANY SUCH LATE
PAYMENT MAY CAUSE LANDLORD TO INCUR ADMINISTRATIVE COSTS AND OTHER DAMAGE, THE
EXACT AMOUNT OF WHICH WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO
ASCERTAIN, AND THAT SUCH INTEREST AND LATE CHARGE REPRESENT A FAIR AND
REASONABLE ESTIMATE OF THE DETRIMENT THAT LANDLORD WILL SUFFER BY REASON OF LATE
PAYMENT BY TENANT.  Acceptance of any such interest and late charge shall not
constitute a waiver of any Tenant Default with respect to the overdue amount, or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord hereunder or at law.

5.4 Additional Late Payment Remedies.  If any payment of Rent made by check,
draft or money order is returned to Landlord due to insufficient funds, or
otherwise, Landlord shall have the right, at any time thereafter and upon Notice
to Tenant, to require Tenant to make all subsequent payments of Rent by
cashier’s or certified check.  Any payment returned to Landlord shall be subject
to a handling charge of $50.00.  If Tenant fails to pay an installment of Basic
Rent within ten (10) days following the date the same is due on any three (3) or
more occasions during any twelve (12) month period, Landlord shall have the
right, in addition to any other rights or remedies it may have hereunder or at
law, to require Tenant thereafter to pay installments of Basic Rent quarterly in
advance.

Article 6

RENT ADJUSTMENT

6.1 Definitions.  For the purposes of this Lease, the following terms shall be
defined as follows:

6.1.1. Operating Expenses:  “Operating Expenses” shall consist of all costs
actually incurred by Landlord in connection with the operation, management,
ownership, insurance, maintenance and repair of the Project, including without
limitation the Building, the Common Areas and all other portions of the Project,
including any expansions thereof by Landlord or by the owner(s) and/or the
operator(s) thereof.  Operating Expenses shall include, without limitation, the
following:  (a) any and all non-tax assessments payable by Landlord for, or
costs or expenses incurred by Landlord in connection with, the Building or the
Project pursuant to any covenants, conditions or restrictions, reciprocal
easement agreements, tenancy-in-common agreements or similar restrictions and
agreements affecting the Building or the Project; (b) assessments and any taxes
or assessments hereafter imposed in lieu thereof; (c) Rent taxes and gross
receipts taxes (whether assessed against Landlord or assessed against Tenant and
paid by Landlord, or both); (d) water and sewer charges; (e) accounting, legal
and other consulting fees incurred by Landlord in connection with the Project or
any portion thereof; (f) the net cost and expense of insurance, and any
associated insurance deductibles, for which Landlord and/or the owner(s) and/or
the operator(s) of the Project is (are) responsible or any first mortgagee with
a lien affecting the Premises reasonably deems necessary in connection

- 6 -

--------------------------------------------------------------------------------

 

with the operation of the Building or the Project; (g) utilities, including, but
not limited to, any and all costs and fees associated with the installation,
maintenance, repair, or replacement of intrabuilding network telephone and data
cable; (h) janitorial services, security, labor, utilities surcharges or any
other costs levied, assessed or imposed by, or at the direction of, or resulting
from, statutes, including, but not limited to, the Americans with Disabilities
Act (42 U.S.C. Section 12101 et seq.), or regulations or interpretations thereof
promulgated by, any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”) in
connection with the use or occupancy of the Project or any portion thereof; (i)
costs and expenses incurred or suffered by Landlord in connection with
transportation or energy management programs required by any Governmental
Authority or voluntarily and reasonably implemented by Landlord for the Project
or the Building; (j) the cost (amortized over such period as is customary under
sound institutional real estate property management procedures (“Institutional
Owner Practices”), together with interest at a rate (“Interest Rate”) equal to
the Prime Rate plus two (2) percentage points on the enumerated balance):  (i)
of any capital improvements or replacements intended as labor‑saving devices or
to effect other economies in the maintenance or operation of, or stability of
services to, the Building (including Building Common Areas) or the Project
Common Areas by Landlord or by the owner(s) and/or the operator(s) thereof, or
(ii) of replacing any equipment, systems or materials needed to operate the
Project or any portion thereof at the same quality levels as prior to the
improvement or replacement or as mandated by revisions or governmental
interpretations of any applicable Laws (defined below) or (iii) which are
designed to reduce Operating Expenses or to comply with Laws; (k) costs incurred
in the management of the Project, including supplies, materials, equipment,
on-site management office rent, wages and salaries of employees used in the
management, operation and maintenance thereof, payroll taxes and similar
governmental charges with respect thereto, and a Project management fee (not to
exceed two percent (2%) of gross rents received by Landlord for the Project,
grossed up to reflect ninety-five percent (95%) occupancy); (l) all costs and
expenses for air-conditioning, waste disposal, heating, ventilating, elevator
repair and maintenance, supplies, materials, equipment, and tools incurred in
connection with the Project or any portion thereof (except as the same is
payable to Landlord by tenants of the Project under their leases for space in
the Project); (m) repair and maintenance of the roof and structural portions of
the Building and the Common Areas, including the plumbing, heating, ventilating,
air conditioning and electrical systems installed or furnished by Landlord; (n)
maintenance costs of the Building, the Common Areas and the Project or any
portion thereof, including utilities and payroll expenses, rent of personal
property used in maintenance and all other upkeep; (o) costs and expenses of
gardening and landscaping the Project or any portion thereof; (p) maintenance of
signs located in or about the Project (other than Tenant’s signs or the signs of
other tenants or occupants of the Building who are responsible to maintain their
own signs); (q) personal property taxes levied on or attributable to personal
property of Landlord or the owner(s) and/or operator(s) of the Project used in
connection with the Project; (r) reasonable audit or verification fees incurred
in connection with the Project; and (s) the costs and expenses of repairs
(including latent defects), resurfacing, maintenance, painting, lighting,
cleaning, refuse removal, security and similar items incurred with respect to
the Project, including appropriate reserves.  

Operating Expenses shall not include:  (A) depreciation on the Project, the
Building or equipment therein; (B) Landlord’s executive salaries (above building
manager); (C) real estate broker’s or other leasing commissions, finder’s fees,
advertising expenses, and other costs incurred exclusively in connection with
the leasing of the Project; (D) legal fees and disbursements incurred for
collection of tenant accounts or negotiation of leases, or relating to disputes
between Landlord and other tenants and occupants of the Building or Project; (E)
the cost of any capital improvements unless specifically permitted by this
Section 6.1.1, parts (a) through (s), inclusive; (F) Real Property Taxes or
Landlord’s federal or state income, franchise, inheritance or estate taxes; (G)
amounts received by Landlord on account of proceeds of insurance to the extent
the proceeds are reimbursement for expenses which were previously included in
Operating Expenses; (H) payments of principal or interest on any mortgages upon
the Project or Building; (I) payments of ground rent pursuant to any ground
lease covering the Project or Building; (J) the costs of gas, steam or other
fuel; operation of elevators and security systems; heating, cooling, air
conditioning and ventilating; chilled water, hot and cold domestic water, sewer
and other utilities or any other service work or facility, or level or amount
thereof, provided to any other tenant or occupant in the Project which either
(x) is not required to be supplied or furnished by Landlord to Tenant under the
provisions of this Lease or (y) is supplied or furnished to Tenant pursuant to
the terms of this Lease with separate or additional charge; (K) any cost that is
expressly excluded from Operating Expenses in an express provision contained in
this Lease; (L) the cost of providing or performing improvements, work or
repairs to or within the premises of another tenant or occupant of the Project
where such improvements are of a nature which are not Landlord’s responsibility
to perform pursuant to this Lease; (M) any interest and penalties incurred as a
result of Landlord’s late payment of any bill; (N) any bad debt loss, rent loss
or reserves for bad debt or rent loss; (O) any items for which Landlord is
otherwise compensated, to the extent of the

- 7 -

--------------------------------------------------------------------------------

 

net receipts from such compensation, including direct reimbursement by any
tenant or occupant of the Project (exclusive of reimbursement pursuant to a
provision similar to this Article 6); (P) costs of repair or restoration work
following a casualty or condemnation, if and to the extent Landlord is
reimbursed by insurance or that would have been received by Landlord had it
maintained the insurance it was required to maintain pursuant to this Lease, or
if and to the extent covered by the net proceeds of any condemnation award; (Q)
costs associated exclusively with the operation of the business of the entity
which constitutes Landlord which are not directly related to the operation of
the Project and which relate to the following: the formation of the entity which
constitutes Landlord; the internal accounting and legal matters which relate
exclusively to preparation of the tax returns and financial statements of such
entity, together with the gathering of data therefor; the cost of defending any
lawsuits with any mortgagee; the costs of selling, syndication, financing,
mortgaging or hypothecating any of Landlord’s interest in the real property and
improvements constituting the Project; and the costs of any dispute between
Landlord and any employee; (R) costs attributable to enforcing leases against
other tenants in the Project, such as audit and verification fees, attorneys’
fees, court costs, adverse judgments and similar expenses; (S) the portion of
any fee or charge for services paid to a party owned by or under common
ownership with Landlord to the extent that the same exceeds the competitive cost
for such services were they not so rendered by a party affiliated with Landlord;
(T) costs incurred in connection with the original construction of the Project;
and (U) costs arising from the presence of Hazardous Materials (as defined
below) in, on, under or about the Project, including, without limitation,
Hazardous Materials in the groundwater or soil under the Project, to the extent
that the presence (or any exacerbation thereof) of such Hazardous Materials is
not attributable to the activities or omissions of Tenant in violation of
Section 8.3 below.

6.1.2. Real Property Taxes: “Real Property Taxes” shall mean and include any
form of assessment, re-assessment, license fee, license tax, business license
fee, commercial rent tax, levy, charge, penalty, tax or similar imposition,
imposed by any authority having the direct power to tax, including any
Governmental Authority, or any school, agricultural, lighting, drainage or other
improvement or special assessment district thereof, as against any legal or
equitable interest of Landlord in the Building, the Premises or the Project,
including but not limited to the following:

(A) any tax on Landlord’s “right” to other income from the Project or any
portion thereof or as against Landlord’s business of leasing the Project or any
portion thereof;

(B) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real estate tax, including but not limited to, any
assessments, taxes, fees, levies and charges that may be imposed by any
Governmental Authority for such services as fire protection, street, sidewalk or
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, it being the intention
of Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies and charges be included within the definition of “Real Property Taxes”
for the purposes of this Lease;

(C) any assessment, tax, fee, levy or charge allocable to or measured by the
area of any premises in the Project or the Rent payable hereunder and under any
other leases for premises in the Building, the Parking Area or the Project,
including without limitation any gross income tax or excise tax levied by any
Governmental Authority or any political subdivision thereof, with respect to the
receipt of such Rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
tenants of their premises in the Project, or any portion thereof; and

(D) any assessment, tax, fee, levy or charge upon this transaction or any
document creating or transferring an interest or an estate in the Project or any
portion thereof, or based upon a reassessment of the Project or any portion
thereof by virtue of a “change in ownership”, and as a result thereof, and to
the extent that in connection therewith, the Building is reassessed for real
estate tax purposes by the appropriate Governmental Authority pursuant to the
terms of Proposition 13 (as adopted by the voters of the State of California in
the June, 1978 election, or any successor statute).

Notwithstanding any provision of this Section 6.1.2 expressed or implied to the
contrary, “Real Property Taxes” shall not include (i) federal or state income,
franchise, inheritance, gift, transfer, or estate taxes, (ii) any interest and
penalties incurred as a result of Landlord’s late payment of Real Property
Taxes, (iii) amounts

- 8 -

--------------------------------------------------------------------------------

 

that would otherwise constitute Real Property Taxes but are in excess of the
amount which would be payable if such tax or assessment expense were paid in
installments over the longest permitted term, or (iv) Operating Expenses.

6.1.3. Tenant’s Percentage.  “Tenant’s Percentage” means the percentage set
forth in Section 1.13; provided, however, that Landlord reserves the right from
time to time during the Term of this Lease to recalculate Tenant’s Percentage
pursuant to Section 2.2 and/or Section 2.4, in which case Tenant’s Percentage
shall mean that numeric figure obtained by dividing the Rentable Square Feet of
the Premises, as adjusted pursuant to Section 2.2, by the total Rentable Square
Feet of the Building.

6.2 Calculation Methods and Adjustments.

6.2.1. Subject to the provisions of this Section 6.2, all calculations,
determinations, allocations and decisions to be made hereunder with respect to
Operating Expenses and Real Property Taxes shall be made on a triple net basis
in accordance with the good faith determination of Landlord applying sound
accounting and property management principles consistently applied which are
consistent with Institutional Owner Practices.  Landlord shall have the right to
equitably allocate some or all Operating Expenses among particular classes or
groups of tenants in the Project or Building (for example, retail tenants) to
reflect Landlord’s good faith determination that measurably different amounts or
types of services, work or benefits associated with Operating Expenses, as
applicable, are being provided to or conferred upon such classes or groups.  All
discounts, reimbursements, rebates, refunds, or credits (collectively,
“Reimbursements”) attributable to Operating Expenses or Real Property Taxes
received by Landlord in a particular year shall be deducted from Operating
Expenses or Real Property Taxes, as applicable, in the year the same are
received; provided, however, if such practice is consistent with Institutional
Owner Practices, Landlord may treat Reimbursements generally (or under
particular circumstances) on a different basis.

6.2.2. As of the date of this Lease, Tenant shall pay Additional Rent under this
Article 6 based on the Operating Expenses and Real Property Taxes for the
Project.  If the Project at any time contains more than one building, Landlord
shall have the right, from time to time, to equitably allocate some or all of
the Operating Expenses and/or Real Property Taxes for the buildings comprising
the Project among the Building and some or all of the other buildings of the
Project.  In such event, Landlord shall reasonably determine a method of
allocating such Operating Expenses and/or Real Property Taxes attributable to
the Building and/or such other building(s) of the Project to the Building and/or
such other building(s) and Tenant shall be responsible for paying its
proportionate share of such expense(s) which are allocated to the
Building.  Landlord shall also have the right, from time to time, to require
Tenant to pay Tenant’s Percentage of Operating Expenses and Real Property Taxes
based solely on the Operating Expenses and Real Property Taxes for the Building.

6.3 Payment of Tenant’s Percentage of Operating Expenses and Real Property
Taxes.  This shall be a triple net Lease and Basic Rent shall be paid to
Landlord absolutely net of all costs and expenses, except as specifically
provided to the contrary in this Lease.  The provisions for payment of Tenant’s
Percentage of Operating Expenses and Tenant’s Percentage of Real Property Taxes
are intended to pass on to Tenant, and reimburse Landlord for, all costs and
expenses of the nature described in Section 6.1 incurred in connection with the
ownership, operation, management, insurance, maintenance and repair of the
Project.  For each calendar year of the Term, Tenant shall pay Tenant’s
Percentage of the Operating Expenses and Tenant’s Percentage of the Real
Property Taxes paid or incurred by Landlord for such year as Additional
Rent.  Tenant shall pay such amounts as follows:

6.3.1. Estimate of Annual Operating Expenses and Real Property Taxes.  At the
beginning of each calendar year, or as soon thereafter as practicable, Landlord
shall deliver to Tenant a reasonable estimate (“Estimated Statement”) of
Tenant's Percentage of Operating Expenses and Tenant's Percentage of Real
Property Taxes for the then current calendar year.  Landlord may revise its
estimates of Tenant's Percentage of Operating Expenses and Tenant's Percentage
of Real Property Taxes for any year from time to time in its reasonable
discretion, and upon receipt of a revised Estimated Statement, Tenant shall
begin making payments under this Section 6.3.1 in accordance with such revised
estimates.  For each calendar year during the Term of this Lease, or portion
thereof, Tenant shall pay to Landlord the estimated Tenant’s Percentage of
Operating Expenses and the estimated Tenant's Percentage of Real Property Taxes,
as specified in the Estimated Statement.  These estimated amounts shall be
divided into twelve (12) equal monthly installments.  Tenant shall pay to
Landlord, concurrently with the regular monthly Basic Rent payment next due
following the receipt of such an Estimated Statement, an amount equal to one
monthly installment multiplied by the number of months from the commencement of
the calendar year for which

- 9 -

--------------------------------------------------------------------------------

 

such estimates were prepared to the month of such payment, both months
inclusive, less any amounts paid under this Section 6.3.1 after commencement of
such calendar year based on the last Estimated Statement delivered by
Landlord.  Subsequent payments under this Section 6.3.1 shall be payable
concurrently with the regular monthly Rent payments for the balance of that
calendar year and shall continue until the next Estimated Statement is delivered
by Landlord.  Failure of Landlord to deliver an Estimated Statement for any
calendar year shall not relieve Tenant of its obligation to make estimated
payments of Tenant's Percentage of Operating Expenses and Tenant's Percentage of
Real Property Taxes under this Section 6.3.1.  

6.3.2. Annual Reconciliation.  At the end of each calendar year or as soon
thereafter as practicable Landlord shall deliver to Tenant a statement (“Annual
Reconciliation”) of (a) the actual annual Operating Expenses and Tenant’s
Percentage of Operating Expenses for the preceding year, and (b) the actual
annual Real Property Taxes and Tenant’s Percentage of Real Property Taxes for
the preceding year.  If for any year, the sum of Tenant’s Percentage of
Operating Expenses and Tenant’s Percentage of Real Property Taxes (as specified
in the Annual Reconciliation) is less than the total amount of the estimated
payments made by Tenant under Section 6.3.1 above for such year, then any such
overpayment, or overpayments, shall be credited toward the monthly Rent next
falling due after determination by Landlord of such overpayment or overpayments
and shall be paid to Tenant in a lump sum within thirty (30) days after
expiration of the Term if such credit is payable after the expiration of the
Term or if Tenant has not been fully reimbursed for any such overpayment
following expiration of the Term.  Similarly, if for any year, the sum of
Tenant’s Percentage of Operating Expenses and Tenant’s Percentage of Real
Property Taxes (as specified in the Annual Reconciliation) is more than the
total amount of the estimated payments made by Tenant under Section 6.3.1 above
for such year, then any such underpayment, or underpayments, shall be paid by
Tenant to Landlord concurrently with the next regular monthly Basic Rent payment
coming due after Tenant’s receipt of the Annual Reconciliation (or if the Term
shall have expired or terminated, within thirty (30) days following Tenant’s
receipt of such Annual Reconciliation).

6.3.3. Survival of Reconciliation.  Even though the Term shall have expired and
Tenant shall have vacated the Premises, when the final determination of Tenant’s
Percentage of actual annual Operating Expenses, and/or of Tenant’s Percentage of
actual annual Real Property Taxes, for the year in which this Lease terminates
is delivered to Tenant, (a) Tenant shall timely pay any amounts payable to
Landlord pursuant to Section 6.3.2 above (as a result of any underpayments by
Tenant under Section 6.3.1 above), and/or (b) conversely, Landlord shall timely
rebate any amounts payable to Tenant pursuant to Section 6.3.2 (as a result of
any overpayments under Section 6.3.1 above) provided that no Tenant Default
existed at the expiration or earlier termination of this Lease that has not
thereafter been cured.

6.4 Review of Annual Reconciliation.  Provided that Tenant is not then in
default with respect to its obligations under this Lease beyond any applicable
cure period and provided further that Tenant strictly complies with the
provisions of this Section 6.4, Tenant shall have the right, at Tenant’s sole
cost and expense and upon fifteen (15) days prior Notice (“Review Notice”) to
Landlord delivered no later than sixty (60) days after an Annual Reconciliation
is delivered to Tenant, to reasonably review or audit Landlord’s supporting
books and records (at Landlord’s manager’s corporate offices or, upon Tenant’s
request and at Tenant’s sole cost and expense, copies of same shall be made
available by Landlord to Tenant) for any portion of the Operating Expenses or
Real Property Taxes for the particular year covered by such Annual
Reconciliation, in accordance with the procedures set forth in this Section
6.4.  To the extent that any amounts specified in such Annual Reconciliation
were not previously paid, Tenant shall pay all such amounts to Landlord
simultaneously with Tenant’s delivery the Review Notice.  Any review or audit of
records under this Section 6.4 shall be at the sole expense of Tenant, shall be
conducted by independent certified public accountants of national standing which
are not compensated on a contingency fee or similar basis relating to the
results of such review or audit and shall be completed within sixty (60) days
after Landlord provides Tenant with access to Landlord’s supporting books and
records.  Tenant shall, within thirty (30) days after completion of any such
review or audit, deliver Notice to Landlord specifying the items described in
the Annual Reconciliation that are claimed to be incorrect by such review or
audit (“Dispute Notice”).  The right of Tenant under this Section 6.4 may only
be exercised once for each year covered by any Annual Reconciliation, and if
Tenant fails to deliver a Review Notice within the sixty (60) day period
described above or a Dispute Notice within the thirty (30) day period described
above, or if Tenant fails to meet any of the other above conditions of exercise
of such right, the right of Tenant to review or audit a particular Annual
Reconciliation (and all of Tenant’s rights to make any claim relating thereto)
under this Section 6.4 shall automatically be deemed waived by Tenant.  Tenant
acknowledges and agrees that any nonpublic records of Landlord reviewed or
audited under this Section 6.4

- 10 -

--------------------------------------------------------------------------------

 

(and the information contained therein) constitute confidential information of
Landlord, which shall not be disclosed other than to Tenant’s accountants
performing the review or audit and principals of Tenant who receive the results
of the review or audit.  If Landlord disagrees with Tenant’s contention that an
error exists with respect to the Annual Reconciliation in dispute, Landlord
shall have the right to cause another review or audit of that portion of the
Annual Reconciliation to be made by a reputable, neutral firm of independent
certified public accountants of good national standing selected by Landlord
(“Landlord’s Accountant”).  In the event of a disagreement between the two
accounting firms, the review or audit of Landlord’s Accountant shall be deemed
to be correct and shall be conclusively binding on both Landlord and Tenant.  In
the event that it is finally determined pursuant to this Section 6.4 that a
particular Annual Reconciliation overstated amounts payable by Tenant under this
Article 6 with respect to the applicable year by more than five percent (5%),
Landlord shall reimburse Tenant for the reasonable costs of Tenant’s accountant
and Landlord shall be liable for the costs of Landlord’s Accountant.  In all
other cases, Tenant shall reimburse Landlord for the reasonable costs of
Landlord’s Accountant.

Article 7

LETTER OF CREDIT

7.1 Letter of Credit.  Within five (5) business days after the Effective Date,
Tenant shall deposit with Landlord the Letter of Credit (as defined in Exhibit
“D”) in the amount of One Hundred Twenty-Six Thousand Eight Hundred Forty-Five
and 00/100 Dollars ($126,845.00), subject to increase as set forth herein.  The
Letter of Credit shall comply with the requirements of Exhibit “D” attached
hereto and incorporated by reference herein.  If Tenant shall fail to deliver
the Letter of Credit in such amount and in such form on or before the date which
is five (5) business days after the Effective Date, Landlord shall have the
right to terminate this Lease by delivery of Notice thereof to Tenant at any
time prior to Tenant’s delivery of such Letter of Credit to Landlord, and
Landlord shall have no obligation to commence any work that Landlord is required
to perform under the Work Letter Agreement or to tender delivery of the Premises
to Tenant prior to Tenant’s delivery of such Letter of Credit to Landlord.  On
or prior to June 1, 2017, Tenant shall cause the amount of the Letter of Credit
to be increased (by way of an amendment to or a replacement of the original
Letter of Credit) to Two Hundred Fifty-Three Thousand Six Hundred Ninety and
00/100 Dollars ($253,690.00).  On or prior to date which is the earlier of (a)
November 1, 2017, and (b) the Commencement Date, Tenant shall cause the amount
of the Letter of Credit to be increased (by way of an amendment to or a
replacement of the then-current Letter of Credit) to Five Hundred Thousand and
00/100 Dollars ($500,000.00).  As used in this Lease, the “Letter of Credit
Amount” shall mean the then applicable amount of the Letter of Credit as
required by this Section 7.1 (and outlined in Section 1.14 above).  Tenant shall
be solely responsible for any costs related to any amendment, replacement or
transfer of the Letter of Credit.

7.2 Reserved.  

Article 8

USE

8.1 General.  Tenant shall use the Premises for the Permitted Use set forth in
Section 1.16 above, and shall not use or permit the Premises to be used for any
other purpose without the prior written consent of Landlord.  Nothing contained
herein shall be deemed to give Tenant any exclusive right to such use in the
Project or any portion thereof (excluding only the Premises).

8.2 Laws/CC&R’s.  

8.2.1. Tenant shall not use or occupy the Premises in violation of any
applicable laws, regulations, rules, orders, statutes or ordinances of any
Governmental Authority, office, board or private entity in effect on or after
the Effective Date and applicable to the Project or the use or occupancy of the
Project, including, without limitation, the rules, regulations and requirements
of the Pacific Fire Rating Bureau, and of any similar body, the Americans with
Disabilities Act (42 U.S.C. Section 12101 et seq.) (“ADA”) and Hazardous
Material Laws (as defined in Section 8.3.7 below) (collectively, “Laws”) or in
violation of any government-issued permit for the Building or Project or any of
the Rules and Regulations (as defined below), and shall, upon Notice from
Landlord,

- 11 -

--------------------------------------------------------------------------------

 

discontinue any use of the Premises which is declared by any Governmental
Authority having jurisdiction to be a violation of any Laws, or of any
government-issued permit for the Building or Project.  On or before the
Commencement Date, Landlord, at Landlord’s sole cost and expense, shall cause
the Project, the Building and the Premises to comply with all applicable Laws
(including, but not limited to, any obligation imposed pursuant to the
ADA).  Notwithstanding the foregoing, in addition to Landlord’s delivery of the
Project, the Building and the Premises in compliance with all applicable Laws
(including, but not limited to, any obligation imposed pursuant to the ADA)
pursuant to the immediately preceding sentence, Tenant shall comply with any
direction of any Governmental Authority having jurisdiction which shall, by
reason of the nature of Tenant’s use or occupancy of the Premises, impose any
obligation (including, but not limited to, any obligation imposed pursuant to
the ADA), upon Tenant or Landlord with respect to the Premises or with respect
to the use or occupancy thereof; provided, however, unless resulting from an
Alteration performed by Tenant or by Tenant’s specific use of the Premises (as
opposed to general office and laboratory/research and development use), Tenant
shall not be responsible for any obligation imposed by applicable Laws
(including, but not limited to, any obligation imposed pursuant to the ADA)
after completion of the initial Tenant Improvements with respect to the Common
Areas of the Building and the Premises (except its prorata share of compliance
costs included in Operating Expenses).  Tenant shall comply with all rules,
orders, regulations and requirements of the Pacific Fire Rating Bureau or any
other organization performing a similar function.  Tenant shall not do or permit
to be done in or about the Premises anything which causes the insurance on the
Premises, the Building or the Project or any portion thereof to be canceled or
the cost thereof increased.  Tenant shall promptly, upon demand, reimburse
Landlord for any additional premium charged for any insurance policy by reason
of Tenant’s failure to comply with the provisions of this Section 8.2.  In
determining whether increased premiums are a result of Tenant’s use of the
Premises, a schedule issued by the organization computing the insurance rate on
the Project or the Tenant Improvements showing the various components of such
rate shall be conclusive evidence of the several items and charges which make up
such rate.  Tenant shall promptly comply with all reasonable requirements of the
insurance authority or any present or future insurer relating to the
Premises.  Tenant shall not do or permit anything to be done in or about the
Premises which will in any way unreasonably obstruct or interfere with the
rights of Landlord or other tenants or occupants of the Building, the Parking
Area or the Project, or injure them, or use or allow the Premises to be used for
any unlawful purpose, nor shall Tenant cause, maintain or permit any nuisance in
or about the Premises or the Project.  Tenant shall comply with all restrictive
covenants and obligations created by private contracts that affect the use and
operation of the Premises, the Building, the Common Areas or any other portion
of the Project (provided that Tenant has received notice thereof).  Tenant shall
not commit or suffer to be committed any waste in or upon the Premises or the
Project and shall keep the Premises in first class repair and appearance.  If
any governmental license or permit shall be required for the proper and lawful
conduct of Tenant’s business in the Premises, Tenant, at its expense, shall
procure (except with respect to the temporary or permanent certificate of
occupancy and any license or permit required to complete the Tenant
Improvements), maintain and comply with the terms and conditions of each such
license or permit.  

Without limiting the generality of the foregoing:

(A) Landlord and Tenant agree to cooperate, and Tenant shall use its
commercially reasonable efforts to participate in governmentally mandated
regulations or voluntary traffic management programs applicable to businesses
located in the area or to the Project, and, initially, shall encourage and
support the use of van and car pooling and transit systems by employees and
shall encourage and support staggered and flexible working hours for employees
to the extent consistent with Tenant’s business (as determined by Tenant in its
reasonable discretion).  Neither this Section 8.2.1(A) nor any other provision
of this Lease, however, is intended to or shall create any rights or benefits in
any other person, firm, company, Governmental Authority or the public.  Upon
Tenant’s failure to comply with any governmentally mandated regulations pursuant
to this Section 8.2.1(A) within ten (10) days after written notice from
Landlord, Landlord may suspend Tenant’s parking privileges in addition to taking
such other remedies as may be available to a landlord against a defaulting
tenant.

(B) Landlord and Tenant agree to cooperate and comply with any and all
applicable guidelines or controls imposed upon either Landlord or Tenant by any
Governmental Authority or by any energy conservation association to which
Landlord is a party concerning energy management

(C) All costs, fees, assessments and other charges paid by Landlord to any
Governmental Authority or voluntary association in connection with any program
of the types described in Sections 8.2.1(A) and

- 12 -

--------------------------------------------------------------------------------

 

8.2.1(B) above, and all costs and fees paid by Landlord to any Governmental
Authority or reasonable out-of-pocket cost and fees paid to a third party
pursuant to or to effect such program, shall be included in Operating Expenses
for the purposes of Article 6, whether or not specifically listed in such
Article 6.

(D) Tenant shall be liable for all penalties, noncompliance costs or other
losses, costs or expenses incurred by Landlord primarily as a result of Tenant’s
failure to comply with any of the provisions of Sections 8.2.1(A) through
8.2.1(C) above.  Any such amount shall be payable by Tenant to Landlord within
ten (10) business days after Landlord’s demand therefor as Additional
Rent.  Failure of Tenant to pay any amount due pursuant to this Section 8.2.1(D)
when due shall be deemed a Tenant Default pursuant to this Lease.

8.2.2. Tenant shall be responsible for all structural engineering required to
determine structural load for any of Tenant’s furniture, fixtures, equipment,
other personal property, Alterations and Tenant Improvements; provided that
Landlord reserves the right to prescribe the weight and position of all file
cabinets, safes and heavy equipment which Tenant desires to place in the
Premises so as to properly distribute the weight thereof.  Further, Tenant’s
business machines and mechanical equipment which cause vibration or unreasonable
noise that may be transmitted to the Building structure or to any other space in
the Building shall be so installed, maintained and used by Tenant as to
eliminate such vibration or unreasonable noise.

8.3 Hazardous Materials.  

8.3.1. Tenant shall not cause or permit any Hazardous Materials (as defined in
Section 8.3.7 below) to be brought upon, kept or used in or about the Premises,
the Building or the Project in violation of applicable Laws by Tenant or any of
its employees, agents, representatives, contractors or invitees (collectively
with Tenant, each a “Tenant Party”).  If (a) Tenant breaches such obligation,
(b) the presence of Hazardous Materials as a result of such a breach results in
contamination of the Project, any portion thereof, or any adjacent property, (c)
contamination of the Premises otherwise occurs during the Term or any extension
or renewal hereof or holding over hereunder, or (d) contamination of the Project
occurs as a result of Hazardous Materials that are placed on or under or are
released into the Project by a Tenant Party, then Tenant shall, except to the
extent arising from the gross negligence or willful misconduct of Landlord or
Landlord’s employees, contractors or agents, indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnified Parties (as defined in Section 22.1.2 below) harmless
from and against any and all Claims (as defined in Article 20 below) of any kind
or nature, including (i) diminution in value of the Project or any portion
thereof, (ii) damages for the loss or restriction on use of rentable or usable
space or of any amenity of the Project, (iii) damages arising from any adverse
impact on marketing of space in the Project or any portion thereof and (iv) sums
paid in settlement of Claims that arise before, during or after the Term as a
result of such breach or contamination.  This indemnification by Tenant includes
costs incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Authority because of Hazardous Materials present in the air, soil or groundwater
above, on, under or about the Project.  Without limiting the foregoing, if the
presence of any Hazardous Materials in, on, under or about the Project, any
portion thereof or any adjacent property caused by the acts or omissions of any
Tenant Party results in any contamination of the Project, any portion thereof or
any adjacent property, then Tenant shall promptly take all actions at its sole
cost and expense as are necessary to return the Project, any portion thereof or
any adjacent property to its respective condition existing prior to the time of
such contamination, except to the extent caused or exacerbated by any Landlord
Indemnified Party; provided that Landlord’s written approval of such action
shall first be obtained, which approval Landlord shall not unreasonably
withhold, condition or delay; and provided, further, that it shall be reasonable
for Landlord to withhold its consent if such actions could have a material
adverse long-term or short-term effect on the Project, any portion thereof or
any adjacent property.  Tenant’s obligations under this Section shall not be
affected, reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.
Notwithstanding anything to the contrary in this Lease, Tenant shall have no
liability, responsibility, duty or obligation for (A) any pre-existing Hazardous
Materials conditions to the extent not caused, contributed to or exacerbated by
a Tenant Party, (B) any Hazardous Materials conditions outside of the Premises
to the extent not caused, contributed to or exacerbated by a Tenant Party, (C)
any migration of Hazardous Materials into or under the Premises from areas
outside of the Premises to the extent not caused, contributed to or exacerbated
by a Tenant Party, or (D) any release of Hazardous Materials to the extent
caused, contributed to or exacerbated by Landlord or Landlord’s employees,
agents or representatives.  Landlord represents and warrants that, as of the
Effective Date, to

- 13 -

--------------------------------------------------------------------------------

 

Landlord’s knowledge, no Hazardous Materials have been used, released or stored
at the Premises or the Project in violation of any Hazardous Materials Laws
applicable to the Premises or the Project. Any representations and warranties
made to “Landlord’s knowledge” (or words of similar meaning) in this Lease (i)
are limited to the current actual knowledge of Steven Bollert, without any
obligation or duty to inquire or make any independent investigation regarding
the subject matter of such representations and warranties, and (ii) do not
encompass any imputed or constructive knowledge.  Tenant acknowledges that
Steven Bollert is named solely for the purpose of defining and narrowing the
scope of Landlord’s knowledge and not for the purpose of imposing any liability
on such individual or creating any duties running from such individual or any of
Landlord’s members to Tenant.

8.3.2. Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use.  Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with applicable Laws.  As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
applicable Laws (other than customary quantities of typical office and cleaning
supplies, provided no permits or approvals from, and no notice or disclosure to,
any Governmental Authorities is required in connection with the presence of such
supplies at the Premises), (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of (i)
notices of violations of applicable Laws related to Hazardous Materials and (ii)
plans relating to the installation of any storage tanks to be installed in, on,
under or about the Project (provided that installation of storage tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent Landlord may withhold in its sole and absolute discretion) and
closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents, within fourteen (14) days after receipt of a written request therefor
from Landlord, not more often than once per year, unless (m) there are any
changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials.  For each type
of Hazardous Material listed, the Hazardous Materials Documents shall include
(t) the chemical name, (u) the material state (e.g., solid, liquid, gas or
cryogen), (v) the concentration, (w) the storage amount and storage condition
(e.g., in cabinets or not in cabinets), (x) the use amount and use condition
(e.g., open use or closed use), (y) the location (e.g., room number or other
identification) and (z) if known, the chemical abstract service
number.  Notwithstanding anything in this Section to the contrary, Tenant shall
have the right to redact any information contained within any Hazardous
Materials Documents which is of a proprietary or privileged nature and is not
information otherwise within the public domain.  Landlord may, at Landlord’s
expense, cause the Hazardous Materials Documents to be reviewed by a person or
firm qualified to analyze Hazardous Materials to confirm compliance with the
provisions of this Lease and with applicable Laws.  In the event that a review
of the Hazardous Materials Documents indicates non-compliance with this Lease or
applicable Laws, Tenant shall, at its expense, diligently take steps to bring
its storage and use of Hazardous Materials into compliance.  Notwithstanding
anything in this Lease to the contrary or Landlord’s review into Tenant’s
Hazardous Materials Documents or use or disposal of hazardous materials,
however, Landlord shall not have and expressly disclaims any liability related
to Tenant’s or other tenants’ use or disposal of Hazardous Materials, it being
acknowledged by Tenant that Tenant is best suited to evaluate the safety and
efficacy of its Hazardous Materials usage and procedures.

8.3.3. At any time, and from time to time, Landlord shall have the right to
conduct appropriate tests of the Project or any portion thereof to demonstrate
that Hazardous Materials are present or that contamination has occurred due to
the acts or omissions of a Tenant Party.  With respect to the Premises, except
in the event of an emergency, Landlord shall provide Tenant with reasonable
prior written notice of any such tests and shall use commercially reasonable
efforts to minimize any interference with Tenant’s business as a result of such
tests.  Tenant shall pay all reasonable costs of such tests to the extent such
tests reveal that Hazardous Materials exist at the Project in violation of
Tenant’s obligations under this Lease.

8.3.4. Tenant shall not install or utilize any underground or other storage
tanks storing Hazardous Materials on the Premises without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole and absolute
discretion.  Subject to the foregoing, if underground or other storage tanks
storing Hazardous Materials installed or utilized by Tenant are located on the
Premises, or are hereafter placed on the Premises by

- 14 -

--------------------------------------------------------------------------------

 

Tenant (or by any other party, if such storage tanks are utilized by Tenant),
then Tenant shall monitor the storage tanks, maintain appropriate records,
implement reporting procedures, properly close any underground storage tanks,
and take or cause to be taken all other steps necessary or required under the
applicable Laws.    

8.3.5. Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

8.3.6. Tenant’s obligations under this Section 8.3 shall survive the expiration
or earlier termination of the Lease.  During any period of time needed by Tenant
or Landlord after the termination of this Lease to complete the removal from the
Premises of any Hazardous Materials, Tenant shall be deemed a holdover tenant
and subject to the provisions of Section 8.3.

8.3.7. As used in this Lease, the term “Hazardous Material” means any toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous substance, material or waste that is or becomes
regulated by applicable Laws or any Governmental Authority, and the term
“Hazardous Material Laws” means and includes all now and hereafter existing
statutes, laws, ordinances, codes, regulations, rules, rulings, orders, decrees,
directives, policies and requirements by any federal, state or local
governmental authority regulating, relating to, or imposing liability or
standards of conduct concerning public health and safety, the environment or any
Hazardous Material, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), Resource Conservation and Recovery Act, as amended
(42 U.S.C. Section 6901 et seq.), and California Health and Safety Code
(Sections 25100, 25249.5, 25316 and 39000, et seq. in each case).

8.3.8. Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the equitable allocation of control areas (as defined in
the California Building Standards Code) within the Project for the storage of
Hazardous Materials.  Without limiting the foregoing, if the use of Hazardous
Materials by Tenant is such that Tenant utilizes fire control areas in the
Project in excess of Tenant’s Percentage of the Building or the Project, as
applicable, then Tenant shall, at its sole cost and expense and upon Landlord’s
written request, establish and maintain a separate area of the Premises
classified by the California Building Standards Code as a “Group H” occupancy
area for the use and storage of Hazardous Materials, or take such other action
as is necessary to ensure that its share of the fire control areas of the
Building and the Project is not greater than Tenant’s Percentage of the Building
or the Project, as applicable.  Notwithstanding anything in this Lease to the
contrary, Landlord shall not have and expressly disclaims any liability related
to Tenant’s or other tenants’ use or disposal of fire control areas, it being
acknowledged by Tenant that Tenant and other tenants are best suited to evaluate
the safety and efficacy of its Hazardous Materials usage and procedures.

8.4 Odors and Exhaust.  Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
material levels of odors or fumes (whether or not noxious) that can be detected
outside the Premises, and that the Building and the Project will not be damaged
by any exhaust, in each case from Tenant’s operations.  Landlord and Tenant
therefore agree as follows:

8.4.1. Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any material levels of odors or fumes of any kind from the
Premises.

8.4.2. If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release material levels of odors affecting any indoor (excluding the
Premises) or outdoor part of the Project, Tenant shall vent the Premises through
such system.  If Landlord at any time determines that any existing ventilation
system is inadequate, or if no ventilation system exists, Tenant shall in
compliance with applicable Laws vent all fumes and material levels of odors from
the Premises (and remove material levels of odors from Tenant’s exhaust stream)
as Landlord requires.  The placement and configuration of all ventilation
exhaust pipes, louvers and other equipment shall be subject to Landlord’s
approval.  Tenant acknowledges Landlord’s legitimate desire to maintain the
Project (indoor and outdoor areas) in an odor-free manner, and Landlord may
require Tenant to abate and remove all material levels of odors that can be
detected outside the Premises in a manner that goes beyond the requirements of
applicable Laws.

- 15 -

--------------------------------------------------------------------------------

 

8.4.3. Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any material levels of odors,
fumes or other substances in Tenant’s exhaust stream that, in Landlord’s
reasonable judgment, emanate from Tenant’s Premises.  Any work Tenant performs
under this Section shall constitute Alterations.

8.4.4. Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term.  Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate material levels of odors, fumes and other adverse impacts
of Tenant’s exhaust stream (as Landlord may designate in Landlord’s reasonable
discretion).  Tenant shall install additional equipment as Landlord requires
from time to time under the preceding sentence.  Such installations shall
constitute Alterations.

8.4.5. If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s determination,
cause material levels of odors, fumes or exhaust that can be detected outside
the Premises.  For example, if Landlord determines that Tenant’s production of a
certain type of product causes odors, fumes or exhaust, and Tenant does not
install satisfactory odor control equipment within ten (10) business days after
Landlord’s request, then Landlord may require Tenant to stop producing such type
of product in the Premises unless and until Tenant has installed odor control
equipment satisfactory to Landlord.

Article 9

MOLD

Tenant agrees to maintain the Premises in a manner that prevents the occurrence
of an infestation of mold, mildew, microbial growths, and any associated
mycotoxins in the Premises, and shall, except as expressly provided otherwise in
this Lease, comply, at a minimum, with the following:  (a) Tenant agrees to
fix/abate any water intrusion in the Premises immediately after obtaining
knowledge of same; (b) Tenant agrees to use all reasonable care to close all
windows and other openings in the Premises to prevent outdoor water from
penetrating into the interior unit; (c) Tenant agrees to clean and dry any
visible moisture on windows, walls, and other surfaces, including personal
property, as soon as reasonably possible; (d) Tenant agrees to keep the Premises
free of dirt and debris that can harbor mold; (e) Tenant agrees to regularly
clean and sanitize kitchens and other surfaces within the Premises where water,
moisture condensation, and mold can collect; (f) Tenant agrees not to
unreasonably interfere with regular air flow and circulation throughout the
Premises; (g) Tenant agrees to limit the indoor watering of plants; (h) Tenant
agrees to prevent the overflow or release of water from bathrooms or kitchens,
including but not limited to toilets, sinks, kitchen appliances, and other
receptacles of water; (i) Tenant agrees not to obstruct fresh air supply to
furnace, air conditioner or heater ducts; (j) Tenant agrees to maintain and not
obstruct ventilation at all locations in the Premises; (k) Tenant agrees to
prevent the clogging of all plumbing within the Premises; (l) Tenant agrees not
to engage in any conduct that promotes or creates mold growth; (m) Tenant agrees
to report the following to Landlord within forty-eight (48) hours after
obtaining knowledge of same:  (i) any non-working fan, heater, air conditioner
or ventilation system; (ii) plumbing leaks, drips, sweating pipes, wet spots;
(iii) overflows from bathroom, kitchen, or other facilities, including, but not
limited to, tubs, showers, shower enclosures, toilets, sinks, kitchen
appliances, or other receptacles of water, especially in cases where the
overflow may have permeated walls, floors, ceilings or fixtures; (iv) water
intrusion of any kind; (v) any mold or black or brown spots or moisture on
surfaces inside the Premises; (vi) broken plumbing systems or standing water
near structures within the Premises; and (vii) any odors consistent with mold
growth within the Premises.  Tenant agrees not to commence any mold
investigation, testing, remediation or repair without first obtaining the prior
written consent of Landlord.  If Landlord consents to any mold investigation,
remediation or repair by Tenant, Tenant agrees to not use any methods of mold
investigation, testing, remediation and repair that are speculative and not
generally accepted within the scientific community, and Landlord reserves the
right to approve any and all third parties retained by Tenant to conduct any
such mold investigation, testing, remediation and repair.  As of the Effective
Date such speculative and generally unaccepted methods of investigation,
testing, remediation and repair include:  (A) any use of settled dust vacuum
sampling; (B) any use of interior wall cavity air sampling; (C) Tenant’s use of
do-it-yourself mold investigation kits; and (D) use of any other methods that
have not been peer reviewed and generally accepted within the scientific
community.

- 16 -

--------------------------------------------------------------------------------

 

Article 10

NOTICES

10.1 Method of Delivery.  Any notice, consent, approval or objection required or
permitted by this Lease (a “Notice”) shall be in writing and may be
delivered:  (a) in person (by hand or by messenger or courier service) or (b) by
certified or registered mail or United States Postal Service Express Mail, with
postage prepaid, or (c) by a nationally recognized overnight delivery service
that provides delivery verification, or (d) by facsimile transmission or email
(if a facsimile number or email address, as applicable, is provided), addressed
to Tenant at the Premises and to Landlord at each of the addresses designated in
Section 1.2, and shall be deemed sufficiently given if served in a manner
specified in this Article 10.  Either party may specify a different address for
Notice purposes by Notice to the other.

10.2 Receipt of Notices.  Any Notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark
thereon.  Notices delivered by United States Postal Service Express Mail or
overnight delivery service that guarantees next day delivery shall be deemed
given on the next business day after delivery of the same to the United States
Postal Service or overnight delivery service.  If any Notice is transmitted by
facsimile transmission or email, the same shall be deemed served or delivered
upon telephone or email confirmation of receipt of the transmission thereof,
provided a copy is also delivered on or before the next business day via one of
the methods in Section 10.1(a)-(c) above.  If any Notice is received on a
Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

10.3 Statutory Service of Notice.  When a statute permits, or requires, service
of a notice in a particular manner, service of that notice (or a similar Notice
permitted, or required, by this Lease) in the manner permitted, or required, by
this Article 10 shall replace and satisfy the statutory service‑of‑notice
procedures, including, but not limited to, those required by California Code of
Civil Procedure Section 1162, or any similar or successor statute.

Article 11

BROKERS

Landlord and Tenant each warrant that it has had no dealings with any real
estate broker, finder or agent in connection with the negotiation of this Lease
except for the broker(s) whose name(s) is (are) set forth in Section 1.16, whose
commission(s) shall be payable by Landlord pursuant to one or more separate
agreements, and that it knows of no other real estate broker, finder or agent
who is or might be entitled to a commission in connection with this Lease.  Each
party shall be solely responsible for the payment of any fee due to any other
broker, finder, agent or other party claiming under such party and shall
indemnify and hold the other party free and harmless against any liability in
respect thereto, including attorneys’ fees and costs incurred by such other
party in connection therewith.

Article 12

HOLDING OVER

If Tenant holds over after the expiration or earlier termination of the Term
hereof without the express written consent of Landlord, Tenant shall become a
Tenant at sufferance, at a Basic Rent equal to one hundred fifty percent (150%)
of the Rent payable during the last month of the Term, and otherwise subject to
the terms, covenants and conditions herein specified, so far as
applicable.  Acceptance by Landlord of Rent after such expiration or earlier
termination without Landlord’s prior written consent shall not waive Landlord’s
right to evict Tenant without thirty (30) days prior written notice.  The
foregoing provisions of this Article 12 are in addition to and do not affect
Landlord’s right of reentry or any rights of Landlord hereunder or as otherwise
provided by law.  If Tenant fails to surrender the Premises upon the expiration
or earlier termination of this Lease without Landlord’s written consent, Tenant
shall indemnify, defend and hold Landlord harmless from all Claims, including,
without limitation, any claim made by any succeeding tenant founded on or
resulting from such failure to surrender, lost profits and other

- 17 -

--------------------------------------------------------------------------------

 

consequential damages, and any and all reasonable attorneys’ fees and costs
incurred by Landlord in connection Tenant’s failure to surrender the Premises in
accordance with the provisions of this Lease on the expiration or earlier
termination of this Lease.  

Article 13

TAXES ON TENANT’S PROPERTY

13.1 Personal Property and Fixtures.  Tenant shall be liable for and shall pay,
at least ten (10) days before delinquency, all taxes levied against any of
Tenant’s Personal Property (defined below) placed by Tenant or any Tenant Party
in or about the Premises.  If any such taxes on Tenant’s Personal Property are
levied against Landlord or Landlord’s property, or if the assessed value of the
Premises, Building or Project is increased by the inclusion therein of a value
placed upon such Tenant’s Personal Property, and if Landlord, after Notice to
Tenant, pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof (but only under
proper protest if so requested by Tenant), Tenant shall, upon demand, repay to
Landlord the taxes so levied against Landlord, or the portion of such taxes
resulting from such increase in the assessment.

13.2 Tenant Improvements.  If the Leasehold Improvements (defined below) in the
Premises, whether installed and/or paid for by Landlord or Tenant and whether or
not affixed to the real property so as to become a part thereof, are assessed
for real property tax purposes at a valuation higher than the valuation at which
tenant improvements conforming to Landlord’s “Building Standard Improvements”
(as defined in the Work Letter Agreement) for other space in the Building are
assessed, then the real property taxes and assessments levied against the
Building or Project by reason of such excess assessed valuation shall be deemed
to be taxes levied against Tenant’s Personal Property and shall be governed by
the provisions of Section 13.1 above.  If the records of the County Assessor are
available and sufficiently detailed to serve as a basis for determining whether
the Leasehold Improvements are assessed at a higher valuation than Landlord’s
“Building Standard Improvements”, such records shall be binding on both Landlord
and Tenant.  If the records of the County Assessor are not available or
sufficiently detailed to serve as a basis for making said determination, the
actual cost of construction shall be used.

13.3 Additional Taxes.  Tenant shall pay to Landlord, within ten (10) days of
Landlord’s demand therefor, and in such manner and at such times as Landlord
shall direct from time to time by written notice to Tenant, any excise, sales,
privilege or other tax, assessment or other charge (other than Real Property
Taxes, income or franchise taxes and any late fees or penalties resulting from
Landlord’s late payment thereof) imposed, assessed or levied by any Governmental
Authority upon, and paid by, Landlord on account of:  (a) the Rent payable by
Tenant hereunder (or any other benefit received by Landlord hereunder),
including, without limitation, any gross receipts tax, license fee or excise tax
levied by any Governmental Authority, (b) this Lease, Landlord’s business as a
lessor hereunder, and the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy of any portion of the Premises
(including, without limitation, any applicable possessory interest taxes), (c)
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises, or (d) otherwise in
respect of or as a result of the agreement or relationship of Landlord and
Tenant hereunder.

Article 14

CONDITION OF PREMISES

14.1 As Is.  Tenant acknowledges and agrees that:  (a) Tenant has inspected, or
has had the opportunity to inspect, the Project, the Building and the Premises
and, subject to Landlord’s obligations under this Lease, acknowledges that the
same are acceptable for Tenant’s intended use and agrees to accept them in their
“AS IS, WHERE IS” condition, (b) except as expressly provided in this Lease,
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Premises, the Building, the Parking Area or any
other portion of the Project or with respect to the condition thereof or the
suitability of the same for the conduct of Tenant’s business, (c) except as
expressly provided in the Work Letter Agreement and Section 16.2 below, and
subject to the express representations and warranties of Landlord set forth in
this Lease, Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises or any part thereof, or any portion of
the Building or Project and (d) except as expressly provided in this Lease,
Landlord shall have no obligation to provide Tenant with any allowance, rent
credit or abatement in connection with Tenant’s entering into this Lease.  The
taking

- 18 -

--------------------------------------------------------------------------------

 

of possession of the Premises by Tenant shall conclusively establish that the
Project, the Building and the Premises were at such time in good order and clean
condition and that Landlord shall have discharged all of its obligations under
the Work Letter Agreement (subject to any punch list items as set forth in the
Work Letter Agreement), and the execution of this Lease by Tenant shall
conclusively establish that the Premises, the Building, the Project and the
Parking Area were in good and sanitary order, condition and repair at such time,
except for latent defects, if any.  Without limiting the foregoing, Tenant’s
execution of the Memorandum of Terms shall constitute a specific acknowledgment
and acceptance of the various start-up inconveniences that may be associated
with the use of the Building, the Parking Area and other portions of the
Project, such as certain construction obstacles (e.g., scaffolding), delays in
use of freight elevator service, unavailability of certain elevators for
Tenant’s use, uneven air-conditioning services and other typical conditions
incident to recently constructed (or recently modified) office and
laboratory/research and development buildings.  Tenant (for itself and all other
claiming through Tenant) hereby irrevocably waives and releases its right to
terminate this Lease under Section 1932(l) of the California Civil Code.  

14.2 Limited Warranty.  Notwithstanding the foregoing provisions of Section
14.1, Landlord shall deliver the Premises and all Building Systems (as that term
is defined in Section 15.1 below) servicing the Premises to Tenant in good
working order and condition as of the Commencement Date.  In the event that the
Building Systems servicing the Premises fail to be in good working order or
condition at any time during the first twelve (12) months of the Initial Term
and Tenant delivers Notice thereof to Landlord within such twelve (12) month
period, then Landlord shall cure such failure within a reasonable period of time
after receiving such Notice and the cost thereof shall be at Landlord’s sole
cost and expense and shall not be included in Operating Expenses, except to the
extent such failure is caused by Tenant or any Tenant Party, in which event
Tenant shall reimburse Landlord for the cost to cure such failure.

Article 15

ALTERATIONS

15.1 Alterations and Major Alterations.  Except for Permitted Alterations,
Tenant shall make no alterations, additions, or improvements in or to the
Premises (collectively, the “Alterations”) without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed for all Alterations other than Major Alterations (which shall be granted
in Landlord’s sole discretion), and then only by licensed contractors or
mechanics approved by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed (provided that any contractors
performing any Major Alterations shall be subject to approval by Landlord in its
sole and absolute discretion).  Tenant shall submit to Landlord plans and
specifications for any proposed Alterations to the Premises, and may not make
such Alterations until Landlord has approved such plans and specifications and
the contractor performing any Alterations in writing.  Tenant shall construct
such Alterations in accordance with the plans and specifications approved by
Landlord and in compliance with all applicable Laws, and shall not amend or
modify such plans and specifications without Landlord’s prior written
consent.  If any proposed Alterations require the consent or approval of any
lessor of a superior lease or the holder of a mortgage encumbering the Premises,
Tenant acknowledges that such consent or approval must be secured prior to the
construction of such Alterations.  Tenant agrees not to construct or erect
partitions or other obstructions that might interfere with Landlord’s free
access to mechanical installations or service facilities of the Building or
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations or facilities.  All Alterations shall be done at
such times and in such manner as Landlord may from time to time reasonably
designate.  Tenant will pay the entire cost and expense of all Alterations
(except as expressly provided otherwise in this Lease), including, without
limitation, for any painting, restoring or repairing of the Premises or the
Building necessitated by the Alterations, and Landlord’s actual out-of-pocket
third party review and Landlord’s supervision fee in an amount equal to five
percent (5%) of the cost of the Alterations in question (except for Permitted
Alterations).  Tenant will also obtain and/or require: (a) builder’s “all-risk”
insurance (or the equivalent thereof) in an amount at least equal to the
replacement value of the Alterations; (b) liability insurance insuring Tenant
and each of Tenant’s contractors against construction related risks in at least
the form, amounts and coverage required of Tenant under Article 22; and (c) if
requested by Landlord, demolition (if applicable) and payment and performance
bonds in an amount not less than the full cost of the Alterations.  The
insurance policies described in clause (b) of this Section 15.1 must name
Landlord, Landlord’s lender (if any), Bollert/LeBeau Inc. (“Property Manager”)
and other parties reasonably requested by Landlord as additional insureds,
specifically including completed operations.  Tenant covenants and agrees that
all Alterations done by Tenant shall be performed in full compliance with all
Laws.  If any Governmental

- 19 -

--------------------------------------------------------------------------------

 

Authority requires any alterations or modifications to the Building or the
Premises as a result of Tenant’s Permitted Use of the Premises or as a result of
any Alteration to the Premises made by or on behalf of Tenant, Tenant will pay
the cost of all such alterations or modifications.  If any such Alterations
involve any modifications to (i) the structural portions of the Building, (ii)
the mechanical, electrical, plumbing, fire/life safety or heating, ventilating
and air conditioning systems of the Building (collectively, “Building Systems”)
or (iii) any portion of the Project outside of the interior of the Premises (a
“Major Alteration”), Tenant agrees that it shall be reasonable for Landlord to
withhold its consent to any such Major Alterations and it shall be reasonable
for Landlord to condition its consent to any Major Alterations on Landlord
making the Major Alterations, provided that Landlord may first require Tenant to
deposit with Landlord an amount sufficient to pay the cost of the Major
Alterations (including, without limitation, reasonable overhead and
administrative costs).  Before commencing any Alteration, Tenant shall give
Landlord at least ten (10) days Notice of the proposed commencement of such
Alteration and shall, if required by Landlord, deliver a copy of the completion
and payment bond required by Landlord in form, substance and amount satisfactory
to Landlord.  “Permitted Alterations” means only usual and customary maintenance
and repairs of Leasehold Improvements and Alterations if and to the extent that
such maintenance, repairs and Alterations:  (A) are not Major Alterations, (B)
are in compliance with the Rules and Regulations and all applicable Laws, and
(C) do not cost more than Twenty Thousand and 00/100 Dollars ($20,000.00) in
each instance.

15.2 Removal of Alterations and Tenant’s Personal Property.  The Tenant
Improvements together with all Alterations upon the Premises made by Tenant
after the Commencement Date, including, without limitation, all wall coverings,
built-in cabinet work, paneling and the like (collectively, “Leasehold
Improvements”), shall, at Landlord’s election, either be removed by Tenant or
shall become the property of Landlord and shall remain upon, and be surrendered
with, the Premises at the end of the Term hereof; provided, however, that if
Landlord, by Notice to Tenant, requires Tenant to remove any such Leasehold
Improvements, Tenant shall repair all damage resulting from such removal or, at
Landlord’s option, shall pay to Landlord the cost of such removal, as reasonably
estimated by Landlord, prior to the expiration of the Term of this
Lease.  Notwithstanding the foregoing, Tenant shall not be required to, nor have
the right to, remove the Tenant Improvements furnished pursuant to the Work
Letter Agreement except for any and all cabling and those Tenant Improvements,
if any, which are non-standard or non-customary office or laboratory
improvements designated by Landlord in writing to Tenant no later than ten (10)
business days after Substantial Completion of the Tenant Improvements.  All
articles of personal property and all business and trade fixtures, cabling,
machinery and equipment, furniture and movable partitions owned by Tenant or any
other Tenant Party or that are installed by or for Tenant or any other Tenant
Party at its expense in the Premises (collectively, “Tenant’s Personal
Property”) shall be and remain the property of Tenant and shall be removed by
Tenant prior to the expiration of the Term, and Tenant shall repair all damage
to the Premises, if any, resulting from such removal, reasonable wear and tear
excepted.  If Tenant shall fail to remove any of the foregoing from the Premises
prior to termination of this Lease for any cause whatsoever, Tenant shall be
deemed to be holding over in the Premises without the consent of Landlord until
such Tenant’s Personal Property is removed from the Premises and Landlord may,
at its option, remove the same in any manner that Landlord shall choose, and
store the same without liability to Tenant for loss thereof.  In such event,
Tenant agrees to pay to Landlord upon demand, any and all expenses incurred in
such removal (including court costs and attorneys’ fees) and storage charges
thereon, for any length of time that the same shall be in Landlord’s possession
or control.  Landlord may, at its option, without Notice, sell such property, or
any of the same, at a private sale and without legal process, for such price as
Landlord may obtain and apply the proceeds of such sale to any amounts due under
this Lease from Tenant to Landlord and/or to all expenses, including attorneys’
fees and costs, incident to the removal and/or sale thereof.

Article 16

REPAIRS

16.1 Tenant Obligations.  Tenant shall, when and if needed, at Tenant’s sole
cost and expense and subject to Section 14.2 and Article 15 above, make all
repairs to the Premises and every part thereof (including all non-structural
parts, including, without limitation, the roof membrane located directly above
the Premises) to maintain the Premises in the condition and repair that existed
as of the Commencement Date, reasonable wear and tear excepted, and free from
any Hazardous Materials.  Except as expressly set forth in Section 14.2 above
and Section 16.2 below, all Supplemental Equipment and all Building Systems
exclusively serving the Premises shall be maintained, repaired and replaced as
needed by Tenant at Tenant’s sole cost and expense and Landlord shall have no
liability for the operation, repair, maintenance or replacement of any
Supplemental Equipment, nor shall Landlord

- 20 -

--------------------------------------------------------------------------------

 

have any liability for the operation, repair or maintenance of any Building
Systems exclusively serving the Premises.  “Supplemental Equipment” means any
items that are installed within the Premises by or at the direction of Tenant or
that exclusively serve the Premises (other than Building Systems), including,
without limitation:  (A) any supplemental electrical (including lighting),
mechanical, plumbing, heating, ventilation and air conditioning systems,
fixtures and equipment; (B) any supplemental fire, life, safety or security
systems, fixtures and equipment; and (C) all video, audio, communications or
computer systems, fixtures and equipment (including cabling).  Without limiting
the foregoing, Tenant shall maintain, at its sole cost and expense, a contract
for the regular maintenance and repair of the heating, ventilation and air
conditioning systems, fixtures and equipment located in or exclusively serving
the Premises.  Landlord shall provide Tenant and its agents and contractors with
access to the Building Systems that exclusively serve the Premises and any
Supplemental Equipment to the extent reasonably required to fulfill Tenant’s
obligations under this Section 16.1.

16.2 Landlord Obligations.  Landlord shall maintain, repair and replace the
structural portions of the Building (including, without limitation, the roof
structure, slab and exterior walls), the Common Areas, the Parking Area and the
Building Systems (other than Building Systems and/or components thereof
exclusively serving the Premises, except as expressly set forth in Section 14.2
above), and, except as expressly set forth in Section 14.2 above, the costs
incurred by Landlord in performing such maintenance, repairs and replacements
shall be included in Operating Expenses to the extent permitted under Section
6.1 above.  For purposes of clarification, Landlord shall have no obligation to
repair, maintain or replace any part of the Premises, any Building Systems
exclusively serving the Premises (except as expressly set forth in Section 14.2
above) or any Supplemental Equipment.  Landlord shall not be liable for any
failure to make any repairs or replacements or to perform any maintenance to the
extent that the need for such repairs, replacements or maintenance is caused by
Tenant’s negligence or willful misconduct.  Except as expressly provided in
Sections 23.3, 24.1 and 25.8 hereof, there shall be no abatement of Rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations, improvements or
replacements in or to any portion of the Building or the Premises or in or to
fixtures, appurtenances and equipment therein.  Tenant waives the right to make
repairs and replacements at Landlord’s expense under any Law now or hereafter in
effect including Section 1941 and 1942 of the California Civil Code (as the same
may be amended from time to time) and any successor statute and similar Law now
or hereafter in effect.  

Article 17

LIENS

Tenant shall not cause or permit to be filed against the Premises, the Building
or the Project or of any portion thereof or against Tenant’s leasehold interest
in the Premises any mechanics’, materialmen’s or other liens, including without
limitation any state, federal or local “superfund” or Hazardous Materials
cleanup lien imposed as a result of the presence of Hazardous Materials in, on
or about the Premises, the Building or any other portion of the
Project.  Landlord shall have the right at all reasonable times to post and keep
posted on the Premises any notices that it deems necessary for protection from
such liens.  Tenant shall discharge any lien filed against the Premises or
against the Building for work claimed to have been done for, or materials
claimed to have been furnished to, Tenant (excepting work performed by Landlord
or materials furnished to Landlord in connection with such work), by bond or
otherwise, within ten (10) business days after Tenant receives notice thereof,
at the cost and expense of Tenant.  If any such liens are filed and Tenant fails
to discharge them pursuant to the foregoing sentence, Landlord may, without
waiving its rights and remedies based on such breach of Tenant and without
releasing Tenant from any of its obligations hereunder, cause such lien(s) to be
released by any means it shall deem proper, including payments in satisfaction
of the claim giving rise to such lien or by obtaining a corporate statutory
mechanic’s lien release bond in an amount equal to one hundred fifty percent
(150%) of such lien claim.  Tenant shall:  (a) pay to Landlord, immediately upon
Notice from Landlord, any cost or expense, including, without limitation,
attorneys’ fees and costs, incurred by Landlord by reason of Tenant’s failure to
discharge any such lien, together with interest thereon at the maximum rate per
annum permitted by Law from the date of such payment by Landlord and (b) shall
indemnify, defend and hold the Landlord Indemnified Parties harmless from and
against any liens.

- 21 -

--------------------------------------------------------------------------------

 

Article 18

ENTRY BY LANDLORD

Landlord reserves and shall at any and all reasonable times and upon at least
twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency) have the right to enter the Premises to supply any service to be
provided by Landlord to Tenant hereunder, to inspect the same, to show the
Premises to prospective purchasers, lenders, or investors and during the last
twelve (12) months of the Term or following a default by Tenant to prospective
tenants, to post notices of non-responsibility, to alter, improve or repair the
Premises or any other portion of the Building and/or the Project, as provided in
Section 2.4 above, or for any other reasonable purpose, all without being deemed
guilty of any eviction of Tenant and without abatement of Rent.  Landlord may,
in order to carry out such purposes, erect scaffolding and other necessary
structures where reasonably required by the character of the work to be
performed, provided that the business of Tenant shall be interfered with as
little as is reasonably practicable.  Tenant hereby waives any claim for damages
for any injury or inconvenience to or interference with Tenant’s business, for
any loss of occupancy or quiet enjoyment of the Premises and for any other loss
in, upon and about the Premises, the Building or the Project on account of
Landlord’s entry or work permitted by this Article 18 or by Section 2.4 above,
except to the extent caused by Landlord’s gross negligence or willful
misconduct.  Landlord shall at all times have and retain a key with which to
unlock all doors in the Premises, excluding Tenant’s vaults and safes.  Landlord
shall have the right to use any and all means that Landlord may deem proper to
open said doors in an emergency in order to obtain entry to the Premises.  Any
entry to the Premises obtained by Landlord by any of said means, or otherwise,
shall not be construed or deemed to be a forcible or unlawful entry into the
Premises, or an eviction of Tenant from the Premises or any portion thereof,
and, except to the extent caused by Landlord’s gross negligence or willful
misconduct, any damages caused on account thereof shall be paid by Tenant.

Article 19

UTILITIES AND SERVICES

19.1 Premises Utilities.  Notwithstanding anything to the contrary in this
Lease, Tenant shall pay for the cost of all water (including the cost to
service, repair and replace reverse osmosis, de-ionized and other treated
water), electricity, gas, heating, ventilation and air-conditioning (“HVAC”),
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon.  All such utilities and services
provided to the Premises that are separately metered shall be paid by Tenant
directly to the supplier of such utilities or services.  If any such utility is
not separately metered to Tenant, Tenant shall pay Tenant’s Percentage of all
charges of such utility jointly metered with other premises as Additional Rent
or, in the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost (amortized over the useful
life of such equipment) shall be paid by Tenant in monthly installments as
Additional Rent.  Landlord may base its bills for utilities on reasonable
estimates; provided that Landlord adjusts such billings promptly thereafter or
as part of the next Annual Reconciliation to reflect the actual cost of
providing utilities to the Premises.  In the event that the Building or Project
is less than fully occupied during a calendar year, Tenant acknowledges that
Landlord may extrapolate utility usage that varies depending on the occupancy of
the Building or Project (as applicable) to equal Landlord’s reasonable estimate
of what such utility usage would have been had the Building or Project, as
applicable, been one hundred percent (100%) occupied during such calendar year;
provided, however, that Landlord shall not recover more than one hundred percent
(100%) of the cost of such utilities.  Landlord may, in Landlord’s sole but
reasonable discretion, at any time and from time to time, contract, or require
Tenant to contract, for utility services (including generation, transmission, or
delivery of the utility service) with a utility service provider(s) of
Landlord’s choosing, provided that such requirement is applied consistently
throughout the Project and the rates charged by such utility service provider
are not materially greater than those charged by the previous utility service
provider, and provided further that Tenant receives Tenant’s Percentage of at
least 300 tons of HVAC capacity and 3,000 amps of electrical capacity for the
Building.  Tenant shall fully cooperate with Landlord and any such utility
service provider selected by Landlord.  Tenant shall permit Landlord and the
utility service provider to have reasonable access to the Premises and the
utility equipment serving the Premises, including lines, feeders, risers,
wiring, pipes, and meters.  Tenant shall either pay or reimburse Landlord for
all costs associated with any change of utility service which is required by
Tenant’s use of the Premises, including the cost of any new utility equipment,
within ten (10) business days after Landlord’s written demand for payment or

- 22 -

--------------------------------------------------------------------------------

 

reimbursement.  The costs associated with any change of utility service which is
not required by Tenant’s use of the Premises shall be paid by Landlord (subject
to inclusion in Operating Expenses to the extent permitted under Article 6).

19.2 Janitorial Service.  Tenant, at its sole cost and expense, shall enter into
an agreement for regular janitorial services for the Premises with a company
which is fully bonded and insured and approved by Landlord in its reasonable
discretion.  Tenant shall keep the Premises at all times in a clean and orderly
condition, at Tenant’s expense and to the reasonable satisfaction of
Landlord.  Unless otherwise agreed to by Landlord, no one other than persons
approved by Landlord shall be permitted to enter the Premises for the purpose of
providing janitorial or cleaning service.  

19.3 Landlord Exculpation.  Landlord’s failure to furnish or cause to be
furnished any service which Landlord is required or elects to provide hereunder
shall not result in any liability to Landlord except to the extent caused by
Landlord’s gross negligence or willful misconduct.  Landlord shall not be
responsible or liable for any loss, damage, or expense that Tenant may incur as
a result of any change of utility service, including any change that makes the
utility supplied less suitable for Tenant’s needs, or for any failure,
interruption, stoppage, or defect in any utility service, except to the extent
caused by Landlord’s gross negligence or willful misconduct.  In addition,
Tenant shall not be entitled to any abatement or reduction of Rent (except as
expressly set forth in Section 25.8 below), no eviction of Tenant shall result
from and Tenant shall not be relieved from the performance of any covenant or
agreement in this Lease by reason of any such change, failure, interruption,
stoppage or defect.  In the event of any such failure, interruption, stoppage or
defect of a service which Landlord is required to provide hereunder, Landlord
shall use commercially reasonable diligence to cause service to be resumed
promptly.  

19.4 Limitations on Tenant’s Utilities.  Tenant shall not, without Landlord’s
prior written consent, use any device in the Premises (including data processing
machines) that will in any way (a) increase the amount of ventilation, air
exchange, gas, steam, electricity or water required or consumed in the Premises
based upon Tenant’s Percentage of the Building or Project (as applicable) beyond
the existing capacity of the Building or the Project usually furnished or
supplied for the Permitted Use or (b) exceed Tenant’s Percentage of the
Building’s or Project’s (as applicable) capacity to provide such utilities or
services.  If Tenant shall require utilities or services in excess of those
usually furnished or supplied for tenants in similar spaces in the Building or
the Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent shall not be unreasonably withheld, conditioned or
delayed (except that Landlord may condition such consent upon the availability
of such excess utilities or services), and Tenant shall pay as Additional Rent
an amount equal to the cost of providing such excess utilities and services.

19.5 Common Area Water.  Landlord shall provide water in the Common Areas for,
to the extent applicable, lavatory and landscaping purposes only, which water
shall be from the local municipal or similar source; provided, however, that if
Landlord reasonably determines that Tenant requires, uses or consumes water
provided to the Common Areas for any purpose not in common with other tenants or
occupants other than ordinary lavatory purposes, Landlord may install a water
meter (“Tenant Water Meter”) and thereby measure Tenant’s water consumption for
all purposes.  Upon such determination by Landlord, Tenant shall pay Landlord
for the costs of any Tenant Water Meter and the installation and maintenance
thereof during the Term.  If Landlord installs a Tenant Water Meter, Tenant
shall pay for water consumed, as shown on such meter, as and when bills are
rendered.  If Tenant fails to timely make such payments, Landlord may pay such
charges and collect the same from Tenant.  Any such costs or expenses incurred
or payments made by Landlord for any of the reasons or purposes stated in this
Section shall be deemed to be Additional Rent payable by Tenant and collectible
by Landlord as such.

19.6 Energy Tracking.  Within ten (10) business days following Landlord’s
written request therefor, Tenant shall deliver to Landlord copies of any
invoices for utility services provided to the Premises and related information
reasonably requested by Landlord in connection with the requirements of
California Public Resources Code Section 25402.10, the corresponding regulations
adopted by the California Energy Commission and provided in California Code of
Regulations, Title 20, Division 2, Chapter 4, Article 9, Sections 1680-1684, and
any supplemental and/or successor statute or regulations concerning the
reporting of energy usage and efficiency relative to commercial
buildings.  Tenant acknowledges that any utility information for the Premises,
the Building and the Project may be shared with third parties, including
Landlord’s consultants and Governmental Authorities.  In the event that Tenant
fails to comply with this Section, Tenant hereby authorizes Landlord to collect
utility usage

- 23 -

--------------------------------------------------------------------------------

 

information directly from the applicable utility providers.  In addition to the
foregoing, Tenant shall comply with all applicable Laws related to the
disclosure and tracking of energy consumption at the Premises.  The provisions
of this Section shall survive the expiration or earlier termination of this
Lease.

19.7 Reservation of Rights.  Landlord reserves the right to stop service of the
plumbing, ventilation, air conditioning and utility systems, when Landlord
reasonably deems necessary, due to accident, emergency or the need to make
repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed.  Landlord shall provide reasonable
advance written notice to Tenant prior to any such stoppage (except in the event
of an emergency), shall use commercially reasonable diligence to coordinate any
such stoppage with Tenant (except in the event of an emergency) so as to
minimize interference with Tenant’s business at the Premises, and shall use
commercially reasonable diligence to resume any stopped service as soon as
reasonably practicable. Notwithstanding the foregoing, Landlord shall have no
responsibility or liability for failure to supply plumbing, ventilation, air
conditioning or utility service when prevented from doing so by Force Majeure
(as defined in Section 36.8 below) or, to the extent permitted by applicable
Law, Landlord’s negligence.  Without limiting the foregoing, it is expressly
understood and agreed that any covenants on Landlord’s part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by applicable
Law, Landlord’s negligence.

Article 20

INDEMNIFICATION AND EXCULPATION OF LANDLORD

Tenant shall indemnify, defend and hold harmless the Landlord Indemnified
Parties (as defined in Section 22.1.2 below) from and against any and all
claims, demands, penalties, fines, liabilities, actions (including, without
limitation, informal proceedings), settlements, judgments, damages, losses,
costs and expenses (including reasonable attorneys’ fees and costs) of whatever
kind or nature, known or unknown, contingent or otherwise, incurred or suffered
by or asserted against such Landlord Indemnified Party (collectively, “Claims”)
arising from or in connection with, directly or indirectly, (a) any cause
whatsoever in the Premises (including, but not limited to, Claims resulting in
whole or in part from the negligence of the Landlord Indemnified Party), except
to the extent directly caused by the gross negligence or intentional misconduct
of such Landlord Indemnified Party, (b) the presence at or use or occupancy of
the Premises or Project by a Tenant Party, except to the extent directly caused
by the gross negligence or intentional misconduct of such Landlord Indemnified
Party, (c) any act, neglect, fault or omission on the part of any Tenant Party,
except to the extent directly caused by the gross negligence or intentional
misconduct of such Landlord Indemnified Party, or (d) a breach or default by
Tenant in the performance of any of its obligations hereunder, except to the
extent directly caused by the gross negligence or intentional misconduct of such
Landlord Indemnified Party.  Payment shall not be a condition precedent to
enforcement of the foregoing indemnity.  In case any action or proceeding shall
be brought against any Landlord Indemnified Party by reason of any such Claim,
at such Landlord Indemnified Party’s option, upon Notice from Landlord, Tenant
shall defend the same at Tenant’s expense by counsel reasonably acceptable to
Landlord.  Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property (including, without limitation, any
damage to personal property or scientific research, including loss of records
kept by Tenant within the Premises (in each case, regardless of whether such
damage is foreseeable)) or injury to Tenant or any other Tenant Parties in, upon
or about the Premises, the Building, the Parking Area or the Project from any
cause whatsoever and hereby waives all Claims (including consequential damages
and claims for injury to Tenant’s business or loss of income arising out of any
loss of use of the Premises, the Building, the Parking Area or the Project or
any equipment or facilities therein, or relating to any such damage or
destruction of personal property as described in this Section) in respect
thereof against each Landlord Indemnified Party, except to the extent caused by
or resulting from: (i) any Landlord Default (defined below), (ii) the grossly
negligent acts of such Landlord Indemnified Party, or (iii) the willful
misconduct of such Landlord Indemnified Party.  Landlord shall not be liable for
any damages arising from any act, omission or neglect of any other tenant in the
Building or the Project, or of any other third party.  Tenant acknowledges that
security devices and services, if any, while intended to deter crime, may not in
given instances prevent theft or other criminal acts.  Landlord shall not be
liable for injuries or losses caused by criminal acts of third parties, except
to the extent caused by Landlord’s gross negligence or willful misconduct, and
Tenant assumes the risk that any security device or service may malfunction or
otherwise be circumvented by a criminal.  If Tenant desires protection against
such criminal acts, then Tenant may, at Tenant’s sole cost and expense, obtain
appropriate insurance coverage.  

- 24 -

--------------------------------------------------------------------------------

 

Without limitation on other obligations of Tenant that survive the expiration of
the Term, the clauses of this Article 20 shall survive the expiration or earlier
termination of this Lease until all Claims against the Landlord Indemnified
Parties involving any of the indemnified matters are fully, finally, and
absolutely barred by the applicable statutes of limitations.

Article 21

DAMAGE TO TENANT’S PROPERTY

Notwithstanding the provisions of Article 20 or anything to the contrary in this
Lease, no Landlord Indemnified Party shall be liable for:  (a) loss or damage to
any property by theft or any other cause whatsoever, (b) any injury or damage to
persons resulting from fire, storms, earthquakes, explosion, falling plaster,
steam, gas, electricity, water or rain which may leak from any part of the
Building or the Project or from the pipes, appliances or plumbing work therein
or from the roof, street or sub-surface or from any other place or resulting
from dampness or any other cause whatsoever, except (with respect to both (a)
and (b) above) to the extent caused by or resulting from: (i) the grossly
negligent acts of such Landlord Indemnified Party, (ii) the willful misconduct
of such Landlord Indemnified Party, or (iii) any latent defect in the Premises,
the Building or any other portion of the Project that is not promptly remedied
by Landlord following Landlord's receipt of notice thereof.  Tenant shall
immediately give Notice to Landlord in case of the occurrence of any fire or
accidents in or about the Premises, the Building or any other portion of the
Project, or the discovery of any defects therein (including, without limitation,
any latent defect in the Premises) or in any fixtures or equipment that are the
property of Landlord, Tenant or any other tenant or occupant of premises in the
Project, upon Tenant obtaining knowledge thereof.

Without limiting the foregoing, Tenant acknowledges that safety and access
control devices, services and programs provided by Landlord, if any, while
intended to deter crime and ensure safety, may not in given instances prevent
theft or other criminal acts, or ensure safety of persons or property.  The risk
that any safety or access control device, service or program may not be
effective, or may malfunction, or be circumvented by a criminal, is assumed by
Tenant with respect to Tenant’s property and interests, and Tenant is advised
that it may obtain insurance coverage to the extent Tenant desires additional
protection against such criminal acts and other losses, as further described in
Article 22.  Tenant agrees to cooperate in any reasonable safety or security
program developed by Landlord or required by Law.

Article 22

INSURANCE

22.1 Tenant’s Insurance.  Tenant shall, during the Term hereof (and during any
period that Tenant may enter, occupy and/or use the Premises prior to the
Commencement Date and any holdover period), at its sole cost and expense, keep
in full force and effect the following insurance:

22.1.1. Property insurance insuring against any perils included within the
classification “All Risk,” including fire, windstorm, cyclone, tornado, hail,
explosion, riot, riot attending a strike, civil commotion, aircraft, vehicle,
smoke damage, vandalism, malicious mischief and sprinkler leakage (and
earthquake sprinkler leakage).  Such insurance shall insure all property owned
by Tenant or any other Tenant Party, for which Tenant or any other Tenant Party
is legally liable or that was installed at the expense of Tenant or any other
Tenant Party, and which is located in the Building, including, without
limitation, furniture, furnishings, installations, fixtures and equipment, any
other personal property, and in addition, all improvements and betterments to
the Premises, including all Leasehold Improvements, in an amount not less than
one hundred percent (100%) of the full replacement cost thereof.  For the
purposes of this Section 22.1.1, the Premises shall consist of the floor area
shown in the Outline of Premises, consisting of the cubic space spanning from
the floor slab to the bottom surface of the floor slab of the floor immediately
above the Premises (“Upper Slab”), without any offsets or deductions that are
included for the Permitted Use of Tenant.  Such cubic space shall include the
plenum space which is bounded by the lower surface of the Upper Slab and the
suspended ceiling of the Premises.  In the event that there shall be a dispute
as to the amount that comprises full replacement cost, the reasonable decision
of Landlord or any mortgagees of Landlord shall be conclusive.  Such policy
shall name Landlord, any mortgagees of Landlord disclosed to Tenant in writing
and any other additional parties reasonably designated by Landlord as loss
payees and disclosed to Tenant in writing, as their respective interests may
appear.

- 25 -

--------------------------------------------------------------------------------

 

22.1.2. Commercial General Liability Insurance insuring Tenant on the current
ISO CG 00 01 occurrence form or any equivalent reasonably acceptable to Landlord
against any liability arising out of the lease, use, occupancy or maintenance of
the Premises, the Building or the Project, or any portion of the
foregoing.  Such insurance shall be in the following minimum limits: $2,000,000
per occurrence and $2,000,000 in the aggregate and shall cover injury (including
mental anguish) to or death of one or more persons and damage to tangible
property (including loss of use) including blanket contractual liability, broad
form property damage (including coverage for explosion and collapse), $1,000,000
personal & advertising injury, and $2,000,000 Products Completed Operations
(provided such Products Completed Operations coverage may alternatively, at
Tenant’s option, be included in a separate insurance policy in satisfaction of
this requirement).  The policy shall not include any exclusions or limitations
other than those incorporated in the standard form.  The policy shall insure the
hazards of the Premises and Tenant’s operations thereon, Tenant’s independent
contractors and Tenant’s contractual liability (including, without limitation,
the indemnity contained in Article 20 hereof) and shall:  (i) name Landlord
(6262 Lusk Investors LLC); B/L Lusk LLC; the Property Manager; any additional
entity Landlord may reasonably designate in writing from time to time; and their
respective partners, parents, affiliates, divisions and subsidiaries, and each
of their respective directors, officers, principals, partners, shareholders,
members, managing members, agents, employees, successors and assigns (together
with Landlord, collectively, “Landlord Indemnified Parties”) as additional
insureds; and (ii) include coverage for cross liability claims between Named
Insureds (i.e., “Named Insured vs. Named Insured” Cross Liability Coverage
Endorsement if required for coverage and no exclusion for cross liability claims
between Named Insureds).  Such insurance, excluding Products Completed
Operations insurance, shall indicate that defense costs shall be outside of the
policy limits, and shall not contain any exclusions or restrictions applicable
to operations of the type contemplated by this Lease.  In addition to any
insurance required of Tenant, Tenant shall secure, pay for and maintain or cause
Tenant’s contractors and sub-contractors to secure, pay for and maintain
insurance during any construction or work to the Premises performed by or on
behalf of Tenant at a minimum equal to the limits of liability required by
Tenant.  Tenant’s products and completed operations insurance shall be
maintained for a minimum period equal to the greater of (i) the period under
which a claim can be asserted under any applicable statutes of limitations
and/or repose or (ii) three (3) years after Substantial Completion of the Tenant
Improvements.  Tenant’s contractual liability insurance shall include coverage
sufficient to meet the indemnity obligations included herein.

22.1.3. Worker’s Compensation Insurance in compliance with statutory
requirements of the state(s) in which the employee resides, is hired and in
which this Lease takes place, which insurance shall apply to all persons
employed by Tenant, and Employer’s Liability insurance in amounts not less than
$1,000,000 per accident, $1,000,000 per disease, and $1,000,000 disease-policy
limit.

22.1.4. Business interruption insurance and extra expense coverage on ISO
coverage form CP 00 30 or equivalent reasonably acceptable to Landlord, which
shall cover Tenant’s monetary obligations under this Lease and any direct or
indirect loss of earnings attributable to perils insured against in Section
22.1.1 above for a period of at least twelve (12) months. If Tenant fails to
obtain business interruption insurance, it is understood and agreed upon that
Tenant is fully responsible for its own business interruption exposure whether
insured or not.

22.1.5. Comprehensive Automobile Liability Insurance including coverage for all
owned, leased, hired and non-owned vehicles with a minimum combined single limit
of $1,000,000 per occurrence for bodily injury and property damage liability.  

22.1.6. Umbrella/Excess Liability Insurance policy with a per occurrence and
annual aggregate limit of $5,000,000.  The limits of liability required in
Section 22.1.2 above for Commercial General Liability can be provided in a
combination of a Commercial General Liability policy and an Umbrella Liability
policy.  Coverage shall be in excess of Commercial General Liability, Auto
Liability and Employers’ Liability insurance with such coverage being on a
follow form basis, concurrent to and not more restrictive than underlying
insurance. Tenant shall, by specific endorsement to its Umbrella/Excess
Liability policy, cause the coverage afforded to the Landlord Indemnified
Parties thereunder to be first tier umbrella/excess coverage above the
primary coverage afforded to the Landlord Indemnified Parties as set forth in
this Lease and not concurrent with or excess to any other valid and collectible
insurance available to the Landlord Indemnified Parties whether provided on
a primary or excess basis.  It is the specific intent of the parties that Tenant
procure the excess carriers’ agreement to waive and/or forego any viable
“horizontal exhaustion” rights it might have in regard to any insurance any
Landlord Indemnified Party might carry for its own benefit or on behalf of any
other Landlord Indemnified Party.

- 26 -

--------------------------------------------------------------------------------

 

22.1.7. If Tenant sells alcoholic beverages, Liquor Liability Insurance with
limits of not less than $5,000,000 per occurrence.

22.1.8. Pollution Legal Liability insurance if Tenant stores, handles, generates
or treats Hazardous Materials, as determined solely by Landlord, on or about the
Premises.  Such coverage shall include bodily injury, sickness, disease, death
or mental anguish or shock sustained by any person; property damage including
physical injury to or destruction of tangible property including the resulting
loss of use thereof, clean-up costs, and the loss of use of tangible property
that has not been physically injured or destroyed; and defense costs, charges
and expenses incurred in the investigation, adjustment or defense of claims for
such compensatory damages.  Coverage shall apply to both sudden and non-sudden
pollution conditions including the discharge, dispersal, release or escape of
smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
waste materials or other irritants, contaminants or pollutants into or upon
land, the atmosphere or any watercourse or body of water.  Claims-made coverage
is permitted, provided the policy retroactive date is continuously maintained
prior to the Commencement Date (or such earlier date that Tenant has access to
the Premises), and coverage is continuously maintained during all periods in
which Tenant occupies the Premises.  Coverage shall be maintained with limits of
not less than $1,000,000 per incident with a $2,000,000 policy aggregate.

22.1.9. Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.

22.1.10. Tenant may place all or any of the foregoing insurance coverages under
blanket insurance policies carried by Tenant provided that no other loss which
may also be insured by such blanket insurance shall affect the insurance
coverages required hereby and so long as such policy complies with the amount of
coverage required hereunder and otherwise provides the same protection as would
a separate policy insuring only Tenant’s insurance obligations in compliance
with the provisions of Section 22.1 hereof.  In addition, Tenant shall deliver
to Landlord a certificate specifically stating that such coverages apply to
Landlord, the Premises, the Building and the Project.

22.1.11. If Tenant shall hire or bring a vendor or contractor onto the Premises
to perform any alterations, work or improvements, Tenant agrees to have a
written agreement with such vendor or contractor whereby such vendor or
contractor will be required to carry the same insurance coverages for Commercial
General Liability, Auto and Worker’s Compensation, Employer’s Liability and
Pollution Legal Liability insurance as required of Tenant herein.  Tenant shall
also require that such vendor’s or contractor’s insurance meet the same
additional terms as required of Tenant herein with regards to adding the
Landlord Indemnified Parties and all mortgagees as additional insureds,
maintaining primary and non-contributory coverage, waiving all rights of
recovery and subrogation, and making certificates of insurance available as
evidence of all policies during the term of their work and in advance of all
applicable renewals.  Tenant shall not allow any vendors or contractors to begin
work prior to obtaining certificates evidencing all insurance requirements
contained herein.

22.2 Standard of Insurance.  All policies shall be written in a form
satisfactory to Landlord, and the Commercial General Liability, Comprehensive
Automobile Liability, Umbrella/Excess Liability, Liquor Liability (if
applicable) and Pollution Legal Liability policies required under Section 22.1
shall name all Landlord Indemnified Parties as additional insureds on a primary
and non-contributory basis.  In addition, if Tenant places any such required
coverages under a blanket insurance policy as set forth in Section 22.1.10, the
blanket policy shall name all Landlord Indemnified Parties as additional
insureds on a primary and non-contributory basis.  All insurance policies
required under Section 22.1 shall be issued by companies authorized to do
business in the State of California with an A.M. Best’s Rating of at least
A-/VIII.  No deductibles or Self-Insured Retention (“SIR”) of Tenant shall
exceed $25,000 without Landlord’s prior written approval.  All deductibles and
SIR are the responsibility of Tenant and must be shown on the certificate of
insurance.  On or before the date which is ten (10) days after the execution of
this Lease, and prior to or on the renewal of such policies thereafter, Tenant
shall deliver to Landlord copies of policies or certificates evidencing the
existence of the amounts and forms of coverage satisfactory to Landlord.  No
such policy shall be cancelable or reducible in coverage except after thirty
(30) days prior Notice to Landlord.  Any insurance limits required by this Lease
are minimum limits only and not intended to restrict the liability imposed on
any Tenant for liability under this Lease.  Tenant shall, prior to the
expiration of such policies, furnish Landlord with renewals or “binders”
thereof, or, prior to Tenant’s furnishing such renewals or “binders” to
Landlord, Landlord may

- 27 -

--------------------------------------------------------------------------------

 

order such insurance and charge the cost thereof to Tenant as Additional
Rent.  If Landlord obtains any insurance that is the responsibility of Tenant
under this Article 22, Landlord shall deliver to Tenant a written statement
setting forth the cost of any such insurance and showing in reasonable detail
the manner in which it has been computed and Tenant shall remit said amount to
Landlord within ten (10) business days.  

22.3 Landlord Insurance.  

22.3.1. During the Term of this Lease, Landlord shall insure the Project, the
Building and the Parking Areas (to the extent Landlord is the owner thereof)
(excluding any property which Tenant is obligated to insure under Sections 22.1
and 22.2 hereof) against damage with All-Risk insurance (which may, but shall
not be required to, insure against earthquake damage) and public liability
insurance, for the full replacement value of the thereof (with respect to
All-Risk insurance) and otherwise in such amounts and with such deductibles as
Landlord considers appropriate.  Landlord may, but shall not be obligated to,
obtain and carry any other form or forms of insurance as Landlord or Landlord’s
mortgagees may determine advisable.  Notwithstanding any contribution by Tenant
to the cost of insurance premiums, as provided herein, Tenant acknowledges that
it has no right to receive any proceeds from any insurance policies carried by
Landlord.  

22.3.2. If any of Landlord’s insurance policies shall be canceled or
cancellation shall be threatened or the coverage thereunder reduced or
threatened to be reduced in any way because of Tenant’s specific use of the
Premises or any part thereof by Tenant or any assignee or subtenant of Tenant or
by anyone Tenant permits on the Premises and, if Tenant fails to remedy the
condition giving rise to such cancellation, threatened cancellation, reduction
of coverage, threatened reduction of coverage, increase in premiums, or
threatened increase in premiums, within forty-eight (48) hours after Notice
thereof, Landlord may, at its option, but without any obligation so to do, enter
upon the Premises and attempt to remedy such condition, and Tenant shall
promptly pay the cost thereof to Landlord as Additional Rent.

22.4 Subrogation Waivers.

22.4.1. Intentionally Omitted.

22.4.2. Subrogation Waiver.  Landlord and Tenant waive all rights against each
other for damages caused by fire or other causes of loss occurring on and after
the date on which this Lease is executed to the extent such damages are covered
(or are required to be covered) by any insurance required under this Article 22
(including business income and loss of rent insurance) or otherwise carried by
such party in relation to the Premises, the Building or the Project, regardless
of whether such insurance is specifically required under this Lease.  Tenant’s
waiver in this Section 22.4.2 also extends to the Landlord Indemnified
Parties.  Each party shall obtain an endorsement pursuant to which its insurers
waive their subrogation rights against the parties specified in this Section
22.4.2.  If a property insurance policy implicated by the waiver in this Section
22.4.2 does not allow the insured to waive rights of recovery against others
prior to a loss, the insured shall cause the policy to be endorsed to provide
for such waiver.  The waivers in this Section 22.4.2 will be effective as to a
person or entity even though that person or entity would otherwise have a duty
of indemnification, did not pay the insurance premium directly or indirectly, or
did not have an insurable interest in the property damaged.  To the extent that
either party self-insures for its insurance obligations under this Lease (e.g.,
maintains a deductible amount), such party shall be treated as an independent
insurer with full waiver of subrogation.

22.5 Exclusions.  Landlord shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical or electronic emanations or disturbance, water, rain or
leaks from any part of the Building or from the pipes, or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
caused by or due to the gross negligence or willful misconduct of Landlord, its
agents, servants or employees, and then only after (i) reasonable prior notice
to Landlord of the condition claimed to constitute gross negligence and (ii) the
expiration of a reasonable time after such notice has been received by Landlord
without Landlord having taken all reasonable and practicable means to cure or
correct such condition; and pending such cure or correction by Landlord, Tenant
shall take all reasonably prudent temporary measures and safeguards to prevent
any injury, loss or damage to persons or property.  In no event shall Landlord
be liable for any loss, the risk of which is covered by Tenant’s insurance or is
required to be so covered by this Lease; nor shall Landlord or its agents be
liable for any such damage caused by other persons in the Building or caused by

- 28 -

--------------------------------------------------------------------------------

 

operations in construction of any private, public, or quasi-public work; nor
shall Landlord be liable for any latent defect in the Premises or in the
Building except as expressly provided otherwise in this Lease.

Article 23

DAMAGE OR DESTRUCTION

23.1 Damages.  If the Building and/or the Premises are damaged by fire or other
perils covered by Landlord’s insurance, Landlord shall:

23.1.1. In the event of one hundred percent (100%) destruction of the Premises
(“Total Destruction”), at Landlord’s option, as soon as reasonably possible
thereafter, commence repair, reconstruction and restoration of the Building
and/or the Premises and prosecute the same diligently to completion, in which
event this Lease shall remain in full force and effect (subject to Section 23.3
below); provided, however, that if within ninety (90) days after the occurrence
of such damage, Landlord shall by Notice to Tenant elect not to so repair,
reconstruct or restore the Building and/or the Premises, this Lease shall
terminate as of the date of such Total Destruction, provided such election is
also made with respect to all similarly situated tenants within the Project.  

23.1.2. In the event of a partial destruction of the Building and/or the
Premises and if the damage thereto is such that the Building and/or the Premises
is capable of being repaired, reconstructed or restored within a period of
ninety (90) days from the date of Landlord’s discovery of such damage, and if
Landlord will receive insurance proceeds sufficient to cover the total cost of
such repairs, reconstruction or restoration, Landlord shall commence and proceed
diligently with the work of repairs, reconstruction and restoration of the
Building and/or the Premises or both, as the case may be, and this Lease shall
continue in full force and effect (subject to Section 23.3 below).  If such work
of repair, reconstruction and restoration shall require a period longer than
ninety (90) days or exceeds twenty-five percent (25%) of the full replacement
cost of the Building and/or the Premises, or both, as the case may be, or if
insurance proceeds will not be sufficient to cover the cost of such repairs,
reconstruction and restoration, then Landlord either may elect to so repair,
reconstruct or restore and this Lease shall continue in full force and effect
(subject to Section 23.3 below) or may elect not to repair, reconstruct or
restore and this Lease shall then terminate as of the date of such partial
destruction.  Under any of the conditions of this Section 23.1.2, Landlord shall
give Notice to Tenant of its intention regarding repairs, including Landlord’s
good faith estimate of the time required to substantially complete such repairs
(“Landlord’s Repair Notice”), within said ninety (90) day period.  If the
partial destruction causes a material portion of the Premises to be unusable for
the Permitted Use and Landlord’s Repair Notice estimates that the repairs will
take more than one hundred eighty (180) days after the occurrence thereof to
substantially complete, and if Landlord does not elect to terminate this Lease,
then Tenant shall have the right to terminate this Lease by Notice to Landlord
delivered within ten (10) business days following delivery of Landlord’s Repair
Notice, which termination shall be effective no earlier than thirty (30) days
after delivery of such Notice to Landlord.  If damage is due to any cause other
than fire or other peril covered by extended coverage insurance, Landlord may
elect to terminate this Lease.

23.1.3. In any case where Landlord elects to repair, restore or reconstruct the
Premises following the occurrence of any damage to which this Article 23
applies, then Tenant shall assign to Landlord the proceeds of its property
insurance attributable to the Leasehold Improvements.  If the cost of restoring
the Leasehold Improvements exceeds the amount of the proceeds of Tenant’s
property insurance that are received by Landlord, Tenant shall promptly pay the
amount of such deficiency to Landlord upon demand.

23.2 Termination of Lease.  Upon any termination of this Lease under any of the
provisions of this Article 23, the parties shall be released without further
obligation to the other from the date possession of the Premises is surrendered
to Landlord except for items which have therefore accrued and/or are then unpaid
or items which expressly survive the expiration or sooner termination of this
Lease.

23.3 Rent Abatement.  In the event of any casualty, the Rent payable under this
Lease shall be abated proportionately with the degree to which Tenant’s
Permitted Use of the Premises is impaired either during the period of such
repair, reconstruction or restoration or until termination of the Lease pursuant
to this Article 23, but only to the extent that Landlord is compensated for such
loss by the insurance carried or required to be carried pursuant to Section
22.1.4 above.  Notwithstanding the foregoing, there shall be no abatement of
Rent if such damage is caused

- 29 -

--------------------------------------------------------------------------------

 

primarily by the negligence (with respect to the Premises), gross negligence
(with respect to areas of the Project located outside of the Premises) or
intentional wrongdoing of Tenant or any Tenant Party.  Tenant shall not be
entitled to any compensation or damages for loss in the use of the whole or any
part of the Premises and/or any inconvenience or annoyance occasioned by such
damage, repair, reconstruction or restoration.  If Landlord is obligated to or
elects to repair or restore as herein provided, Landlord shall be obligated to
repair or restore only those portions of the Building and the Premises which
were originally provided at Landlord’s expense, and the repair and restoration
of items not provided at Landlord’s expense shall be the obligation of Tenant.

23.4 Damage Near End of Term.  Notwithstanding anything to the contrary
contained in this Article 23, if material damage to the Premises occurs during
the last twelve (12) months of the Term, either party may elect, no later than
ninety (90) days after the date of such damage, to terminate this Lease by
written notice to the other effective as of the date specified in the notice,
which date shall not be less than ten (10) business days nor more than sixty
(60) days after the date such notice is given.

23.5 Waiver of Statute.  In the event of damage to the Premises and/or the
Building, Tenant shall not be released from any of its obligations under this
Lease except to the extent and upon the conditions expressly stated in this
Article 23.  Tenant hereby waives the provisions of California Civil Code
Section 1932, Subsection 2, and Section 1933, Subsection 4, and any other
statute or court decision relating to the abatement or termination of a lease
upon destruction of the Premises and the provisions of this Article 23 shall
govern in case of such destruction.

Article 24

EMINENT DOMAIN

24.1 Permanent Taking.  If all of the Premises, or such part thereof as shall
substantially interfere with Tenant’s Permitted Use and occupancy thereof, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such taking (a “Taking”), either party shall have the right to
terminate this Lease by Notice to the other effective as of the date possession
is required to be surrendered to said authority.  Tenant shall not assert any
claim against Landlord or the taking authority for any compensation because of
such Taking, and Landlord shall be entitled to receive the entire amount of any
award without deduction for any estate or interest of Tenant.  If the amount of
property or the type of estate taken shall not substantially interfere with the
conduct of Tenant’s business, Landlord shall be entitled to the entire amount of
the award without deduction for any estate or interest of Tenant, Landlord shall
restore the Premises to substantially their same condition prior to such partial
Taking (including partitioning such space from the remainder of the Premises),
and Basic Rent shall be reduced, effective as of the date the condemning
authority takes possession, in the same proportion which the Rentable Square
Feet of the portion of the Premises so taken bears to the Rentable Square Feet
of the entire Premises before the Taking.  Nothing contained in this Section
24.1 shall be deemed to give Landlord any interest in any award made to Tenant
for the taking of personal property and fixtures belonging to Tenant or for
relocation costs and expenses and bonus value.

24.2 Temporary Taking.  Notwithstanding anything to the contrary in Section 24.1
above, in the event of Taking of the Premises or any part thereof for temporary
use, (a) this Lease shall be and remain unaffected thereby and Rent shall not
abate, and (b) Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the Taking
which is within the Term, provided that if such Taking shall remain in force at
the expiration or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant’s obligations
under Section 15.2 above and Article 31 below with respect to surrender of the
Premises and, upon such payment, shall be excused from such obligations.  For
purpose of this Article 24, a “temporary” Taking shall be defined as a Taking
for a period of two hundred seventy (270) days or less and a “permanent” Taking
shall be defined as a Taking for a period of more than two hundred seventy (270)
days.

24.3 Waiver of Statute.  Tenant (for itself and all others claiming through
Tenant) hereby irrevocably waives and releases its rights under Section 1265.130
of the California Code of Civil Procedure.

- 30 -

--------------------------------------------------------------------------------

 

Article 25

DEFAULTS AND REMEDIES

25.1 Tenant Default.  The occurrence of any one or more of the following events,
upon the expiration of any applicable time period, shall constitute a default
hereunder by Tenant (“Tenant Default”):

25.1.1. Abandonment of the Premises by Tenant.  Notwithstanding the provisions
of California Civil Code Section 1951.3, “Abandonment” is defined to include,
but not limited to, any absence by Tenant from the Premises for thirty (30) days
or longer while in default pursuant to this Section 25.1;

25.1.2. The failure by Tenant to make any payment of Rent or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of three (3) business days after Landlord’s delivery
of Notice thereof;

25.1.3. The failure by Tenant to obtain and keep in force at all times any
insurance Tenant is required to obtain and keep in force under Article 22 where
such failure is not cured within two (2) business days after Landlord’s delivery
of Notice of such failure;

25.1.4. Hypothecation, assignment or other transfer of this Lease or subletting
of the Premises, or attempts of such actions in violation of Article 27 of this
Lease;

25.1.5. The failure by Tenant to deliver any certificate, instrument or
statement that is required to be delivered by Tenant under Article 28, Article
29 or Section 36.16 within the time frames required in Article 28, Article 29 or
Section 36.16, as applicable, which Tenant fails to cure within five (5)
business days after Landlord’s delivery of Notice thereof;

25.1.6. The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Sections 25.1.1 – 25.1.5 above or Section
25.1.7 below, where such failure shall continue for a period of ten (10)
business days after Landlord’s delivery of Notice thereof; provided that if the
nature of any such failure is such that more than ten (10) business days are
reasonably required for its cure, then no Tenant Default shall be deemed to
occur if (and for so long as) Tenant commences the cure of such failure within
said ten (10) business day period and thereafter diligently prosecutes such cure
to completion within one hundred twenty (120) days after Landlord’s delivery of
Notice thereof; or

25.1.7. The (a) making by Tenant of any general assignment for the benefit of
creditors; (b) filing by or against Tenant of a petition to have Tenant adjudged
a bankrupt or a petition for reorganization or arrangement under any Law
relating to bankruptcy; (c) appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease; (d) attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease; or (f) Tenant’s convening of a meeting of its
creditors or any class thereof for the purpose of effecting a moratorium upon or
composition of its debts, or any class thereof; provided that no Tenant Default
will be deemed to occur under this Section 25.1.7 if (i) any petition described
in clause (a) above that filed against (rather than by) Tenant, is dismissed
within sixty (60) days) after filing, (ii) in the event any trustee or receiver
shall take possession of substantially all of Tenant’s assets located at the
Premises or Tenant’s interest in this Lease, possession of the same is restored
to Tenant within sixty (60) days or (iii) any attachment, execution or other
judicial seizure described in clause (d) above is discharged within sixty (60)
days.

Any Notice from Landlord required hereby shall be in lieu of, and not in
addition to, any Notice required under California Code of Civil Procedure
Section 1161 regarding unlawful detainer actions or any similar successor
statute.  Accordingly, Tenant (for itself and all others claiming through
Tenant) hereby expressly and irrevocably waives the notice requirements of
California Code of Civil Procedure Section 1162 that would otherwise govern
notices required under Section 1161, and agrees that any notice provided
pursuant to this Section 25.1 shall replace and satisfy any such requirements of
Section 1162.

- 31 -

--------------------------------------------------------------------------------

 

25.2 Landlord Remedies.  In the event of any such Tenant Default, in addition to
any other remedies available to Landlord at law or in equity, including, without
limitation, the remedies available under California Civil Code Section 1951.2
and any successor statute, Landlord shall have the immediate option to terminate
this Lease and all rights of Tenant hereunder.  In the event that Landlord shall
elect to so terminate this Lease then Landlord may recover from Tenant:

25.2.1. The worth at the time of award of any unpaid Rent which had been earned
at the time of such termination; plus

25.2.2. the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant proves could have been reasonably
avoided; plus

25.2.3. the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could be reasonably avoided; plus

25.2.4. any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary repair, renovation and
alteration of the Premises, reasonable attorneys’ fees and any other reasonable
costs; and

25.2.5. at Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable Law.

As used in Sections 25.2.1 and 25.2.2 above, the “worth at the time of award” is
computed by allowing interest at the Default Rate.  As used in Section 25.2.3
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco (“Discount
Rate”) at the time of award plus one percent (1%).  If the format or components
of the Discount Rate are materially changed, or if the Discount Rate ceases to
exist, Landlord shall substitute a discount rate which is maintained by the
Federal Reserve Bank of San Francisco or similar financial institution and which
is most nearly equivalent to the Discount Rate.

25.3 Additional Remedies.  If any such Tenant Default occurs, Landlord may
utilize the remedy described in California Civil Code Section 1951.4 (which
provides landlord may continue the lease in effect after a tenant’s breach and
abandonment and recover Rent as it becomes due, if tenant has the right to
sublet or assign subject to reasonable limitations).  Accordingly, in the event
of any Tenant Default and abandonment of the Premises by Tenant, if Landlord
does not elect to terminate this Lease on account of such Tenant Default, then
Landlord may from time-to-time, without terminating this Lease, enforce all of
its rights and remedies under this Lease, including the right to recover all
Rent as it becomes due.  In the event of the Abandonment of the Premises by
Tenant or in the event that Landlord utilizes the remedy described in this
Section 25.3 above or shall take possession of the Premises pursuant to legal
proceeding or pursuant to any notice provided by Law, then if Landlord does not
elect to terminate this Lease as provided above, Landlord may from time to time,
without terminating this Lease, either recover all Rent as it becomes due or
seek to relet the Premises or any part thereof for the Term of this Lease on
terms and conditions as Landlord in its sole discretion may deem advisable with
the right to make alterations and repairs to the Premises.

If Landlord shall elect to relet the Premises, such reletting shall not relieve
Tenant of any obligation hereunder, except that the rents received by Landlord
from such reletting shall be applied as follows:  (a) first, to the payment of
any indebtedness other than Rent due hereunder from Tenant to Landlord; (b)
second, to the payment of any cost of such reletting; (c) third, to the payment
of the cost of any alterations and repairs to the Premises; (d) fourth, to the
payment of Rent due and unpaid hereunder and (e) the residue, if any, shall be
held by Landlord and applied to payment of future Rent as the same may become
due and payable hereunder.  Should that portion of such rents received from such
reletting during any month, which is applied to the payment of Rent hereunder,
be less than the Rent payable during that month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord

- 32 -

--------------------------------------------------------------------------------

 

immediately upon demand therefor by Landlord.  Such deficiency shall be
calculated and paid monthly.  Tenant shall also pay to Landlord, as soon as
ascertained, any costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord in such reletting or in making such alterations and repairs
not covered by the rents received from such reletting.  During the continuance
of a Tenant Default, Landlord shall have the right to market the Premises to
potential new tenants and may show the Premises to such potential new tenants
during normal business hours.

25.4 Notice of Default.  Tenant hereby acknowledges that default by Tenant
hereunder, and Landlord’s election to prepare and serve a Notice of any such
default hereunder (a “Notice of Default”), will cause Landlord to incur costs
not contemplated by this Lease, and costs in addition to any costs which may be
reimbursed to Landlord by any provision which may be contained herein relative
to the payment of interest or late charges on amounts due
hereunder.  Accordingly, Landlord shall be entitled to reasonable attorneys’
fees and all other costs and expenses incurred in the preparation and service of
a Notice of Default and consultations in connection therewith, with respect to
which Landlord and Tenant agree that Seven Hundred Fifty Dollars ($750.00) is a
reasonable minimum sum per such occurrence, whether or not legal action is
subsequently commenced in connection with any such default.  It is further
hereby specifically agreed by and between Landlord and Tenant that any and all
such fees and costs shall be deemed Additional Rent hereunder, and may, at the
option of Landlord, be included in any Notice of Default hereunder.

25.5 Landlord’s Right to Cure.  If Tenant should fail to make any payment or
perform any of its other obligations hereunder, Landlord, without being under
any obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such other default for the account of Tenant (and enter
the Premises for such purpose):  (a) immediately and without notice in the
case:  (i) of emergency, (ii) of a default by Tenant of its obligations under
Section 8.3, Section 15.2 and/or Article 31, (iii) where such default
unreasonably interferes with any other tenant in the Building or Project, (iv) a
failure to timely satisfy or otherwise discharge any lien, or (v) where such
default will result in the violation of Law or the cancellation of any insurance
policy maintained by Landlord and (b) in any other case if such default
continues beyond the applicable notice and cure period specified in Section 25.1
above, and thereupon Tenant shall be obligated to, and hereby agrees to pay
Landlord, upon demand, all costs, expenses, and disbursements incurred by
Landlord in taking such remedial action, together with an amount equal to five
percent (5%) thereof for Landlord’s overhead and administrative expenses, and
the sum of such costs, together with interest thereon at the rate described in
Section 5.3 from the date of Landlord’s payment thereof, shall be deemed
Additional Rent.

25.6 Waiver of Redemption.  Tenant (for itself and all others claiming through
Tenant) hereby irrevocably waives and releases its rights to redemption and
reinstatement under any present or future case law or statutory provision
(including, without limitation, Sections 473, 1174 and 1179 of the California
Code of Civil Procedure and Section 3275 of the California Civil Code) in the
event that Tenant is dispossessed from the Premises for any reason.

25.7 Landlord’s Default.  Landlord’s failure to perform or observe any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease (a “Landlord Default”) only if Landlord, or the Holder (defined below) of
any Security Instrument (defined below) covering the Premises, fails to perform
obligations required of Landlord within thirty (30) days after Notice by Tenant
to Landlord (and to each Holder disclosed to Tenant in writing pursuant to
Section 36.5 below), specifying wherein Landlord has failed to perform such
obligations in reasonable detail; provided, however, that if the nature of
Landlord’s obligation is such that more than thirty (30) days are required for
performance, then no Landlord Default shall occur if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion (or if any Holder of any Security Instrument
commences and prosecutes the cure pursuant to Section 36.5 below).  In no event
shall Tenant be entitled to terminate this Lease by reason of any Landlord
Default, and Tenant’s remedies shall be limited to an action at law or equity;
provided that, and notwithstanding any provision of this Lease to the contrary,
in no event shall Landlord be liable for any consequential damages or lost
profits.  Without limiting the foregoing, in recognition that Landlord must
receive timely payments of Rent and operate the Building and Project, Tenant
shall have no right of self-help to perform repairs or any other obligation of
Landlord and, except as expressly provided in Sections 23.3, 24.1 and 25.8,
shall have no right to withhold, set-off, or abate Rent.

25.8 Abatement of Rent.  In the event that Tenant is prevented from using, and
does not use, the Premises or any portion thereof, as a result of any of the
following, to the extent within Landlord’s reasonable control:  (i) any

- 33 -

--------------------------------------------------------------------------------

 

repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Commencement Date and required by this Lease, which
substantially interferes with Tenant’s use of the Premises, (ii) Landlord’s
entry into the Premises under Article 18 (except in the event of an emergency),
or (iii) any failure to provide services, utilities or access to the Premises
which Landlord is required to provide under this Lease (each of the foregoing,
an “Abatement Event”), then Tenant shall give Landlord written Notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord’s receipt of any such Notice (“Eligibility Period”)
and Landlord does not diligently commence and pursue to completion the remedy of
such Abatement Event, then, except to the extent covered by business
interruption or similar insurance carried or required to be carried by Tenant
hereunder, Basic Rent, Tenant’s Percentage of Operating Expenses and Tenant’s
Percentage of Real Property Taxes shall be abated or reduced, as the case may
be, after expiration of the Eligibility Period for such time that Tenant
continues to be so prevented from using, and does not use, the Premises or a
portion thereof, in the proportion that the rentable area of the portion of the
Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises.  If, however, Tenant reoccupies any portion
of the Premises during such period, the Basic Rent, Tenant’s Percentage of
Operating Expenses and Tenant’s Percentage of Real Property Taxes allocable to
such reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises.  Such right to abate Basic Rent, Tenant’s Percentage of
Operating Expenses and Tenant’s Percentage of Real Property Taxes shall be
Tenant’s sole and exclusive remedy at law or in equity for an Abatement
Event.  Except as expressly provided in this Section 25.8, nothing contained
herein shall be interpreted to mean that Tenant is excused from paying Rent due
hereunder.

Article 26

NO WAIVER

All rights, options and remedies of Landlord and Tenant contained in this Lease
shall be construed and held to be cumulative, and not one of them shall be
exclusive of the other, and Landlord and Tenant shall each have the right to
pursue any one or all of such remedies or any other remedy or relief which may
be provided by Law, whether or not stated in this Lease.  The waiver by Landlord
or Tenant of any breach of any term, covenant or condition herein contained
shall not be deemed to be a waiver of any subsequent breach of the same or any
other term, covenant or condition herein contained, nor shall any custom or
practice which may grow up between the parties in the administration of the
terms hereof be deemed a waiver of or in any way affect the right of Landlord or
Tenant to insist upon the performance by the other party in strict accordance
with said terms.  The subsequent acceptance of Rent hereunder by Landlord shall
not be deemed to be a waiver of any preceding breach by Tenant of any term,
covenant or condition of this Lease, other than the failure of Tenant to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such Rent.  No acceptance by
Landlord of a lesser sum than the Basic Rent and Additional Rent or other sum
then due shall be deemed to be other than on account of the earliest installment
of such Rent or other amount due, nor shall any endorsement or statement on any
check or any letter accompanying any check be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such installment or other amount or pursue any
other remedy provided in this Lease.  Without limiting the foregoing, Tenant
(for itself and all others claiming through Tenant) acknowledges that this
Article 26 imparts actual notice to Tenant, pursuant to California Code of Civil
Procedure Section 1161.1(c), that Landlord’s acceptance of partial payment of
Rent shall not constitute a waiver of any rights available under this Lease or
at law or equity, including, without limitation, the right to recover possession
of the Premises.

Article 27

ASSIGNMENT AND SUBLETTING

27.1 Transfer.  Tenant shall not voluntarily or by operation of law: (a)
sublease all or any part of the Premises (a “Sublease”), (b) assign this Lease
(an “Assignment”), or (c) enter into any other agreement or arrangement:  (i)
that permits a third party (other than Tenant’s employees, officers, directors,
agents, representatives, consultants, contractors, licensees and invitees) to
enter, occupy or use any portion of the Premises or (ii) otherwise assigns,
transfers, mortgages, pledges, hypothecates, encumbers or permits a lien to
attach to Tenant’s interest under this Lease or in the Premises (each of the
foregoing (a), (b) and (c), a “Transfer”), without

- 34 -

--------------------------------------------------------------------------------

 

first obtaining Landlord’s prior written consent in accordance with this Article
27.  In addition, for purposes of this Lease a “Transfer” (which shall be
subject to the provisions of this Article 27) shall also include:  (a) a direct
or indirect transfer, assignment, pledge, or hypothecation of a Controlling
(defined below) interest in Tenant and/or (b) the dissolution of the entity that
constitutes Tenant without its immediate reconstitution.  “Control” or
“Controlling” means possession of the direct or indirect power to direct or
cause the direction of the management and policies of a person or entity.  No
consent to an assignment, encumbrance or sublease shall constitute a waiver of
any provision of this Article 27 or consent to any future assignment,
encumbrance or transfer.  Any Transfer without Landlord’s prior written consent
shall be voidable at Landlord’s election and shall constitute a Tenant Default.

27.2 Transfer Procedure.  If Tenant desires to make any Transfer, then at least
thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (“Transfer Date”) Tenant shall give Landlord a Notice (“Transfer
Notice”), setting forth:  (a) the name, address and business of the person or
entity to which the Transfer is proposed (“Proposed Transferee”); (b)
information (including references) concerning the character, ownership and
financial condition of the Proposed Transferee; (c) the proposed Transfer Date
(which shall not be later than 90 days following the Transfer Notice); (d) any
ownership or commercial relationship between Tenant and the Proposed Transferee;
and (e) the consideration and all other material terms and conditions of the
proposed Transfer, all in such detail as Landlord shall reasonably require.  If
Landlord reasonably requests additional detail (including, without limitation,
financial statements of the proposed Transferee or a current estoppel
certificate from Tenant), the Transfer Notice shall not be deemed to have been
received until Landlord receives such additional detail, and Landlord may
withhold consent to any proposed Transfer until such information is provided to
it.

27.3 Recapture.  Within thirty (30) days of Landlord’s receipt of a Transfer
Notice, and all information specified in Section 27.2 above, Landlord may, at
its option, in its sole and absolute discretion, by Notice to Tenant, elect to:
(a) in the case of a proposed Sublease, sublease the Premises or the portion
thereof proposed to be sublet by Tenant at a rental rate per square foot equal
to the lesser of the per square foot rental rate under this Lease or the
proposed Sublease; (b) in the case of a proposed Assignment, take an assignment
of this Lease upon the same terms as those offered to the proposed assignee; or
(c) terminate this Lease in its entirety or as to the portion of the Premises
subject to the proposed Transfer; provided, however, that following such
election by Landlord, Tenant may rescind its Transfer Notice upon written Notice
to Landlord within five (5) business days after such election, in which event
this Lease shall continue in full force and effect as though Tenant had not
delivered such Transfer Notice.  If Landlord elects to proceed pursuant to
clause (a) or (b) above, any payment by Landlord to Tenant pursuant to such
clause shall not exceed the amount which Tenant would have received pursuant to
Section 27.5.2 below if Landlord had elected to consent to the proposed Sublease
or Assignment.  If this Lease shall be terminated with respect to the entire
Premises, the Term shall end on the Transfer Date as if that date had been
originally fixed in this Lease for the expiration of the Term.  If Landlord
recaptures only a portion of the Premises, the Rent during the unexpired Term
and Tenant’s Percentage shall be adjusted proportionately based on the Rentable
Square Feet remaining in the Premises after such recapture.  Tenant shall, at
Tenant’s own cost and expense, discharge in full any commissions which may be
due and owing as a result of any proposed assignment or subletting, whether or
not the Premises (or portion thereof) are recaptured pursuant to this Section
27.3 and rented by Landlord to the proposed tenant or any other tenant.

27.4 Landlord’s Consent; Consent Standards; No Release.  

27.4.1. Unless Landlord elects to exercise any of its rights under Section 27.3
above, Landlord shall, by Notice to Tenant delivered within thirty (30) days
after Landlord’s receipt of the Transfer Notice, elect to: (a) consent to such
proposed Transfer upon the terms and to the Proposed Transferee; or (b) refuse
to give its consent to the proposed Transfer.  Landlord shall not unreasonably
withhold, condition or delay its consent to any Proposed Transfer; provided
that, without limiting other situations in which it may be reasonable for
Landlord to withhold its consent to any proposed Transfer, it shall be deemed
reasonable for Landlord to withhold its consent to any proposed Transfer if
Landlord determines in its sole but reasonable discretion that: (i) the Proposed
Transferee does not have sufficient financial strength or stability to perform
all obligations under this Lease, and to perform them without any higher risk of
default than Tenant; (ii) the intended use of the Premises (or the applicable
portion thereof) by the Proposed Transferee is inconsistent or incompatible with
the Permitted Use; (iii) the intended use of the Premises (or the applicable
portion thereof) by the Proposed Transferee will require Major Alterations; (iv)
the intended use of the Premises (or the applicable portion thereof) by the
Proposed Transferee will violate this Lease or any Laws governing the Premises
or the Building or Project; (v) the Proposed Transferee has the power of eminent

- 35 -

--------------------------------------------------------------------------------

 

domain, is a Governmental Authority or an agency or subdivision of a foreign
government; (vi) either the Proposed Transferee, or any person which directly or
indirectly controls, is controlled by, or is under common control with the
Proposed Transferee:  (A) occupies space in the Project (if other space of
comparable size is then available within the Project for such Proposed
Transferee’s use) or has negotiated with Landlord or any of its affiliates
within the preceding one hundred eighty (180) days (or is currently negotiating
with Landlord or any of its affiliates) to lease space in the Building or
Project or (B) does not intend to occupy the Premises or the applicable portion
thereof; (vii) at the time Tenant delivers the Transfer Notice, there exists an
uncured Tenant Default; (viii) the proposed Transfer would cause Landlord to be
in violation of another lease or agreement to which Landlord is a party or would
give an occupant of the Building or Project a right to cancel or modify its
lease; (ix) any ground lessor or mortgagee whose consent to such Transfer is
required fails to consent thereto; (x) the use of the Premises (or the
applicable portion thereof), the Building or the Project by the Proposed
Transferee would, in Landlord’s judgment, significantly increase pedestrian
traffic in and out of the Building and/or the Project, generate increased
loitering in Common Areas, increase security risk, or require any alterations to
the Building or the Project to comply with applicable Laws; (xi) the Proposed
Transferee’s primary business is in direct competition with the primary business
of another tenant in the Building; (xii) the Proposed Transferee has been
required by any prior landlord, lender or Governmental Authority to take
material remedial action in connection with Hazardous Materials contaminating a
property, which contamination resulted from Proposed Transferee’s action or
omission or use of the property in question and the Proposed Transferee’s
intended use of the Premises would involve the same or similar use that resulted
in such contamination; or (xiii) the Proposed Transferee is subject to a
material enforcement order issued by any Governmental Authority in connection
with the use, disposal or storage of Hazardous Materials and the Proposed
Transferee’s intended use of the Premises would involve the same or similar use
that resulted in such material enforcement order.

27.4.2. Tenant further agrees that Landlord may condition its consent to any
proposed Transfer upon satisfaction of any of the following conditions:  (a)
delivery to Landlord of a true copy of a fully executed sublease, assignment of
lease or other instrument pursuant to which the applicable Transfer is made
(“Transfer Instrument”); (b) delivery to Landlord of original executed copies
(by Tenant and the Transferee (defined below)) of Landlord’s commercially
reasonable form of Consent to Sublease (in the case of a Sublease) or Assignment
and Assumption of Lease and Consent (in the case of an Assignment) or other
instrument under which Landlord grants consent to the applicable Transfer
(“Consent Instrument”) and (c) receipt by Landlord of all sums and amounts to
which Landlord is entitled under Section 27.5 below.  Tenant acknowledges and
agrees that any Consent Instrument may, without limitation:  (i) in the case of
a Sublease or Assignment, require the person or entity to which the Transfer is
made (“Transferee”), from and after the effective date of such Transfer, to be
bound by all of the terms and provisions of this Lease and to perform all of the
obligations of Tenant hereunder applicable to the Premises, or the portion
thereof that is the subject of the applicable Transfer; (ii) in the case of an
Assignment, include waivers by Tenant of all applicable suretyship defenses,
including, but not limited to, those contained in Sections 2787 to 2855,
inclusive, of the California Civil Code; and (iii) in the case of a
Sublease:  (A) provide that such Sublease is subject and subordinate to this
Lease to all Security Instruments encumbering the Building or the Project, (B)
require the Transferee to, upon demand by Landlord following the occurrence of
any Tenant Default, remit directly to Landlord, all monies payable from such
Transferee to Tenant in connection with such Sublease and (C) provide that in
the event of termination of this Lease for any reason, including without
limitation a voluntary surrender by Tenant, or in the event of any reentry or
repossession of the Premises by Landlord, Landlord may, at its option,
either:  (x) terminate the sublease or (y) take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, in which case such
sublessee shall attorn to Landlord, but that nevertheless Landlord shall not:
(1) be liable for any previous act or omission of Tenant under such sublease,
(2) be subject to any defense or offset previously accrued in favor of the
sublessee against Tenant, or (3) be bound by any previous modification of any
sublease made without Landlord’s written consent, or by any previous prepayment
by sublessee of more than one month’s rent.

27.4.3. If Landlord grants its consent to any proposed Transfer described in any
Transfer Notice, Tenant may during the thirty (30) days thereafter consummate
such Transfer with the Proposed Transferee upon the terms and conditions
described in the applicable Transfer Notice; provided, however, that any
material change in such terms shall be subject to Landlord’s consent as provided
in this Article 27.  No Assignment or Sublease or other Transfer (whether with
or without Landlord’s consent) shall relieve Tenant or any assignee or sublessee
from any obligation under this Lease whether or not accrued as of the date of
the Assignment or Sublease (and, to the extent such Tenant is deemed a surety of
an assignee, Tenant hereby waives all applicable suretyship defenses, including,
but not limited to, those contained in Sections 2787 to 2855, inclusive, of the
California Civil Code.

- 36 -

--------------------------------------------------------------------------------

 

27.5 Landlord’s Costs; Transfer Premiums.  

27.5.1. If Tenant requires Landlord’s consent to a proposed Transfer under the
provisions of this Article 27, Tenant shall, upon demand, reimburse all of
Landlord’s reasonable out-of-pocket expenses, costs and attorneys’ fees actually
incurred in connection with processing such request for consent, whether or not
Landlord grants consent to such proposed Transfer, not to exceed $2,500 per
request.  

27.5.2. If Landlord consents to a Transfer, Tenant shall pay to Landlord fifty
percent (50%) of any rent or other consideration realized by Tenant pursuant to
such Transfer in excess of (i) the Rent payable by Tenant under this Lease, (ii)
any reasonable tenant improvement allowance or other economic concession (e.g.,
space planning allowance, moving expenses, free or reduced rent periods, etc.)
actually incurred by Tenant in connection with such Transfer, (iii) any
reasonable advertising costs and brokerage commissions actually incurred by
Tenant in connection with such Transfer, and (iv) any reasonable legal fees
actually incurred by Tenant in connection with such Transfer.  Landlord shall
have the right to audit the books, records and papers of Tenant relating to any
Transfer, and if the amount of such Additional Rent shall be found understated,
Tenant shall immediately pay such deficiency upon demand and, if understated by
more than two percent (2%), Tenant shall also pay Landlord’s reasonable costs of
such audit.

27.6 Rights Not Transferable.  All options to extend or renew the Term and/or to
expand the Premises, if any, contained in this Lease or any addendum or
amendment hereto or letter of agreement are personal to the Original Tenant, and
may not be transferred in connection with any Transfer or exercised by any
Transferee, except for a Permitted Transferee in connection with a Permitted
Transfer.  In addition, (a) all rights to any signage at the Project in any
location outside of the Premises, if any, contained in this Lease or any
addendum or amendment hereto or letter of agreement; (b) all rights to above
standard (or discounted) parking at the Project, if any, contained in this Lease
or any addendum or amendment hereto or letter of agreement; and (c) all rights
to receive any above standard services or utilities, if any, contained in this
Lease or any addendum or amendment hereto or letter of agreement, are personal
to the Original Tenant, and may not be transferred in connection with any
Transfer or exercised by any Transferee, except for a Permitted Transferee in
connection with a Permitted Transfer or any other Transferee in connection with
a Transfer approved in writing by Landlord.

27.7 Permitted Transfers.  Notwithstanding anything to the contrary contained in
this Article 27, (a) any Transfer to an affiliate of Tenant (an entity which is
controlled by, controls, or is under common control with Tenant), (b) any
Transfer to an entity which acquires all or substantially all of the assets or
interests (partnership, stock or other) of Tenant, or (c) any Transfer to an
entity which is the resulting entity of a merger or consolidation of Tenant,
shall not be deemed a Transfer requiring Landlord’s consent under this Article
27, provided that (i) the financial condition of such transferee entity is, in
Landlord’s reasonable judgment, the same or greater than that of the Original
Tenant both as of the Effective Date of this Lease and as of the date of the
proposed transfer; (ii) Tenant notifies Landlord of such transfer within thirty
(30) days thereof and promptly thereafter supplies Landlord with any documents
or information reasonably requested by Landlord regarding such transfer or such
affiliate; and (iii) such transfer is not a subterfuge by Tenant to avoid its
obligations under this Lease or otherwise effectuate any “release” by Tenant of
such obligations.  A transfer made in accordance with this Section 27.7 shall be
referred to as a “Permitted Transfer” and the transferee shall be referred to as
a “Permitted Transferee.”  “Control,” as used in this Section 27.7, shall mean
the ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of more than fifty percent (50%) of the voting
interest in, any person or entity.  No assignment or sublease under this Section
27.7 shall relieve Tenant from any of its obligations under this Lease whether
or not accrued as of the date of such assignment or sublease.

Article 28

SUBORDINATION

Without the necessity of any additional documents being executed by Tenant for
the purpose of effecting a subordination, and at the election of Landlord, or
any current or future mortgagee or holder of deed of trust with a lien on the
Building or the Project or any ground lessor with respect to the Building or the
Project (each, a “Holder”), this Lease shall be subject and subordinate at all
times to:  (a) all ground leases or underlying leases

- 37 -

--------------------------------------------------------------------------------

 

which may now exist or hereafter be executed affecting the Building, the
Project, or the land upon which the Building and the Project are situated, or
both; and (b) the lien of any mortgage or deed of trust which may now exist or
hereafter be executed in any amount for which the Building, the Project, the
land upon which the Building and the Project are situated, ground leases or
underlying leases, or Landlord’s interest or estate in any of said items is
specified as security (collectively, “Security Instruments”).  With respect to
any current or future Security Instrument, Landlord shall use commercially
reasonable efforts to assist Tenant in obtaining a commercially reasonable
non-disturbance agreement from the Holder thereof.  Notwithstanding the
foregoing, Landlord shall have the right to subordinate or cause to be
subordinated such ground leases or any such liens to this Lease.  In the event
that any ground lease or underlying lease terminates for any reason or any
mortgage or deed of trust is foreclosed or a conveyance in lieu of foreclosure
is made for any reason, Tenant shall, notwithstanding any subordination, attorn
to and become the tenant of the successor-in-interest to Landlord, at the option
of such successor-in-interest to Landlord.  Tenant covenants and agrees to
execute and deliver, within ten (10) business days after demand by Landlord
therefor, any additional documents evidencing the priority or subordination of
this Lease with respect to any such Security Instruments.  Tenant hereby
irrevocably appoints Landlord as its attorney-in-fact to execute, deliver and
record any such document in the name and on behalf of Tenant.

Article 29

ESTOPPEL CERTIFICATES

29.1 Tenant Estoppel Certificate.  

29.1.1. Within ten (10) business days following any written request which
Landlord may make from time to time, Tenant shall execute and deliver to
Landlord a statement, in a form substantially similar to the form of Exhibit “E”
attached hereto, and incorporated herein by this reference (a “Tenant Estoppel
Certificate”) certifying: (a) the Commencement Date of this Lease; (b) that this
Lease is unmodified and in full force and effect (or, if there have been
modifications hereto, that this Lease is in full force and effect, and stating
the date and nature of such modifications); (c) the date to which the Rent and
other sums payable under this Lease have been paid; (d) that to the best of
Tenant’s knowledge, there are no current defaults under this Lease by either
Landlord or Tenant except as specified in Tenant’s statement; and (e) such other
customary and commercially reasonable matters as are included in such statement
by Landlord.  Landlord and Tenant intend that any statement delivered pursuant
to this Article 29 may be relied upon by any mortgagee, lessor, beneficiary,
purchaser or prospective purchaser of the Building or the Project or any
interest therein.  

29.1.2. Tenant’s failure to deliver such statement within such time shall be
conclusive upon Tenant:  (a) that this Lease is in full force and effect,
without modification except as may be represented by Landlord, (b) that there
are no uncured defaults in Landlord’s performance, (c) that not more than one
(1) month’s Rent has been paid in advance and (d) that the statements included
in the Tenant Estoppel Certificate are true and correct, without
exception.  Additionally, any such failure to timely deliver a Tenant Estoppel
Certificate shall constitute an immediate Tenant Default hereunder.

29.2 Landlord Estoppel Certificate.  Within ten (10) business days following
Tenant’s written request to Landlord, to the extent reasonably required by an
actual or prospective lender or an actual or prospective purchaser of all or
substantially all of Tenant’s assets, Landlord shall execute and deliver to
Tenant a statement certifying (a) that this Lease (and any amendments thereto as
of such date) is unmodified and in full force and effect, except as specified in
such statement, and (b) that, to the best of Landlord’s knowledge, there are no
then existing  defaults under this Lease by Tenant or Landlord, nor does there
then exist any event or circumstance that with the passage of time or the giving
of notice or both would constitute such a default, except as specified in such
statement.

- 38 -

--------------------------------------------------------------------------------

 

Article 30

INTENTIONALLY OMITTED

Article 31

SURRENDER OF PREMISES

Upon the expiration or earlier termination of the Term hereof, Tenant shall
peaceably surrender the Premises and all Leasehold Improvements therein,
excepting only any of the same that are required to be removed in accordance
with Section 15.2 above, to Landlord broom-clean, in good order, repair and
condition (reasonable wear and tear and damages from casualty or condemnation
excepted), with all of Tenant’s Personal Property removed and free of any
Hazardous Materials, and shall otherwise comply with all of the requirements of
Section 15.2 above and Section 41.1 below.  The voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, shall not work a merger,
and shall, at the option of Landlord, operate as an assignment to it of any or
all subleases or subtenancies.  The delivery of keys to any employee of Landlord
or to Landlord’s agent or any employee thereof shall not be sufficient to
constitute a termination of this Lease or a surrender of the Premises.  

Article 32

INTENTIONALLY OMITTED

Article 33

PARKING

Beginning on the Commencement Date, Tenant and Tenant’s business visitors
(“Tenant’s Parking Invitees”) shall be entitled to use the number of parking
spaces set forth in Section 1.8 during the Initial Term, which parking spaces
shall be located in the surface parking area of the Project (“Parking
Area”).  There shall be no direct charge attributable to Tenant’s use of the
Parking Area, other than any taxes imposed by any governmental authority in
connection with the renting of parking spaces by Tenant or the use of the
Parking Area by Tenant.  Tenant’s continued right to use the Parking Area is
conditioned upon Tenant abiding by the Parking Rules and Regulations set forth
on Exhibit “G” as amended from time to time for the orderly operation and use of
the Parking Area, including any sticker, parking pass or other identification
system established by Landlord, Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with the Parking Rules and Regulations and
Tenant not being in default under this Lease (beyond any applicable notice and
cure periods).  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Parking Area at any
time and Tenant acknowledges and agrees that Landlord may, from time to time,
close-off or restrict access to the Parking Area for purposes of permitting or
facilitating any such construction, alteration or improvements; provided,
however, in connection with any such change, close-off or access restrictions,
the same shall be without incurring any liability to Tenant and without any
abatement of Rent under this Lease to the extent Landlord provides any
reasonably required temporary, alternate parking with reasonable access to the
Premises.  Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to Landlord.  Any parking passes issued to Tenant
pursuant to this Article 33 shall be provided to Tenant solely for use by
Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior
approval.  Tenant may validate visitor parking by such method or methods as
Landlord may establish, at the validation rate from time to time generally
applicable to visitor parking; provided, however, that Landlord shall provide
the number of parking spaces set forth in Section 1.8 during the Initial Term at
no additional cost to Tenant or to Tenant’s business visitors.

- 39 -

--------------------------------------------------------------------------------

 

Article 34

LIMITATION ON LIABILITY

34.1 Landlord’s Liability.  In consideration of the benefits accruing hereunder,
Tenant and all of its successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:

34.1.1. The sole and exclusive remedy shall be against Landlord’s interest in
the Project;

34.1.2. Only Landlord shall be sued or named as a party in any suit or action;

34.1.3. No writ of attachment, execution, possession, or sale, will ever be
levied against the assets of Landlord, except the Building;

34.1.4. The obligations under this Lease do not constitute personal obligations
of any Landlord Indemnified Party (other than Landlord), and Tenant shall not
seek recourse against any Landlord Indemnified Party (other than Landlord) or
any of their personal assets (other than Landlord's interest in the Project) for
satisfaction of any liability in respect to this Lease (and, without limiting
the foregoing, neither the negative capital account of any Landlord Indemnified
Party, nor any obligation of any Landlord Indemnified Party to restore a
negative capital account or to contribute capital to Landlord, shall at any time
be deemed to be the property or an asset of Landlord, and neither Tenant nor any
of its successors or assigns shall have any right to collect, enforce or proceed
against or with respect to any such negative capital account of an Landlord
Indemnified Party’s obligation to restore or contribute); and

34.1.5. These covenants and agreements are enforceable by Landlord and the other
Landlord Indemnified Parties.

Article 35

CONFIDENTIALITY

Tenant agrees that the nonpublic terms and conditions of this Lease and any
documents or information delivered hereunder are confidential and constitute
proprietary information.  Disclosure of the terms and conditions hereof or any
documents or information delivered hereunder could adversely affect the ability
of Landlord to negotiate with other tenants or potential tenants of the
Building.  Tenant and its partners, officers, members, managers, directors,
employees, agents, advisors, representatives and attorneys, shall not disclose
the terms and conditions of this Lease or any documents or information delivered
hereunder to any other person without the prior written consent of Landlord
except (a) pursuant to an order of a court of competent jurisdiction, (b) to its
lenders or prospective lenders, (c) to accountants who audit its financial
statements or prepare its tax returns, (d) to its attorneys, insurers, to any
Governmental Authority or person to whom disclosure is required by applicable
Law and (e) in connection with any action brought to enforce the terms of this
Lease on account of the breach or alleged breach hereof.  In the event that
Tenant concludes that it is obligated by Law to disclose the terms of this Lease
(e.g., pursuant to a filing with the Securities and Exchange Commission (“SEC”)
or the NASDAQ Stock Market), Tenant shall provide written notice to Landlord
before any public disclosure, and the parties shall use their commercially
reasonable efforts to cause a mutually agreeable release or announcement to be
issued.  The foregoing shall not preclude communications or disclosures by
Tenant necessary to implement the provisions of this Lease or to comply with the
accounting and disclosure obligations of the SEC or the rules of the NASDAQ
Stock Market.  If Tenant determines that it is required to file this Lease, a
summary thereof, or a notification thereof, and/or descriptions related thereto,
to comply with the requirements of an applicable stock exchange, SEC regulation,
or any Governmental Authority, including the SEC, Tenant shall use its best
efforts to provide the maximum amount of advance written notice of any such
required disclosure to Landlord with a minimum advance notice period of five (5)
business days.  Tenant will provide Landlord with a copy of this Lease marked to
show provisions for which Tenant intends to seek confidential treatment.  Tenant
shall reasonably consider and incorporate Landlord’s

- 40 -

--------------------------------------------------------------------------------

 

comments thereon to the extent consistent with the legal requirements governing
redaction of information from material agreements that must be publicly
filed.    

Article 36

MISCELLANEOUS

36.1 Rules and Regulations.  Tenant shall faithfully observe and comply with the
“Rules and Regulations”, a copy of which is attached hereto, marked Exhibit “F”,
and incorporated herein by this reference (“Rules and Regulations”), and all
modifications thereof and additions thereto made from time to time by
Landlord.  Landlord shall not be responsible to Tenant for the violation or
nonperformance by any other tenant or occupant of the Building or the Project of
any of said Rules and Regulations.

36.2 Conflict of Laws.  This Lease shall be governed by and construed pursuant
to the Laws of the State of California (without reference to its conflicts of
laws rules or principles).

36.3 Successors and Assigns.  Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns (subject to the restrictions on Tenant’s
right to assign, sublet or transfer contained in Article 27).

36.4 Professional Fees.  If Landlord or Tenant should bring suit for possession
of the Premises, for the recovery of any sum due under this Lease, or because of
the breach of any provisions of this Lease, or for any other relief against the
other party hereunder, or in the event of any other litigation between the
parties with respect to this Lease, then all reasonable costs and reasonable
expenses, including, without limitation, actual and reasonable professional fees
such as appraisers’, accountants’, and attorneys’ fees, incurred by the
prevailing party therein shall be paid by the other party, which obligation on
the part of the other party shall be deemed to have accrued on the date of the
commencement of such action and shall be enforceable whether or not the action
is prosecuted to judgment.

36.5 Mortgagee Protection.  Tenant shall give Notice to any beneficiary of a
deed of trust or mortgage covering the Premises whose name and address shall
have been furnished to Tenant of any default on the part of Landlord under this
Lease, and shall offer such beneficiary or mortgagee a reasonable opportunity to
cure the default, in no event less than sixty (60) days, including time to
obtain possession of the Premises by power of sale or a judicial foreclosure if
necessary to effect a cure.

36.6 Definition of Landlord.  The term “Landlord”, as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title of the Premises or the lessees under any ground lease, if
any.  In the event of any transfer, assignment or other conveyance or transfers
of any such title, the original landlord herein named (and in case of any
subsequent transfers or conveyances, the then grantor) shall be automatically
freed and relieved from and after the date of such transfer, assignment or
conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed.  Without further agreement, the transferee of such title shall be
deemed to have assumed and agreed to observe and perform any and all obligations
of Landlord hereunder, during its ownership of the Premises.  Landlord may
transfer its interest in the Premises without the consent of Tenant and such
transfer or any subsequent transfer shall not be deemed a violation on
Landlord’s part of any of the terms and conditions of this Lease.  Within a
reasonable period of time following any transfer described in this Section 36.6,
Landlord shall provide written notice to Tenant of such transfer.

36.7 Identification of Tenant.  If more than one person or entity executes this
Lease as Tenant:  (a) each of them shall be jointly and severally liable for
observing and performing all of the terms, covenants, conditions, provisions and
agreements of this Lease to be observed and performed by Tenant, and (b) the
term “Tenant” as used in this Lease shall mean and include each of them jointly
and severally.  The act of or Notice from, or Notice or refund to, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including but not limited to any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each

- 41 -

--------------------------------------------------------------------------------

 

and all of the persons executing this Lease as Tenant with the same force and
effect as if each and all of them had so acted, so given or received such Notice
or refund, or so signed.

36.8 Force Majeure.  Each party shall have no liability whatsoever to the other
party on account of any of the following (“Force Majeure”):  (a) the inability
of such party to fulfill, or any delay in fulfilling, any of its obligations
under this Lease by reason of strike, other labor trouble, governmental
preemption or priorities or other controls in connection with a national or
other public emergency, or shortages of fuel, supplies or labor resulting
therefrom, inclement weather, casualty, earthquake, war, riot, civil commotion,
terrorism or any other cause, whether similar or dissimilar to the above, beyond
such party’s reasonable control (financial condition excepted); or (b) any
failure or defect in the supply, quantity, character, or maintenance of
electricity, water, intrabuilding network telephone and data cable service, or
other service furnished to the Premises by reason of any requirement, act or
omission of the public utility or others furnishing the Building with such
service, or for any other reason, whether similar or dissimilar to the above,
beyond such party’s reasonable control (financial condition excepted).  If this
Lease specifies a time period for performance of an obligation of such party,
that time period shall be extended by the period of any delay in such party’s
performance caused by any of the events of Force Majeure described
above.  Notwithstanding the foregoing, nothing in this Section 36.8 shall
relieve Tenant from the obligation to pay any Rent or extend the time for
payment of any Rent.

36.9 Terms and Headings.  The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular.  Words used in any gender include
other genders.  The Article and Section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.

36.10 Examination of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.

36.11 Time.  Time is of the essence with respect to the performance of every
provision of this Lease in which time is a factor.

36.12 Prior Agreement; Amendments.  This Lease contains all of the agreements of
the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement or understanding pertaining to any such matter,
written or verbal, shall be effective for any purpose.  No provisions of this
Lease may be amended or added to except by an agreement in writing signed by the
parties hereto or their respective successors-in-interest.

36.13 Severability.  Any provision of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and such other provisions shall remain in full force and
effect.

36.14 Recording.  Tenant shall not record this Lease or a short form memorandum
hereof without the consent of Landlord (in its sole and absolute discretion),
which consent may be conditioned upon Tenant’s delivery to Landlord of a fully
executed quitclaim releasing Tenant’s interest in the Premises, the Project or
any portion thereof.

36.15 Modification for Lenders.  If, in connection with obtaining construction,
interim or permanent financing for the Project the lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or condition its consent thereto, provided
that such modifications do not materially increase the obligations or costs of
Tenant hereunder or materially adversely affect the leasehold interest hereby
created or Tenant’s rights hereunder.

36.16 Financial Statements.  At any time during the Term of this Lease, Tenant
shall, upon ten (10) days’ Notice from Landlord, provide Landlord with its
current financial statements and financial statements of the two (2) years prior
to the year in which Landlord’s Notice was given (together with, if Tenant's
obligations under this Lease are guaranteed, the guarantor's current financial
statements and financial statements of the two (2) years prior to the year in
which Landlord’s Notice was given); provided, however, that Tenant may refer
Landlord to Tenant’s financial reports filed with the SEC, which shall satisfy
Tenant’s obligations under this Section with respect to the

- 42 -

--------------------------------------------------------------------------------

 

years for which such reports on file with the SEC are readily available.  Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant.  All financial statements shall be
certified as true and correct by Tenant’s chief financial officer and Tenant
agrees that Landlord may share such financial statements with bona fide
prospective lenders or purchasers of the Property.  Notwithstanding the
foregoing, Tenant shall not be required to provide such financial statements
more than once in each consecutive twelve (12) month period during the Term
unless (a) Tenant is in default under this Lease, or (b) requested (i) in
connection with a proposed sale or transfer of the Building by Landlord, or (ii)
by an investor of Landlord, any Landlord Indemnified Party or any lender or
proposed lender of Landlord or any Landlord Indemnified Party.

36.17 Quiet Enjoyment.  Landlord covenants and agrees with Tenant that, upon
Tenant paying the Rent required under this Lease and performing all of the
covenants and provisions on Tenant’s part to be observed and performed under
this Lease, Tenant shall during the Term, peaceably and quietly have, hold and
enjoy the Premises in accordance with this Lease without interference by any
persons lawfully claiming by or through Landlord.  The foregoing covenant is in
lieu of any other covenant express or implied.

36.18 Tenant as Corporation, Partnership or Limited Liability Company.  If
Tenant is a corporation, partnership or limited liability company, Tenant and
the persons executing this Lease on behalf of Tenant represent and warrant that
it is an entity duly qualified to do business in California and that the
individuals executing this Lease on Tenant’s behalf are duly authorized to
execute and deliver this Lease on its behalf, in the case of a corporation, in
accordance with its by-laws and with a duly adopted resolution of the board of
directors of Tenant, a copy of which shall be delivered to Landlord upon
execution hereof by Tenant, in the case of a partnership, in accordance with the
partnership agreement and the most current amendments thereto, if any, copies of
which shall be delivered to Landlord upon execution hereof by Tenant, and, in
the case of a limited liability company, in accordance with its governing
documents and any documents required thereby, copies of which shall be delivered
to Landlord upon execution hereof by Tenant, and that this Lease is binding upon
Tenant in accordance with its terms.

36.19 CASp Disclosure.  For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Tenant that the Building Common Areas,
Project Common Areas and Premises, as of the date of this Lease, have not been
inspected by a Certified Access Specialist (CASp), as that term is defined in
California Civil Code Section 55.52.  In accordance with subsection (e) of
Section 1938 of the California Civil Code, Tenant is further notified as
follows:

A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.

Article 37

SIGNAGE

Landlord retains absolute control over the exterior appearance of the Building
and the Project and the exterior appearance of the Premises as viewed from the
Building Common Areas and Project Common Areas.  Tenant will not, without
Landlord’s prior written consent, install, or permit to be installed, any
drapes, furnishings, signs, lettering, designs, advertising or any items that
will in any way alter the exterior appearance of the Building, the Project or
the exterior appearance of the Premises as viewed from the Building Common Areas
and Project Common Areas.  Any sign, advertising, design, or lettering installed
by Tenant shall be considered an Alteration and shall be subject to the
provisions of Article 15; provided that Landlord shall have the right to
withhold its consent to the same in its sole and absolute discretion.
Notwithstanding the foregoing, Tenant shall have the nonexclusive right, without
obligation, to have its name (including its logo) displayed on signage
constituting its pro rata portion

- 43 -

--------------------------------------------------------------------------------

 

of the Project Signage (as that term is defined below) as reasonably determined
by Landlord based on Tenant’s Percentage (collectively, “Tenant’s Signage”),
subject to the terms and conditions set forth in this Article 37. Tenant hereby
acknowledges that, as of the Effective Date, Landlord has not received approval
from the City of San Diego (or any other authority with jurisdiction over the
Project) for any exterior signage for the Project and, accordingly, Tenant’s
right to any such signage is contingent on such approval. Landlord shall use
commercially reasonable efforts to obtain such approval as soon as reasonably
practicable after the Effective Date. In addition, the specifications of
Tenant’s Signage (including, without limitation, the dimensions and
configuration thereof) shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, provided that such
specifications are consistent with Landlord’s sign program for the Project and
all applicable Laws.  As used herein, the “Project Signage” shall mean all
exterior signage for the Project (including, without limitation, signs on the
side(s) of the Building facing Lusk Boulevard and/or Barnes Canyon Road (e.g.,
building-top signage and/or façade signage above the main entrance(s) to the
Building) and one or more monument signs), which Project Signage (including the
size, location and existence thereof) shall be determined by Landlord in its
reasonable discretion.  The construction and installation of Tenant’s Signage
shall be performed by Tenant (upon Landlord’s approval thereof), at Tenant’s
sole cost and expense subject to the Tenant Improvement Allowance, which may be
applied toward the cost of Tenant’s Signage as set forth in the Work Letter
Agreement.  Prior to installation, Tenant shall deliver to Landlord a drawing
depicting the design, size, location, specifications, graphics, materials and
colors of Tenant’s Signage, all of which shall be consistent with Landlord’s
sign program and the Rules and Regulations.  Tenant’s Signage shall be subject
to any applicable review and approval by the City of San Diego and any other
authorities with jurisdiction over the Project, and Tenant shall obtain all
applicable permits and authorizations by Governmental Authorities prior to
installation of Tenant’s Signage.  After installation, Tenant shall maintain
Tenant’s Signage in good condition and repair at all times through the
Term.  Tenant shall remove Tenant’s Signage upon the expiration or earlier
termination of this Lease and shall repair any damage caused thereby.  The
maintenance and removal of Tenant’s Signage shall be performed at Tenant’s sole
cost and expense. All signage rights granted to Tenant under this Lease are
personal to the original Tenant named herein, and, except in connection with a
Permitted Transfer to a Permitted Transferee, may not be assigned or transferred
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

Article 38

EXECUTIVE ORDER 13224

Landlord and Tenant each hereby represent and warrant to the other party that it
is not:  (a) in violation of any Anti-Terrorism Law (defined below); (b)
conducting any business or engaging in any transaction or dealing with any
Prohibited Person (defined below), including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Prohibited Person (excepting holders of publicly traded shares of the
party making such representation and warranty); (c) dealing in, or otherwise
engaging in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224; (d) engaging in or conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate any of the prohibitions set forth in any
Anti-Terrorism Law; or (e) a Prohibited Person, nor are any of its partners,
members, managers, officers or directors a Prohibited Person.  As used herein,
“Anti-Terrorism Law” is defined as any Law relating to terrorism,
anti-terrorism, money laundering or anti-money laundering activities, including,
without limitation, Executive Order No. 13224 and Title 3 of the USA Patriot
Act.  As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit, or
Support Terrorism.”  “Prohibited Person” is defined as:  (i) a person or entity
that is listed in the Annex to Executive Order No. 13224; (ii) a person or
entity with whom Tenant or Landlord is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or (iii) a person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list.  “USA Patriot Act” is defined as the “Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001” (Public Law 107-56).

- 44 -

--------------------------------------------------------------------------------

 

Article 39

WAIVER OF JURY TRIAL

TO THE EXTENT PERMITTED BY LAW, LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL
BY JURY.

Article 40

TENANT REPRESENTATIONS  

Tenant represents and warrants to Landlord as of the date hereof and continuing
thereafter as follows:

(a) The execution and delivery of this Lease by Tenant will not result in a
breach of the terms or provisions of, or constitute a default (or a condition
that, upon notice or lapse of time, or both, would constitute a default) under
its organizational documents or any indenture, agreement, or obligation by which
Tenant is bound, and will not constitute a violation of any Law applicable to
Tenant.

(b) The person executing this Lease on Tenant’s behalf is duly authorized to so
act; that Tenant is duly organized, is qualified to do business in the
jurisdiction in which the Building is located, is in good standing under the
Laws of the state of its organization and the Laws of the jurisdiction in which
the Building is located, and has the power and authority to enter into this
Lease; and that all action required to authorize Tenant and such person to enter
into this Lease has been duly taken.  

(c) Any financial statements provided by Tenant are true, correct and complete
in all material respects and do not omit to state a fact that would be material
to Tenant’s financial condition.  There has been no material adverse change in
Tenant’s financial condition since Tenant provided such financial statements.

(d) Tenant is in compliance with all applicable anti-money laundering Laws,
including, without limitation, the USA Patriot Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Assets Control,
including, without limitation, Executive Order No. 13224.  Excepting holders of
publicly traded shares of Tenant, Tenant is not owned or controlled directly or
indirectly by any person or entity, on the SDN List published by the United
States Treasury Department’s Office of Foreign Assets Control and Tenant is not
a person otherwise identified by any Governmental Authority as a person with
whom a U.S. Person is prohibited from transacting business.  As of the date
hereof, a list of such designations and the text of Executive Order No. 13224
are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

Article 41

ADDITIONAL PROVISIONS

41.1 Environmental Assessments.  Tenant hereby acknowledges receipt of the Phase
I Environmental Site Assessment dated August 16, 2016, prepared by AES Due
Diligence, Inc. regarding the Project (“Original Phase I Assessment”); a copy of
the executive summary of the Original Phase I Assessment is attached hereto as
Exhibit “H”. The Original Phase I Assessment shall serve as the “baseline” for
determining the environmental condition of the Project prior to Tenant’s
occupancy thereof; provided, however, that such presumption may be refuted with
respect to, and in no event shall Tenant have any liability, responsibility,
duty or obligation for, (i) any pre-existing Hazardous Materials conditions to
the extent not caused, contributed to or exacerbated by a Tenant Party, (ii) any
Hazardous Materials conditions outside of the Premises to the extent not caused,
contributed to or exacerbated by a Tenant Party, (iii) any migration of
Hazardous Materials into or under the Premises from areas outside of the
Premises to the extent not caused, contributed to or exacerbated by a Tenant
Party, or (iv) any release of Hazardous Materials to the extent caused,
contributed to or exacerbated by Landlord or Landlord’s employees, agents or
representatives.  In addition to the surrender obligations set forth elsewhere
in this Lease (including, without limitation, Section 15.2 and Article 31), upon
the expiration or earlier termination of this Lease, Tenant, at its sole cost
and expense, shall (a) cause a Phase I environmental assessment (or similar
non-invasive assessment) of the Project (“Phase I Surrender Assessment”) to be

- 45 -

--------------------------------------------------------------------------------

 

performed and deliver the results thereof to Landlord no later than thirty (30)
days following such expiration or earlier termination (but in no event shall the
Phase I Surrender Assessment be dated more than ten (10) days prior to such
expiration or earlier termination); and (b) if and to the extent recommended by
the Phase I Surrender Assessment and consented to by Landlord in writing, cause
a Phase II environmental assessment (or similar additional assessment) of the
Project (“Phase II Surrender Assessment”) to be performed and deliver the
results thereof to Landlord no later than thirty (30) days following the date of
the Phase I Surrender Assessment.  In addition, Landlord shall have the right,
if Landlord reasonably believes, in its sole discretion, that Tenant has used,
stored or released Hazardous Materials at the Premises or any part of the
Project, to hire, or to cause Tenant to hire, an environmental consultant to
conduct a physical inspection of the Project (“Environmental Inspection”) upon
the expiration or earlier termination of this Lease, which inspection shall be
at Tenant’s sole cost and expense.  The Phase I Surrender Assessment and any
Phase II Surrender Assessment and/or Environmental Inspection, as the same
compare to the Original Phase I Assessment, shall be used to, among other
things, determine the extent of Tenant’s compliance (or noncompliance) with
Section 8.3 above. In the event that Landlord, in its sole and absolute
discretion, brings a claim against a third party in connection with (i) any
pre-existing Hazardous Materials conditions to the extent not caused,
contributed to or exacerbated by a Tenant Party, (ii) any Hazardous Materials
conditions outside of the Premises to the extent not caused, contributed to or
exacerbated by a Tenant Party, (iii) any migration of Hazardous Materials into
or under the Premises from areas outside of the Premises to the extent not
caused, contributed to or exacerbated by a Tenant Party, or (iv) any release of
Hazardous Materials to the extent caused, contributed to or exacerbated by
Landlord or Landlord’s employees, agents or representatives, then Landlord shall
seek recovery of the cost of such Phase I Surrender Assessment, Phase II
Surrender Assessment and/or Environmental Inspection and shall promptly
reimburse Tenant for same upon recovery, if any.

41.2 Early Access.  Landlord shall permit Tenant and its agents to enter the
Premises approximately six (6) weeks prior to the Commencement Date (“Early
Access Period”) for the sole purpose of examining the Tenant Improvements (to
the extent permitted under the Work Letter Agreement or otherwise agreed to by
Landlord), installing, at Tenant’s sole cost and expense, its furniture,
fixtures, equipment and cabling in the Premises and as otherwise reasonably
necessary to perform any facility validations required by Governmental
Authorities for Tenant’s Permitted Use, but in no event shall Tenant’s failure
to complete such installations or validations during the Early Access Period
extend the Commencement Date.  Any such entry shall be in a manner and upon
terms and conditions and at times reasonably satisfactory to Landlord’s
representative.  The foregoing license to enter the Premises prior to the
Commencement Date is, however, conditioned upon Tenant’s agents, contractors and
their subcontractors and employees reasonably cooperating and not unreasonably
interfering with the work being performed by Landlord.  If at any time such
entry shall unreasonably interfere with the work being performed by Landlord,
this license may be withdrawn by Landlord upon twenty-four (24) hours written
notice to Tenant.  Tenant shall be liable for any damages caused by Tenant’s
activities at the Premises except to the extent caused by Landlord’s or
Landlord’s contractors’ gross negligence or willful misconduct.  Such license is
further conditioned upon the compliance by Tenant’s contractors with all
requirements imposed by Landlord on third party contractors, including, without
limitation, the maintenance by Tenant and its contractors and subcontractors of
workers’ compensation and public liability and property damage insurance in
amounts and with companies and on forms satisfactory to Landlord, with
certificates of such insurance being furnished to Landlord prior to proceeding
with any such entry.  The entry shall be deemed to be under all of the
provisions of this Lease except as expressly set forth in this Section
41.2.  During the Early Access Period, Tenant shall have no obligation to pay
Basic Rent, Operating Expenses, Real Property Taxes or costs for electricity,
gas or HVAC (provided that Tenant’s usage thereof during such Early Access
Period is not excessive).  Landlord shall not be liable in any way for any
injury, loss or damage which may occur to any such work being performed by
Tenant, the same being solely at Tenant’s risk, except to the extent caused by
Landlord’s or Landlord’s contractors’ gross negligence or willful
misconduct.  All costs and expenses in connection with or arising out of the
performance of any work by Tenant during such early entry shall be borne by
Tenant, and all payments therefor shall be made by Tenant promptly as they
become due.  Tenant shall, at its sole cost and expense, comply with all
applicable laws, ordinances, regulations and policies governing its
work.  Tenant shall defend, indemnify and hold Landlord and its members, agents,
employees, partners, and their respective employees, partners, officers,
directors, agents, representatives, successors and assigns, harmless from and
against any and all suits, claims, actions, losses, costs, liabilities or
expenses (including reasonable attorneys’ fees and claims for workers’
compensation) to the extent arising out of or in connection with any and all
work performed by or (excepting the Tenant Improvements or any other work
performed by Landlord) on behalf of Tenant or Tenant’s contractors during such
early entry (including, but not limited to, claims for breach of warranty,
personal injury or property damage), except to the extent caused by Landlord’s
or Landlord’s contractors’ gross negligence or

- 46 -

--------------------------------------------------------------------------------

 

willful misconduct.  Landlord shall have the right, in Landlord’s sole and
absolute discretion, to settle, compromise, or otherwise dispose of any and all
suits, claims, and actions against any of the indemnified parties arising out of
or in connection with the work performed by Tenant during any early
entry.  Tenant shall coordinate such entry with Landlord’s building manager, and
such entry shall, except as expressly set forth in this Section 41.2, be made in
compliance with all terms and conditions of this Lease and the Rules and
Regulations attached hereto.

[signatures on following page]

- 47 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date written
below.

 

LANDLORD:

 

6262 LUSK INVESTORS LLC,

 

 

a California limited liability company

 

 

 

 

 

 

 

By:

 

B/L Lusk LLC,

 

 

 

 

a California limited liability company,

Managing Member

 

 

 

 

 

 

 

By:

 

/s/ Steven Bollert

 

 

Name:

 

Steven Bollert

 

 

Its:

 

Managing Partner

 

 

Date:

 

02/27/2017

 

TENANT:

 

CYTORI THERAPEUTICS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Tiago Girão

 

 

Name:

 

Tiago Girão

 

 

Its:

 

CFO

 

 

Date:

 

02/22/2017

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

- 48 -

--------------------------------------------------------------------------------

 

EXHIBIT “A-i”

OUTLINE OF PREMISES

 

[g2017032420501613449613.jpg] 

 

 

 

EXHIBIT “A-I”

1

--------------------------------------------------------------------------------

 

EXHIBIT “A-ii”

PROJECT SITE PLAN

The following site plan is intended only to show the approximate general outline
of the Project, which is subject to change in accordance with the Lease.  This
site plan is not to be scaled and any measurements or distances shown thereon
are approximations only.

 

[g2017032420501615549614.jpg]

 

 

 

EXHIBIT “A-II”

1

--------------------------------------------------------------------------------

 

EXHIBIT “A-III”

LEGAL DESCRIPTION OF PROJECT SITE

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

LOT 98 OF LUSK INDUSTRIAL PARK, UNIT NO. 3, IN THE CITY OF SAN DIEGO, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 10361, FILED IN THE
OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, MARCH 31, 1983.

EXCEPTING THEREFROM ALL COAL, OIL, GAS, PETROLEUM, AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER SUCH PROPERTY, GRANTOR ITS SUCCESSORS AND ASSIGNS,
RETAINING THE EXCLUSIVE TITLE AND RIGHT TO REMOVE SAID SUBSTANCES, TOGETHER WITH
SOLE RIGHT TO NEGOTIATE AND CONCLUDE LEASES AND AGREEMENTS WITH RESPECT TO ALL
SUCH SUBSTANCES UNDER THE PROPERTY, AND TO USE THOSE PORTIONS OF THE PROPERTY
WHICH UNDERLIE A PLANE PARALLEL TO AND 500 FEET BELOW THE PRESENT SURFACE OF
SAID PROPERTY FOR THE PURPOSE OF PROSPECTING FOR, DEVELOPING AND/OR EXTRACTING
SUCH SUBSTANCES FROM THE PROPERTY BY MEANS OF WELLS DRILLED INTO OR THROUGH SAID
PORTIONS OF THE PROPERTY FROM DRILL SITES LOCATED ON OTHER PROPERTY, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED THAT GRANTOR, ITS SUCCESSORS AND ASSIGNS SHALL
HAVE NO RIGHT TO ENTER UPON THE SURFACE OF THE PROPERTY OR TO USE THE PROPERTY
OR HAVE ANY PORTION THEREOF ABOVE THE LEVEL OF THE AFORESAID PLANE, AS RESERVED
IN DEED RECORDED DECEMBER 30, 1983 AS FILE NO. 83-476047 OF OFFICIAL RECORDS.

APN: 341-033-12

 

 

 

EXHIBIT “A-III”

1

--------------------------------------------------------------------------------

 

EXHIBIT “B”

WORK LETTER AGREEMENT

THIS WORK LETTER AGREEMENT is entered into as of February ___, 2017, by and
between 6262 LUSK INVESTORS LLC, a California limited liability company
(“Landlord”), and CYTORI THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Concurrently with the execution of this Work Letter Agreement, Landlord and
Tenant have entered into a lease (“Lease”) covering certain premises
(“Premises”) more particularly described in the Lease.  Except as otherwise
defined herein, all capitalized terms shall have the meanings ascribed to them
in the Lease.

B. In order to induce Tenant to enter into the Lease (which is hereby
incorporated by reference to the extent applicable) and in consideration of the
mutual covenants hereinafter contained, Landlord and Tenant hereby agree as
follows:

1. Tenant Improvements.  Reference herein to “Tenant Improvements” shall include
all work to be done in the Premises pursuant to the Space Plan and Construction
Documents (defined below), including, but not limited to, partitioning, doors,
ceilings, floor coverings, wall finishes (including paint and wallcovering),
electrical (including lighting; switching; outlets; telephone, excluding any and
all telephone and data wire and cable of any type or kind, including the
exclusion of, but not limited to the exclusion of, intrabuilding network
telephone and data cable; etc.); plumbing; heating, ventilating and air
conditioning; fire protection; and cabinets and other millwork. For purposes of
clarification, the Tenant Improvements shall include construction of the two (2)
adjacent restrooms shown on the Space Plan.  

2. Tenant Improvement Allowance; Excess Costs.  The Tenant Improvements shall be
constructed by Landlord at Tenant’s sole cost and expense (by reimbursement to
Landlord for Excess Costs as set forth below), excepting costs and expenses up
to the amount of the Tenant Improvement Allowance, which shall be Landlord’s
responsibility.  In the event that the Tenant Improvement Allowance exceeds the
cost of the Tenant Improvements, any remaining portion of the Tenant Improvement
Allowance shall accrue to the sole benefit of Landlord, it being agreed that
Tenant shall not be entitled to any credit, offset, abatement or payment with
respect thereto.  Landlord shall be entitled to deduct from the Tenant
Improvement Allowance a construction management fee for Landlord’s oversight of
the Tenant Improvements in an amount equal to five percent (5%) of the total
hard costs of the Tenant Improvements.  Any and all out-of-pocket amounts
actually incurred by Landlord in connection with the Tenant Improvements in
excess of the Tenant Improvement Allowance, and any and all increased costs and
expenses actually incurred by Landlord that arise out of any change requested by
Tenant pursuant to Paragraph 7 below or any Tenant Delay (defined below), shall
be deemed “Excess Costs.”  Any and all Excess Costs shall be deemed Rent under
the Lease and Tenant shall pay to Landlord such Excess Costs within ten (10)
business days after demand therefor, provided such demand includes invoices or
other documentation reasonably evidencing such Excess Costs.  Tenant’s failure
to timely pay any Excess Costs shall constitute a Tenant Default under the
Lease.  The statements of costs submitted to Landlord by Landlord’s contractors
shall be conclusive for purposes of determining the actual cost of the items
described therein.

3. Work Schedule.  Within a reasonable period of time after the mutual execution
of the Lease, Landlord shall deliver to Tenant, for Tenant’s review and
approval, a schedule (“Work Schedule”) setting forth a timetable for the
planning and completion of the installation of the Tenant Improvements to be
constructed in the Premises.  The Work Schedule shall set forth each of the
various items of work to be done by or approval to be given by Landlord and
Tenant in connection with the completion of the Tenant Improvements.  The Work
Schedule shall be submitted to Tenant for its approval and, upon approval by
both Landlord and Tenant, such Work Schedule shall become the basis for
completing the Tenant Improvements.  If Tenant fails to provide written approval
of the Work Schedule, as it may be modified after discussions between Landlord
and Tenant, within five (5) business days after the date the Work Schedule is
first delivered to Tenant by Landlord, the Work Schedule shall be deemed
approved.

EXHIBIT “B”

1

--------------------------------------------------------------------------------

 

4. Space Plan.  Landlord and Tenant have approved the space plan attached to
this Work Letter Agreement as Schedule B-1 (“Space Plan”) for the installation
of Tenant Improvements to be constructed in the Premises by Landlord.

5. Construction Documents.  Based upon the approved Space Plan, Landlord’s
architect and/or space planner shall prepare final working drawings and/or
construction documents for the Tenant Improvements containing architectural
drawings and mechanical, plumbing, fire sprinkler and electrical engineering
drawings (“Construction Documents”).  Landlord shall submit the Construction
Documents to Tenant for its review.  If Tenant fails to approve the Construction
Documents within five (5) calendar days after delivery by Landlord thereof the
Construction Documents shall be deemed approved.

6. Cost of Space Plan and Construction Documents.  The cost of preparing the
Space Plan and the Construction Documents, not to exceed one (1) major and one
(1) minor revision to the Space Plan with no modifications to the Construction
Documents, shall be deducted from the Tenant Improvement Allowance.

7. Changes in Plan and Construction Documents.  Any changes requested by Tenant
in the Construction Documents or other plans and specifications after approval
thereof by Tenant shall be subject to Landlord’s approval and, if approved,
shall be prepared at Tenant’s sole cost and expense, and any excess costs
resulting from such changes shall also be at Tenant’s sole cost and
expense.  Furthermore, Tenant shall be liable for any resulting delays in
completing the Tenant Improvements and for any increased cost in completing the
Tenant Improvements, if any, resulting from such delays.  Any such delays shall
be “Tenant Delays” and shall impact the Commencement Date of the Lease as
provided in Paragraph 11 below.

8. Standard Tenant Improvements.  The Tenant Improvements shall be constructed
in accordance with the Construction Documents using only Building standard
materials and quantities as established by Landlord from time to time and
applied generally to construction of improvements within the Building (“Building
Standard Improvements”), except as specifically noted and drawn on the Space
Plan.

9. Non-Standard Tenant Improvements.  Landlord shall permit Tenant to deviate
from the Building Standard Improvements, provided that (a) the deviations shall
not be of a lesser quality than the Standards; (b) the total lighting for the
Premises shall not exceed 1.25 watts per Rentable Square Foot; (c) the
deviations conform to applicable governmental regulations, including, but not
limited to, the Americans with Disabilities Act (42 U.S.C. Section 12101 et
seq.), and necessary governmental permits and approvals have been secured;
(d) the deviations do not require building service beyond the level normally
provided to other tenants in the Building and do not overload the floors; (e)
Landlord has determined in its sole discretion that the deviations are of a
nature and quality that are consistent with the overall objectives of Landlord
for the Building; and (f) the deviations are noted and drawn on the Space Plan.

10. Construction of Tenant Improvements.  After the Construction Documents have
been prepared and approved, the final pricing has been approved and a building
permit for the Tenant Improvements has been issued, Landlord shall cause its
contractor to begin installation of the Tenant Improvements in accordance with
the Construction Documents.  Landlord shall supervise the completion of such
work and shall use its best efforts to secure substantial completion of the work
in accordance with the Work Schedule.  The cost of such work shall be paid as
provided in Paragraph 2 above.  Landlord shall not be liable for any direct or
indirect damages as a result of delays in construction beyond Landlord’s
reasonable control, including, but not limited to, acts of God, inability to
secure governmental approvals or permits, governmental restrictions, strikes,
availability of materials or labor or delays by Tenant (or its architect or
anyone performing services on behalf of Tenant).  In the event that increases
occur in the cost of the Tenant Improvements due to the requirements of any
Governmental Authority as a result of Tenant’s intended use or occupancy, Tenant
shall pay Landlord the amount of such increase within five (5) days of
Landlord’s notice.

EXHIBIT “B”

2

--------------------------------------------------------------------------------

 

11. Substantial Completion.  The Tenant Improvements shall be deemed
“Substantially Complete” (and “Substantial Completion” shall be deemed to have
occurred) upon the date upon which (i) construction of the Tenant Improvements
in the Premises has been substantially completed pursuant to the Construction
Documents, with the exception of any minor punch list items and any Tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant, and (ii) a temporary or permanent certificate of occupancy or other
equivalent approval from the local governmental authority has been issued
permitting occupancy of the Premises (such as sign off on the building
inspection cards).  If there shall be a delay in Substantial Completion of the
Tenant Improvements as a result of:

(a) Tenant’s request for materials, finishes or installations other than those
readily or reasonably available;

(b) Tenant’s request to deviate from the Building Standard Improvements;

(c) Tenant’s changes in the Space Plan or Construction Documents after approval
by Landlord;

(d) Tenant’s failure to timely perform any obligation or provide any approval
required of Tenant hereunder (except to the extent such delay is caused by
Landlord or Landlord’s agents, employees or contractors); or

(e) Tenant’s failure to timely pay any Excess Costs;

(each of the foregoing, a “Tenant Delay”) then the Commencement Date of the Term
of this Lease shall be the date that the Tenant Improvements would have been
Substantially Complete but for such Tenant Delay, as reasonably determined by
Landlord.  The Tenant Improvements shall be deemed Substantially Complete
notwithstanding the fact that minor details of construction, mechanical
adjustments or decorations that do not materially interfere with Tenant’s use
and enjoyment of the Premises remain to be performed (items normally referred to
as “punch list” items).  Landlord shall complete all such punch list items as
soon as reasonably practicable after Substantial Completion.   

[signatures on following page]

 

 

 

EXHIBIT “B”

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Work Letter Agreement is executed as of the date first
written above.

 

LANDLORD:

 

6262 LUSK INVESTORS LLC,

 

 

a California limited liability company

 

 

 

 

 

 

 

By:

 

B/L Lusk LLC,

 

 

 

 

a California limited liability company,

Managing Member

 

 

 

 

 

 

 

By:

 

/s/ Steven Bollert

 

 

Name:

 

Steven Bollert

 

 

Its:

 

Managing Partner

 

 

Date:

 

02/27/2017

 

TENANT:

 

CYTORI THERAPEUTICS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Tiago Girão

 

 

Name:

 

Tiago Girão

 

 

Its:

 

CFO

 

 

Date:

 

02/22/2017

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

 

 

EXHIBIT “B”

4

--------------------------------------------------------------------------------

 

SCHEDULE “B-1”

SPACE PLAN

 

[g2017032420501628149615.jpg]

 

ACCEPTED:  February 22, 2017

 

TENANT: CYTORI THERAPEUTICS, INC., a Delaware corporation

 

BY:

 

/s/ Tiago Girão

NAME:

 

Tiago Girão

TITLE:

 

CFO

 

NOTE: Upon signing this Space Plan, all of Tenant’s requirements have been
addressed and I have full authority to bind Tenant to this Space Plan.  Any
changes to this Space Plan after this date shall be at Tenant’s sole cost and
expense.

 

 

 

SCHEDULE “B-1”

1

--------------------------------------------------------------------------------

 

EXHIBIT “C”

FORM OF MEMORANDUM OF LEASE TERMS

MEMORANDUM OF LEASE TERMS

 

To:

Date:

 

Re: Lease Agreement (“Lease”) dated _______________, 20__, between 6262 LUSK
INVESTORS LLC, a California limited liability company, Landlord, and
_______________________, a ____________________, Tenant, concerning Suite ____
located at 6262 Lusk Boulevard, San Diego, California 92121 (“Premises”).

Dear ____________:

In accordance with the Lease, we wish to advise and/or confirm as follows:

1. That the Premises have been accepted herewith by Tenant as being
“Substantially Complete” (as defined in the Lease) subject to and in accordance
with the terms of the subject Lease and that, to the best of Tenant’s knowledge,
there is no deficiency in construction, other than any “punch list” items.

2. That Tenant has possession of the Premises and acknowledges that under the
provisions of the Lease the Term (as defined in the Lease) of said Lease shall
commence as of _______________________________ for a term of
____________________ ending on ___________________________.

3. That in accordance with the Lease, Rent (as defined in the Lease) commenced
to accrue on ___________________________________________________________.

4. If the Commencement Date (as defined in the Lease) of the Lease is other than
the first day of the month, the first billing will contain a pro rata
adjustment.  Each billing thereafter shall be for the full amount of the monthly
installment as provided for in Lease.

5. Rent is due and payable in advance on the first day of each and every month
during the Term of Lease.  Your Rent checks should be made payable to
_________________________ at _______________________
______________________________________________________________________.

6. The number of Rentable Square Feet (as defined in the Lease) within the
Premises is _________ square feet.

7. The number of Rentable Square Feet within the Building is ________ square
feet.

8. Tenant’s Percentage, as adjusted based upon the number of Rentable Square
Feet within the Premises, is ______________%.

EXHIBIT “C”

1

--------------------------------------------------------------------------------

 

AGREED AND ACCEPTED:

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

 

6262 LUSK INVESTORS LLC,

 

 

a California limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

 

B/L Lusk LLC,

 

 

 

 

 

 

a California limited liability company,

Managing Member

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Its:

 

 

 

Its:

 

 

Date:

 

 

 

Date:

 

 

 

SAMPLE ONLY – NOT FOR EXECUTION

 

 

 

EXHIBIT “C”

2

--------------------------------------------------------------------------------

 

EXHIBIT “D”

Letter of credit TERMS

1. Upon delivery to Landlord of a copy of this Lease executed by Tenant, Tenant
shall deliver to Landlord, as collateral for the full performance by Tenant of
all of its obligations under this Lease and for all losses and damages Landlord
may suffer as a result of any Tenant Default under this Lease, including, but
not limited to, any post lease termination damages under Section 1951.2 of the
California Civil Code, a standby, irrevocable letter of credit (“Letter of
Credit”), on a form acceptable to Landlord in its sole but reasonable discretion
and containing the terms required herein, with a face amount in the Letter of
Credit Amount (as defined in Section 7.1 of this Lease), naming Landlord as
beneficiary.  The Letter of Credit shall be issued by a money-center, solvent
and nationally recognized bank, with a branch office in Southern California
(unless the Letter of Credit contains a draw-by-fax provision), that will
negotiate a letter of credit, and whose deposits are insured by the FDIC (as
defined below) and shall not be secured by cash deposited by Tenant with the
issuing bank or by a pledge by Tenant to the issuing bank of cash or other
collateral belonging to Tenant.  The issuing bank shall be acceptable to
Landlord in Landlord’s reasonable discretion, and shall permit multiple and
partial draws on the Letter of Credit.  Tenant shall cause the Letter of Credit
to be continuously maintained in effect (whether through replacement, renewal or
extension) in the Letter of Credit Amount through the date (“Letter of Credit
Expiration Date”) which is thirty (30) days after the expiration of the Term of
this Lease, or any extension thereof.  If the Letter of Credit held by Landlord
expires earlier than the Letter of Credit Expiration Date (whether by reason of
a stated expiration date or a notice of termination or non-renewal given by the
issuing bank), Tenant shall deliver a new Letter of Credit or certificate of
renewal or extension to Landlord not later than thirty (30) days prior to the
expiration date of the Letter of Credit then held by Landlord.  Any renewal or
replacement Letter of Credit shall comply with all of the provisions of this
Exhibit “D” and shall remain in effect (whether through replacement, renewal or
extension) in the Letter of Credit Amount through the Letter of Credit
Expiration Date upon the same terms as the expiring Letter of Credit or such
other terms as may be acceptable to Landlord in its sole but reasonable
discretion.  The term of the Letter of Credit shall be for at least one (1) year
and shall contain an “evergreen clause” that prevents the expiration of the
Letter of Credit without due notice from the issuer.  The “evergreen clause”
shall provide for a period of no less than thirty (30) days notice to Landlord
prior to the expiration date or nonrenewal.

2. Landlord shall have the immediate right to draw up to the then-aggregate face
amount of the Letter of Credit, in whole or in part, at any time and from time
to time (each of the following being a “Letter of Credit Draw Event”): (a) if
such amount is due to Landlord under the terms and conditions of this Lease,
beyond applicable notice and cure periods; (b) if Landlord incurs any costs
following the expiration or any earlier termination of the Term in connection
with its performance of any obligations that Tenant has failed to perform in a
timely manner beyond any applicable notice and cure period (including, without
limitation, under Section 15.2 and Article 31 of this Lease), whether or not a
Tenant Default occurs as a result of Tenant’s failure to timely perform such
obligations; (c) if the Letter of Credit held by Landlord expires (or is set to
expire) earlier than the Letter of Credit Expiration Date (whether by reason of
a stated expiration date or a notice of termination or non-renewal given by the
issuing bank), and Tenant fails to deliver to Landlord, at least fifteen (15)
days prior to the expiration date of the Letter of Credit then held by Landlord,
a renewal or substitute Letter of Credit that is in effect and that complies
with the provisions of this Lease, including the Letter of Credit Amount
required under this Lease (such failure in this clause (c) hereinafter being
referred to as a “Renewal Failure”); (d) the occurrence of any event described
in Section 25.1.7 of this Lease (whether or not a Tenant Default occurs as a
result thereof); and/or (e) if: (i) any of the issuing bank’s Fitch Ratings (or
other comparable ratings to the extent the Fitch Ratings are no longer
available) have been reduced below a “BBB+” rating, or (ii) there is otherwise a
material adverse change in the financial condition of the issuing bank, and
Tenant has failed to provide Landlord with a replacement Letter of Credit that
complies with the provisions of this Lease, including the Letter of Credit
Amount required under this Lease, within ten (10) business days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary) (such failure in this clause (e) hereinafter being referred to as an
“Issuing Bank Replacement Failure”).  No condition or term of this Lease shall
be deemed to render the Letter of Credit conditional to justify the issuer of
the Letter of Credit in failing to honor a drawing upon such Letter of Credit in
a timely manner.  In addition, in the event the issuing bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity (as applicable, “FDIC”), and the FDIC does not
honor the commitments of such issuing bank, then, effective as of the date such
receivership or conservatorship occurs, the Letter of Credit shall be deemed to
fail to meet the

EXHIBIT “D”

1

--------------------------------------------------------------------------------

 

requirements of this Lease and, within ten (10) business days following
Landlord’s notice to Tenant of such receivership or conservatorship (“Letter of
Credit FDIC Replacement Notice”), Tenant shall replace the Letter of Credit with
a substitute letter of credit from a different issuer (which issuer shall be
acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Lease.  If Tenant fails to replace the
Letter of Credit with a conforming, substitute letter of credit pursuant to the
terms and conditions of this Section 2 as a result of a Renewal Failure or an
Issuing Bank Replacement Failure, then, notwithstanding anything in this Lease
to the contrary, Landlord shall have the right to declare a Tenant Default under
this Lease for which there shall be no notice or grace or cure periods being
applicable thereto (other than the aforesaid notice and ten (10) business day
period).  Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement Letter of Credit (including, without
limitation, Landlord’s reasonable attorneys’ fees), which replacement is
required pursuant to this Section 2 or is otherwise requested by Tenant.

3. Tenant hereby acknowledges and agrees that Landlord is entering into this
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit upon the occurrence of any Letter of Credit Draw Event.  Upon the
occurrence of any Letter of Credit Draw Event, Landlord may, but without
obligation to do so, and without notice to Tenant, draw upon the Letter of
Credit, in part or in whole, to cure any such Letter of Credit Draw Event and/or
to compensate Landlord for any and all damages of any kind or nature sustained
or which Landlord reasonably estimates that it will sustain resulting from
Tenant’s Default under this Lease or other Letter of Credit Draw Event, and/or
to compensate Landlord for any and all damages arising out of, or incurred in
connection with, the termination of this Lease, including, without limitation,
those specifically identified in Section 1951.2 of the California Civil
Code.  The use, application or retention of the Letter of Credit, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the Letter of
Credit, and such Letter of Credit shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled, provided that in no event
shall Landlord be entitled to a “double recovery” of any damages.  Tenant agrees
not to interfere in any way with payment to Landlord of the proceeds of the
Letter of Credit, either prior to or following a “draw” by Landlord of any
portion of the Letter of Credit, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord’s right to draw upon the Letter of
Credit.  No condition or term of this Lease shall be deemed to render the Letter
of Credit conditional to justify the issuer of the Letter of Credit in failing
to honor a drawing upon such Letter of Credit in a timely manner.  Tenant agrees
and acknowledges that:  (a) the Letter of Credit constitutes a separate and
independent contract between Landlord and the issuing bank, (b) Tenant is not a
third party beneficiary of such contract, (c) Tenant has no property interest
whatsoever in the Letter of Credit or the proceeds thereof, and (d) in the event
Tenant becomes a debtor under any chapter of the U.S. Bankruptcy Code, Tenant is
placed into receivership or conservatorship, and/or there is an event of a
receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant’s bankruptcy estate shall have
any right to restrict or limit Landlord’s claim and/or rights to the Letter of
Credit and/or the proceeds thereof by application of Section 502(b)(6) of the
U.S. Bankruptcy Code or otherwise.  If Landlord draws on the Letter of Credit
due to a Renewal Failure or an Issuing Bank Replacement Failure and is holding
those proceeds of the Letter of Credit before application due to any other
Letter of Credit Draw Event (“Letter of Credit Proceeds”) and has not elected to
terminate this Lease due to Tenant’s failure to deliver a replacement letter of
credit as required under Section 2 above, then Landlord agrees to return to
Tenant the Letter of Credit Proceeds, provided that Tenant is not then in
Default under this Lease (other than as a result of Tenant’s failure to deliver
the replacement letter of credit) concurrently with Tenant’s delivery to
Landlord of a substitute letter of credit in the Letter of Credit Amount that
complies in all respects with the requirements of this Lease (including, in the
case of a Letter of Credit Issuing Bank Replacement Failure, a substitute Letter
of Credit from a different issuer, which issuer shall be acceptable to Landlord
in its reasonable discretion).  Nothing contained in the immediately preceding
sentence shall imply that Landlord waives any right to declare a Tenant Default
under this Lease due to Tenant’s failure to provide a replacement letter of
credit in accordance with Section 2 above following the occurrence of a Renewal
Failure or an Issuing Bank Replacement Failure.

4. Landlord may, at any time and without notice to Tenant and without first
obtaining Tenant’s consent thereto, transfer all or any portion of its interest
in and to the Letter of Credit to another party, person or entity, including
Landlord’s assignee, successor, transferee or mortgagee and/or to have the
Letter of Credit reissued in the name of Landlord’s assignee, successor,
transferee or mortgagee.  If Landlord transfers its interest in the Building and
transfers the Letter of Credit (or any proceeds thereof then held by Landlord)
in whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by

EXHIBIT “D”

2

--------------------------------------------------------------------------------

 

Tenant from all liability therefor.  The provisions hereof shall apply to every
transfer or assignment of all or any part of the Letter of Credit to a new
landlord.  In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall execute and submit to the issuer of the Letter of Credit
such applications, documents and instruments as may be necessary to effectuate
such transfer.  Tenant shall be responsible to pay any then-applicable transfer
fee in connection with such transfer.

5. Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal of it or any proceeds of it be:  (a)
deemed to be or treated as a “security deposit” within the meaning of California
Civil Code Section 1950.7, (b) subject to the terms of California Civil Code
Section 1950.7, or (c) intended to serve as a “security deposit” within the
meaning of California Civil Code Section 1950.7.  Landlord and Tenant:  (i)
further acknowledge and agree that the Letter of Credit is not intended to serve
as a security deposit and California Civil Code Section 1950.7 and any and all
other laws, rules, and regulations applicable to security deposits in the
commercial context (“Security Deposit Laws”) shall have no applicability or
relevancy to the Letter of Credit, and (ii) waive any and all rights, duties,
and obligations either party may now or in the future have relating to or
arising from the Security Deposit Laws.

 

 

 

EXHIBIT “D”

3

--------------------------------------------------------------------------------

 

EXHIBIT “E”

FORM OF TENANT ESTOPPEL CERTIFICATE

TENANT ESTOPPEL CERTIFICATE

This Estoppel Certificate is given to [___________________, a _____________]
(together with any successors and assigns, collectively, “Landlord”), by
[____________ a ______________] (“Tenant”), with the understanding that
Landlord, its current or prospective lenders and their respective counsel will
rely on this Certificate in connection with the real property known as
[_______________________], located at [___________________________]
(“Property”).  Tenant hereby certifies as follows:

1. The undersigned is Tenant under that certain lease dated ____________, ____
(“Lease”) executed by Landlord or its predecessor in interest, as landlord, and
Tenant, as tenant.

2. Pursuant to the Lease, Tenant has leased a portion of the Property consisting
of approximately _____ leasable square feet (“Premises”).

3. The commencement date of the term of the Lease is ___________.

4. The expiration date of the term of the Lease is ________________.

5. The annual minimum rent is $________________, payable monthly in advance on
the first day of each calendar month.

6. The next rental payment in the amount of $________________ is due on
_____________, 20__.

7. No rent has been prepaid except for the current month, and Tenant agrees not
to pay rent more than one month in advance at any time.

8. The obligation to pay rent began on ________, _____.

9. The annual minimum rent is subject to rental increases as set forth in the
Lease, and the last increase covers the period from _______, ____ through
___________, _____.

10. Tenant’s payment of its share of Operating Expenses is currently based on an
annual amount of $______, which is currently being paid on an estimated basis in
advance at the rate of $______ per month.

11. Tenant’s percentage share of real estate taxes is ___%, which is currently
being paid to Landlord on an estimated basis in advance at the rate of $___ per
month.

12. All rent has been paid through ________, 20__.

13. Tenant has [paid a security deposit of $_________] [delivered a letter of
credit to Landlord in the amount of $_________] in connection with the Lease.

14. Tenant does not have any right or option to renew or extend the term of the
Lease or to expand into any additional space or to terminate the Lease in whole
or in part prior to the expiration of the term except as set forth below in this
paragraph.

EXHIBIT “E”

1

--------------------------------------------------------------------------------

 

15. The Lease has been duly executed and delivered by, and is a binding
obligation of, Tenant (and Guarantor, if applicable), and the Lease is in full
force and effect.  The Lease is the entire agreement between Landlord (or any
affiliated party) and Tenant (or any affiliated party) pertaining to the
Premises.  A true, correct and complete copy of the Lease, together with any
amendments, modifications and supplements thereto, is attached hereto as Exhibit
A, and except as attached hereto, there are no amendments, modifications,
supplements, arrangements, side letters or understandings, oral or written, of
any sort, modifying, amending, altering, supplementing or changing the terms of
the Lease.  

16. Tenant has unconditionally accepted the Premises and is satisfied with all
the work done by and required of Landlord; Tenant has taken possession and is in
occupancy of the Premises and is open for business; rent payments have
commenced, and all tenant improvements in the Premises have been completed by
Landlord in accordance with plans and specifications approved by Tenant; and as
of the date hereof Tenant is not aware of any defect in the Premises.

17. Except as set forth on Exhibit B attached to this Certificate:  Landlord has
satisfied all commitments made to induce Tenant to enter into the Lease; there
are no offsets or credits against rentals payable under the Lease; no free rent,
tenant improvements, contributions or other concessions have been granted to
Tenant; Landlord is not reimbursing Tenant or paying Tenant’s rent obligations
under any other lease, and Tenant has not advanced any funds for or on behalf of
Landlord for which Tenant has a right of deduction from, or set off against,
future rent payments.

18. Except as set forth on Exhibit B attached to this Certificate, Landlord has
no obligations to repair or maintain the Premises.

19. All obligations of Landlord under the Lease have been performed, and no
event has occurred and no condition exists that, with the giving of notice or
lapse of time or both, would constitute a default by Landlord under the
Lease.  There are no offsets or defenses that Tenant has against the full
enforcement of the Lease by Landlord.

20. Tenant is not in any respect in default under the Lease and has not
assigned, transferred or hypothecated the Lease or any interest therein or
subleased all or any portion of the Premises.  Tenant (and Guarantor, as
applicable) is not insolvent and is able to pay its debts as they
mature.  Tenant (and Guarantor, as applicable) has not declared bankruptcy or
filed a petition seeking to take advantage of any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
Tenant has no present intentions of doing so, and no such proceeding has been
commenced against Tenant seeking such relief, and Tenant has no knowledge that
any such proceeding is threatened.

21. Tenant does not have any right or option to purchase all or any part of the
real property of which the Premises constitute a part.

22. Tenant agrees that no future modifications or amendment of the Lease will be
enforceable unless the modification or amendment has been consented to in
writing by Landlord.

24. Tenant has no notice of any assignment of the Lease by Landlord, or any
assignment, hypothecation or pledge of rents accruing under the Lease by
Landlord, except in connection with prior mortgage financing obtained by
Landlord.  

23. Tenant has received no notice by any governmental authority or person
claiming a violation of, or requiring compliance with, any applicable federal,
state or local law or regulation intended to protect the environment and public
health and safety (“Environmental Law”).  The Premises are not, and during the
term of the Lease have never been used to handle, treat, store, or dispose of
oil, petroleum products, hazardous substances in any quantity, hazardous waste,
toxic substances, regulated substances or hazardous air pollutants in violation
of any Environmental Law.

EXHIBIT “E”

2

--------------------------------------------------------------------------------

 

24. The person executing this Estoppel Certificate is authorized by Tenant to do
so and execution hereof is the binding act of Tenant enforceable against Tenant.

 

Dated:  _________________, 20__

 

TENANT:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Exhibits

A – Complete copy of the Lease, together with any amendments

B – Exceptions to certifications (Note:  If no exceptions are noted on Exhibit
B, then the word “none” shall be deemed to have been inserted therein)

SAMPLE ONLY

NOT FOR EXECUTION

 

 

 

EXHIBIT “E”

3

--------------------------------------------------------------------------------

 

EXHIBIT “F”

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
Landlord agrees to enforce these Rules and Regulations in a nondiscriminatory
manner throughout the Project.  In the event of any conflict between the Rules
and Regulations and the other provisions of this Lease, the latter shall
control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  Two keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.  Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in San Diego County, California.  Tenant, its employees and agents
must be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building.  Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register.  Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building.  Landlord will furnish passes to persons for
whom Tenant requests same in writing.  Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons.  Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person.  In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.

4. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building and also the times
and manner of moving the same in and out of the Building.  Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight.   Landlord will not
be responsible for loss of or damage to any such safe or property in any case,
except to the extent caused by Landlord’s gross negligence or willful
misconduct.  Any damage to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility and expense of Tenant.

5. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

6. Except as expressly provided otherwise in the Lease, no sign, advertisement,
notice or handbill shall be exhibited, distributed, painted or affixed by Tenant
on any part of the Premises or the Building without the prior written consent of
Landlord.  Tenant shall not disturb, solicit, peddle, or canvass any occupant of
the Project and shall cooperate with Landlord and the agents of Landlord to
prevent same.

EXHIBIT “F”

1

--------------------------------------------------------------------------------

 

7. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

8. Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord’s prior written consent.  

9. Tenant shall provide material safety data sheets for any Hazardous Material
used or kept on the Premises.

10. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

11. Tenant shall not permit or allow the Premises to be occupied or used in a
manner unreasonably offensive or objectionable to Landlord or other occupants of
the Project by reason of unreasonable noise or vibrations, or unreasonably
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way.  Tenant
shall not throw anything out of doors, windows or skylights or down passageways.

12. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than valid service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.

13. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable Laws.

14. Tenant shall not occupy or permit any portion of the Premises to be occupied
as an office for a messenger-type operation or dispatch office, public
stenographer or typist, or for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a medical office, or as a barber or manicure shop, or
as an employment bureau without the express prior written consent of
Landlord.  Tenant shall not engage or pay any employees on the Premises except
those actually working for such tenant on the Premises nor advertise for
laborers giving an address at the Premises.

15. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

16. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Building Common Areas or Project Common Areas for the purpose of smoking
tobacco products or for any other purpose, nor in any way obstruct such areas,
and shall use them only as a means of ingress and egress for the Premises.

17. Tenant shall use commercially reasonable efforts to not waste electricity,
water or air conditioning provided to the Building Common Areas and shall
refrain from attempting to adjust any controls with respect thereto.  

18. Tenant shall deposit all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises.  Tenant shall not place in any such receptacle any material
that cannot be disposed of in the ordinary and customary manner of trash and
garbage disposal.  Any Hazardous Materials transported through Common Area shall
be held in secondary containment devices provided by Tenant.  Tenant shall be
responsible, at its sole cost and expense, for Tenant’s removal of its trash,
garbage from the Premises to designated receptacles outside of the Premises and
the removal of Hazardous Materials from the

EXHIBIT “F”

2

--------------------------------------------------------------------------------

 

Premises and the Project pursuant to a separate contract maintained by
Tenant.  If the Premises is or becomes infested with vermin as a result of the
use or any misuse or neglect of the Premises by Tenant, its agents, servants,
employees, contractors, visitors or licensees, Tenant shall forthwith, at
Tenant’s expense, cause the Premises to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.

19. Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by applicable Laws or by Landlord for the Project (to the
extent disclosed to Tenant in writing) (collectively, “Waste Regulations”)
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash generated by Tenant (collectively, “Waste Products”),
including (without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

20. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

21. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord.  Neither the interior
nor exterior of any windows shall be coated or otherwise sunscreened without the
prior written consent of Landlord.  Tenant shall be responsible for any damage
to the window film on the exterior windows of the Premises and shall promptly
repair any such damage at Tenant’s sole cost and expense, except to the extent
caused by Landlord’s gross negligence or willful misconduct.  Prior to leaving
the Premises for the day, Tenant shall draw or lower window coverings and
extinguish all lights.  Tenant shall abide by Landlord’s regulations concerning
the opening and closing of window coverings which are attached to the windows in
the Premises, if any, which have a view of any interior portion of the Building,
Building Common Areas or Project Common Areas.

22. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to Landlord.

23. Tenant must comply with any applicable “NO-SMOKING” ordinances.  If Tenant
is required under the ordinance to adopt a written smoking policy, a copy of
said policy shall be on file in the office of the Building.

24. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties (except for the
gross negligence or willful misconduct of Landlord), including keeping doors
locked and other means of entry to the Premises closed, whether or not Landlord,
at its option, elects to provide security protection for the Project or any
portion thereof.  Tenant further assumes the risk that any safety and security
devices, services and programs which Landlord elects, in its sole discretion, to
provide may not be effective, or may malfunction or be circumvented by an
unauthorized third party, and Tenant may, in addition to its other insurance
obligations under this Lease, obtain its own insurance coverage to the extent
Tenant desires protection against losses related to such occurrences.  Tenant
shall cooperate in any reasonable safety or security program developed by
Landlord or required by Law.

25. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

26. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

27. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

EXHIBIT “F”

3

--------------------------------------------------------------------------------

 

28. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations on a nondiscriminatory basis, or to make such other
and further reasonable Rules and Regulations as in Landlord’s judgment may from
time to time be reasonably necessary for the management, safety, care and
cleanliness of the Premises, Building, the Building Common Areas and the Project
Common Areas, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants therein.  Provided that the Rules and
Regulations are applied and enforced in a non-discriminatory manner, Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project.  Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

 

 

EXHIBIT “F”

4

--------------------------------------------------------------------------------

 

EXHIBIT “G”

PARKING RULES AND REGULATIONS

The following rules and regulations shall govern the use of the Parking Area of
the Project:

1. Except for the gross negligence or willful misconduct of Landlord, Landlord
shall not be responsible for any damage to vehicles, injuries to persons, or
loss of property, all of which risks are assumed by the party using the Parking
Area.  All claimed damage, injuries, or loss must be reported, itemized in
writing and delivered to the parking management office located within the
Project within ten (10) days after any claimed damage, injuries, or loss
occurs.  Any claim not so made is waived.  In any event, except to the extent of
Landlord’s gross negligence or willful misconduct, (a) the total liability of
Landlord, if any, shall be limited to Two Hundred Fifty Dollars ($250.00) for
all damages to any vehicle and/or loss of any property per occurrence, and (b)
Landlord shall not be responsible for the loss of use of any vehicle or
property.

2. Tenant shall not park, nor permit Tenant’s Parking Invitees except visitors
to park, in any parking areas designated by Landlord as areas for parking by
visitors to the Project; nor shall Tenant and/or Tenant’s Parking Invitees park
in parking areas designated by Landlord for the exclusive use of other tenants
or other occupants of the Project.  Neither Tenant, nor Tenant’s Parking
Invitees, shall leave vehicles in the parking areas overnight (except in
connection with Tenant’s employees who are working at the Premises overnight or
in connection with business travel by Tenant’s employees for periods not to
exceed five (5) consecutive days in each instance) or as extended term storage
or park any vehicles in the parking areas other than automobiles, motorcycles,
motor driven or non-motor driven bicycles or four wheeled trucks.

3. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the Parking Area shall remain the property of
Landlord.  Such parking identification device must be displayed as requested and
may not be mutilated in any manner.  The serial number of the parking
identification device may not be obliterated.  Devices are not transferable and
any device in the possession of an unauthorized holder will be void.  Landlord
may charge a reasonable fee for parking stickers, cards or other parking control
device supplied by Landlord.

4. Vehicles must be parked entirely within painted stall lines of a single
parking stall.

5. All directional signs and arrows must be observed.

6. The speed limit within all parking areas shall be five (5) miles per hour.

7. Parking is prohibited:

(a) in areas not striped for parking;

(b) in aisles;

(c) where “no parking” signs are posted;

(d) on ramps;

(e) in cross-hatched areas;

(f) in loading areas; and

(g) in such other areas as may be designated by Landlord or Landlord parking
operator.

8. Every parker shall be responsible for parking and locking his own vehicle.

EXHIBIT “G”

1

--------------------------------------------------------------------------------

 

9. Loss or theft of parking identification devices must be reported to Landlord
immediately, and a lost or stolen report must be filed by Tenant or user of such
parking identification device at the time.  Landlord has the right to exclude
any car from the Parking Area that does not have an applicable identification
device.

10. Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

11. Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

12. The parking operators, managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.

13. Tenant’s and Tenant’s Parking Invitees’ continued right to use any parking
spaces in the Parking Area is conditioned upon Tenant abiding by, and using
commercially reasonable efforts to cause Tenant’s Parking Invitees to abide by,
these rules and regulations and those contained in this Lease.  Further, if this
Lease terminates for any reason whatsoever, Tenant’s, and Tenant’s Parking
Invitees’, right to use the parking spaces in the Parking Area shall terminate
concurrently therewith.

14. Tenant agrees to sign a parking agreement with Landlord or Landlord’s
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees, if any, and otherwise be
consistent with this Lease and these rules and regulations.

15. Landlord reserves the right to refuse the sale of monthly stickers or other
parking identification devices to any tenant or person and/or his agents or
representatives who willfully refuse to comply with these rules and regulations
or any posted or unposted Laws.

16. Landlord reserves the right to establish and change parking fees (except to
the extent that same are specifically fixed pursuant to Section 1.8) and to
modify and/or adopt such other reasonable and nondiscriminatory rules and
regulations for the Parking Area as it deems necessary for the operation of the
Parking Area.  Nothing herein shall require Landlord to charge a uniform monthly
parking fee for the use of vehicle parking spaces in the Project, it being
expressly acknowledged and agreed that parking fees may differ based on any
factor deemed sufficient by Landlord, including without limitation the degree of
a particular tenant’s participation in energy and/or traffic management programs
of the type described in Section 8.2(a) of this Lease.  Landlord may refuse to
permit any person who violates these rules to park in the Parking Area, and any
violation of the rules shall subject the car to removal, at such car owner’s
expense.

17. A third party may own, operate or control the Parking Area, and such party
may enforce these Parking Rules and Regulations relating to parking.  Tenant
will obey any additional rules and regulations governing parking that may be
imposed by the parking operator or any other person controlling the Parking Area
serving the Project.

18. Tenant will be responsible for the observance of all of the Parking Rules
and Regulations by Tenant (including, without limitation, all employees, agents,
clients, customers, invitees and guests).

19. Landlord may, from time to time, waive any one or more of these Parking
Rules and Regulations for the benefit of Tenant or any other tenant, but no such
waiver by Landlord shall be construed as a continuing waiver of such Parking
Rules and Regulations in favor of Tenant or any other tenant, nor prevent
Landlord from thereafter enforcing any such Parking Rules and Regulations
against Tenant or any or all of the tenants of the Project.

20. These Parking Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the other terms,
covenants, agreements, and conditions of this Lease.  To the extent there is any
conflict between any of the Parking Rule and Regulations and any express term or
provision otherwise set forth in this Lease, such other express term or
provision will be controlling.

 

 

 

EXHIBIT “G”

2

--------------------------------------------------------------------------------

 

EXHIBIT “H”

PHASE I ENVIRONMENTAL SITE ASSESSMENT

EXECUTIVE SUMMARY

 

[g2017032420501667349616.jpg]

 

 

 

EXHIBIT “H”

1

--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS

 

Abandonment, 30

 

Landlord’s Repair Notice, 28

Abatement Event, 33

 

Laws, 11

Actual Delivery Date, 5

 

Lease, 1

ADA, 11

 

Leasehold Improvements, 19

Additional Allowance, 1

 

Letter of Credit. See Exhibit D

Additional Rent, 5

 

Letter of Credit Amount, 2, 11

Alterations, 18

 

Letter of Credit Draw Event. See Exhibit D

Annual Reconciliation, 9

 

Letter of Credit Expiration Date. See Exhibit D

Anti-Terrorism Law, 43

 

Letter of Credit FDIC Replacement Notice. See Exhibit D

Assignment, 34

 

Letter of Credit Proceeds. See Exhibit D

Basic Rent, 2

 

Major Alteration, 19

Broker(s), 2

 

Memorandum of Lease Terms, 4

Building, 1

 

Notice, 16

Building Area, 2

 

Notice of Default, 32

Building Common Areas, 3

 

Operating Expenses, 6

Building Standard Improvements. See Exhibit B

 

Original Phase I Assessment, 44

Building Systems, 19

 

Outline of Floor Plan of Premises, 2

Claims, 23

 

Parking Area, 38

Commencement Date, 2

 

Permitted Alterations, 19

Common Areas, 3

 

Permitted Transfer, 36

Consent Instrument, 35

 

Permitted Transferee, 36

Construction Documents. See Exhibit B

 

Permitted Use, 2

Control, 34

 

Phase I Surrender Assessment, 44

Controlling, 34

 

Phase II Surrender Assessment, 44

Default Rate, 5

 

Premises, 1

Discount Rate, 31

 

Prime Rate, 5

Dispute Notice, 10

 

Prohibited Person, 43

Early Access Period, 44

 

Project, 3

Effective Date, 1

 

Project Common Areas, 3

Eligibility Period, 33

 

Project Signage, 42

Environmental Inspection, 44

 

Project Site, 3

Estimated Statement, 9

 

Project Site Plan, 3

Excess Costs. See Exhibit B

 

Property Manager, 19

Executive Order No. 13224, 43

 

Proposed Transferee, 34

Expiration Date, 4

 

Real Property Taxes, 8

FDIC. See Exhibit D

 

Reimbursements, 9

First Outside Delivery Date, 5

 

Renewal Failure. See Exhibit D

Force Majeure, 40

 

Rent, 5

Governmental Authority, 6

 

Rentable Square Feet, 1

Hazardous Material, 14

 

Review Notice, 10

Hazardous Material Laws, 14

 

Rules and Regulations, 39

Holder, 37

 

Scheduled Commencement Date, 2

HVAC, 21

 

SEC, 39

Initial Allowance, 1

 

Second Outside Delivery Date, 5

Initial Term, 1, 4

 

Security Deposit Laws. See Exhibit D

Institutional Owner Practices, 6

 

Security Instruments, 37

Interest Rate, 6

 

SIR, 27

Issuing Bank Replacement Failure. See Exhibit D

 

Space Plan. See Exhibit B

Landlord, 1

 

Sublease, 34

Landlord Default, 32

 

Substantial Completion. See Exhibit B

Landlord Indemnified Parties, 25

 

Substantially Complete. See Exhibit B

Landlord’s Accountant, 10

 

Supplemental Equipment, 20

Landlord’s Address, 1

 

Taking, 29

Index of Defined Terms

i

--------------------------------------------------------------------------------

 

Tenant, 1

 

Term, 4

Tenant Default, 30

 

Total Destruction, 28

Tenant Delay. See Exhibit B

 

Transfer, 34

Tenant Estoppel Certificate, 37

 

Transfer Date, 34

Tenant Improvement Allowance, 1

 

Transfer Instrument, 35

Tenant Improvements. See Exhibit B

 

Transfer Notice, 34

Tenant Party, 12

 

Transferee, 35

Tenant Water Meter, 23

 

Upper Slab, 25

Tenant’s Address, 1

 

USA Patriot Act, 43

Tenant’s Parking Invitees, 38

 

Waste Products. See Exhibit F

Tenant’s Percentage, 2, 8

 

Waste Regulations. See Exhibit F

Tenant’s Personal Property, 20

 

Work Letter Agreement, 3

Tenant’s Signage, 42

 

Work Schedule. See Exhibit B

 

1130430/31015230v.5

Index of Defined Terms

ii